Exhibit 10.1
AMENDMENT NO. 3
To
Second Amended and Restated Credit Agreement
Dated as of November 27, 2006
Among
SPIRIT AEROSYSTEMS, INC.,
a Delaware corporation, as Borrower,
SPIRIT AEROSYSTEMS HOLDINGS, INC.,
a Delaware corporation, as Parent Guarantor,
Certain Subsidiaries Identified Therein,
as Guarantors,
The Lending Institutions Party Thereto,
and
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
BBVA COMPASS,
as Documentation Agent
BANK OF AMERICA SECURITIES LLC,
CITICORP GLOBAL MARKETS, INC.,
RBS SECURITIES INC,
RBC CAPITAL MARKETS,
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Book Runners
for Amendment No. 3

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3
TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
     This Amendment No. 3, dated as of October 15, 2010 (this “Amendment”) is
entered into among SPIRIT AEROSYSTEMS, INC. (f/k/a MID-WESTERN AIRCRAFT SYSTEMS,
INC.), a Delaware corporation (the “Borrower”); SPIRIT AEROSYSTEMS HOLDINGS,
INC. (f/k/a MID-WESTERN AIRCRAFT SYSTEMS HOLDINGS, INC.), a Delaware corporation
(the “Parent Guarantor”); the Guarantors; BANK OF AMERICA, N.A., as
Administrative Agent and Lenders party hereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.
WITNESSETH:
     WHEREAS, the Borrower, the Parent Guarantor, the Lenders and Bank of
America, N.A., as successor Administrative Agent are parties to that certain
Second Amended and Restated Credit Agreement dated as of November 27, 2006 (as
amended, modified, extended, restated or otherwise supplemented from time to
time, the “Credit Agreement”);
     WHEREAS, the Borrower has requested the Lenders to (a) extend the final
maturity date applicable to the Revolving Credit Commitments and certain Lenders
have agreed to extend such final maturity date and (b) extend the final maturity
date applicable to the Term B-1 Loans and certain Lenders (the “Extending Term
Lenders”) have agreed to extend such final maturity date;
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement to provide for the extensions referred to above and for certain other
modifications of the terms of the Credit Agreement, and that, as so amended, the
Credit Agreement be restated in the form of Exhibit A hereto;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
     Section 1. Amendment and Restatement
     Effective as of the date hereof, (a) the Credit Agreement is hereby amended
and restated in the form of Exhibit A attached hereto, (b) Schedule 2.01 of the
Credit Agreement is hereby amended and restated to read as provided on
Schedule 1 attached hereto, (c) the Term B-1 Loans in an aggregate principal
amount equal to $440,379,114.28 will be automatically converted to Term B-2
Loans under the Credit Agreement, (c) Schedules 6.02(v) and 6.04 are each hereby
amended and restated to read as provided on Schedules 6.02(v) and 6.04 attached
hereto, (d) a new Schedule 1.01(d) is hereby added to the Credit Agreement to
read as provided on Schedule 1.01(d) attached hereto and (e) new Exhibits D, G-3
and G-4 are hereby added to the Credit Agreement to read as provided on Exhibits
D, G-3 and G-4 attached hereto.

2



--------------------------------------------------------------------------------



 



     Section 2. Increase in Revolving Credit Commitments
     (a) Subject to and upon the terms and conditions herein, each Person with
an Additional Revolving Credit Commitment (as defined below) on the Amendment
No. 3 Effective Date who executes and delivers this Amendment (an “Additional
Revolving Lender”) shall become an Extending Revolving Lender under the Credit
Agreement with respect to its Additional Revolving Credit Commitment and shall
have a Revolving Credit Commitment under the Credit Agreement in the amount of
its Additional Revolving Credit Commitment in addition to any Revolving Credit
Commitment it has prior to the Amendment No. 3 Effective Date. With respect to
each Additional Revolving Lender, the commitment of such Additional Revolving
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans under the Credit Agreement, in addition to any
Revolving Credit Commitment it has prior to the Amendment No. 3 Effective Date,
shall be in an amount set forth on Schedule 2 to this Amendment (the “Additional
Revolving Credit Commitment”). The aggregate amount of the Additional Revolving
Credit Commitments shall equal $241,200,000. The Additional Revolving Credit
Commitments and Revolving Loans thereunder established pursuant to this Section
shall constitute Revolving Loans and Revolving Credit Commitments under, and
shall be entitled to all the benefits afforded by, the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Security
Documents.
     (b) On the Amendment No. 3 Effective Date, the Borrower shall repay all
outstanding Revolving Loans out of the proceeds of a new borrowing of Revolving
Loans under the Credit Agreement and each of the Revolving Lenders having a
Revolving Credit Commitment prior to the Amendment No. 3 Effective Date (the
“Pre-Amendment Revolving Lenders”) shall assign to each Additional Revolving
Lender, and each Additional Revolving Lender shall purchase from each
Pre-Amendment Revolving Lender, at the principal amount thereof, such
participation interests in LC Exposure and Swingline Loans outstanding on the
Amendment No. 3 Effective Date as shall be necessary in order that, after giving
effect to all such repayments and reborrowings and assignments and purchases,
such Revolving Loans and participation interests in LC Exposure and Swingline
Loans will be held by Pre-Amendment Revolving Lenders and Additional Revolving
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the Additional Revolving Credit Commitments.
     Section 3. Conversion of Term B-1 Loans
     Subject to and upon the terms and conditions herein, the Borrower, the
Parent Guarantor and each of the Extending Term Lenders hereby agree that, on
the Amendment No. 3 Effective Date, the amount of the Term B-1 Loans of each
such Extending Term Lender shall be automatically converted to Term B-2 Loans of
such Extending Term Lender with a final maturity date of September 30, 2016.
     Section 4. Conditions Precedent to the Effectiveness of this Amendment.
     This Amendment shall become effective as of the date first written above
when, and only when, each of the following conditions precedent shall have been
satisfied or waived (the “Amendment No. 3 Effective Date”) by the Administrative
Agent:
     4.1 Executed Counterparts. The Administrative Agent shall have received
this Amendment, duly executed by the Borrower, the Parent Guarantor, the
Subsidiary Guarantors, the Administrative Agent, the Requisite Lenders, the
Extending Term Lenders, each Revolving Lender agreeing to extend its Revolving
Credit Commitment to September 30, 2014 pursuant to the terms hereof and each
Additional Revolving Lender with an Additional Revolving Credit Commitment;

3



--------------------------------------------------------------------------------



 



     4.2 Interest. The Borrower shall have paid all accrued and unpaid interest
on the outstanding Revolving Loans of any Revolving Lender to the extent
necessary as a result of the reduced Commitment Percentage of such Revolving
Lender on the Amendment No. 3 Effective Date, in each case to, but not
including, the Amendment No. 3 Effective Date;
     4.3 Corporate and Other Proceedings. All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent;
     4.4 No Default or Event of Default. After giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing;
     4.5 Fees and Expenses. The Borrower shall have delivered, by wire transfer
of immediately available funds, (a) to Banc of America Securities LLC (“BAS”)
(i) for the account of each Lender that consents to this Amendment but does not
agree to extend its Revolving Credit Commitment or convert its Term B-1 Loan
into an extended Term B-2 Loan, an amendment fee in an amount equal to 0.10% of
the aggregate principal amount of the Commitments and Loans held by such
consenting Lenders, which fee shall be earned and payable on the Amendment No. 3
Effective Date, (ii) for the account of each Extending Revolving Lender, an
extension fee in an amount as agreed and owing to such Extending Revolving
Lenders, which fee shall be earned and payable on the Amendment No. 3 Effective
Date and (iii) for the account of each Extending Term Lender, an extension fee
in an amount as agreed and owing to such Extending Term Lender, which fee shall
be earned and payable on the Amendment No. 3 Effective Date, (b) to BAS and Bank
of America, payment for all reasonable out-of-pocket fees and expenses
(including reasonable and documented fees and expenses of Moore & Van Allen,
PLLC) invoiced prior to the Amendment No. 3. Effective Date and due pursuant to
Section 7, and (c) to each respective party, any other fees owing to BAS and the
other joint lead arrangers (collectively, the “Joint Lead Arrangers”) or Bank of
America, in its capacity as Administrative Agent.
     4.6 Opinions of Counsel. The Administrative Agent shall have received (i) a
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Fulbright & Jaworski L.L.P., counsel to the Borrower,
and (ii) such other opinions of counsel to the Borrower as may be reasonably
requested by the Administrative Agent or its counsel.
     Section 5. Further Assurances
     5.1 Mortgages. Within forty-five (45) calendar days of the Amendment No. 3
Effective Date (or such later date as may be agreed by the Collateral Agent in
its sole discretion), the Borrower shall deliver, or cause to be delivered, each
of the following to the Collateral Agent:
     (i) With respect to each Mortgage encumbering Mortgaged Property, an
amendment thereof (each a “Mortgage Amendment”) duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where each such Mortgage was recorded, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof under applicable law, in each case in form and
substance reasonably satisfactory to the Collateral Agent.
     (ii) With respect to each Mortgage Amendment, a copy of the existing
mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, as amended
by the Mortgage Amendment, is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects

4



--------------------------------------------------------------------------------



 



and encumbrances and liens except as expressly permitted by Section 6.02 of the
Credit Agreement or by the Collateral Agent, and such Mortgage Policy shall
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent.
     (iii) With respect to each Mortgage Amendment, opinions of local counsel to
the Loan Parties, which opinions (a) shall be addressed to the Administrative
Agent and each of the Lenders and be dated the Amendment No. 3 Effective Date,
(b) shall cover the enforceability of the respective Mortgage as amended by the
Mortgage Amendment and such other matters incident to the transactions
contemplated herein as the Agents may reasonably request and (c) shall be in
form and substance reasonably satisfactory to the Administrative Agent.
     Section 6. Representations and Warranties
     On and as of the Amendment No. 3 Effective Date, after giving effect to
this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:
     6.1 this Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes the legal, valid and binding
obligation of the Borrower and each Guarantor enforceable against the Borrower
and each Guarantor in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally;
     6.2 each of the representations and warranties contained in Article III of
the Credit Agreement and in each other Loan Document is true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date);
     6.3 no Default or Event of Default has occurred and is continuing; and
     6.4 after giving effect to this Amendment, neither the modification of the
Credit Agreement affected pursuant to this Amendment nor the execution,
delivery, performance or effectiveness of this Amendment (a) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or
(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens, other than the Mortgage Amendments.
     Section 7. Fees and Expenses
     The Borrower agrees to pay promptly (and in any event on the Amendment
No. 3 Effective Date) after presentation of an invoice therefor all reasonable
and documented out-of-pocket fees and expenses of the Joint Lead Arrangers
(including the reasonable and documented fees and out-of-pocket expenses of
Moore & Van Allen, PLLC, as counsel to the Joint Lead Arrangers) in connection
with the preparation, negotiation, execution and delivery of this Amendment.
     Section 8. Reference to the Effect on the Loan Documents

5



--------------------------------------------------------------------------------



 



     8.1 As of the Amendment No. 3 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof’
and words of like import), shall mean and be a reference to the Credit
Agreement, as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 3
Effective Date.
     8.2 Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.
     8.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, Lead Arranger or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.
     8.4 This Amendment is a Loan Document.
     Section 9. Execution in Counterparts
     This Amendment may be executed by the parties hereto in several
counterparts (including by facsimile), each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     Section 10. Governing Law
     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
     Section 11. Headings
     The various headings of this Amendment are inserted for convenience only
and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.
     Section 12. Notices
     All communications and notices hereunder shall be given as provided in the
Credit Agreement.
     Section 13. Severability
     The fact that any term or provision of this Amendment is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.
     Section 14. Successors

6



--------------------------------------------------------------------------------



 



     The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
     Section 15. Cross-References
     References in this Amendment to any Section are, unless otherwise specified
or otherwise required by the context, to such Section of this Amendment.
     Section 16. Affirmations
     16.1 Each Loan Party signatory hereto hereby (a) ratifies and affirms its
obligations under the Loan Documents (including guarantees and security
agreements) executed by the undersigned and (b) acknowledges, renews and extends
its continued liability under all such Loan Documents and agrees such Loan
Documents remain in full force and effect, in each case, as modified by this
Amendment.
     16.2 Each Loan Party signatory hereto hereby reaffirms, as of the Amendment
No. 3 Effective Date, (a) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Amendment and
the transactions contemplated thereby, and (b) its guarantee of payment of the
Obligations (including, without limitation, all Obligations related to the
Additional Revolving Credit Commitments and the Term B-2 Loans) pursuant to the
Guarantee and the Lien on the Collateral securing payment of the Obligations
(including, without limitation, all Obligations relating to the Additional
Revolving Credit Commitments) pursuant to the Security Documents.
     16.3 Each Loan Party signatory hereto hereby certifies that, as of the date
hereof (both before and after giving effect to the occurrence of the Amendment
No. 3 Effective Date), the representations and warranties made by it contained
in the Loan Documents to which it is a party are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date).
     16.4 Each Loan Party signatory hereto hereby acknowledges and agrees that
the acceptance by the Administrative Agent, each Lender and each other Agent of
this document shall not be construed in any manner to establish any course of
dealing on any Agent’s or Lender’s part, including the providing of any notice
or the requesting of any acknowledgment not otherwise expressly provided for in
any Loan Document with respect to any future amendment, waiver, supplement or
other modification to any Loan Document or any arrangement contemplated by any
Loan Document.
     16.5 Each Loan Party signatory hereto hereby represents and warrants that,
immediately after giving effect to this Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable), to which it is a party
continues to be a legal, valid and binding obligation of the undersigned,
enforceable against such party in accordance with its terms (except, in any
case, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).
[SIGNATURE PAGES FOLLOW]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.

            SPIRIT AEROSYSTEMS, INC.
      By:   /s/ James Steven Sharp       Name:   James Steven Sharp      
Title:   Vice President       SPIRIT AEROSYSTEMS HOLDINGS, INC.
      By:   /s/ James Steven Sharp       Name:   James Steven Sharp      
Title:   Vice President       SPIRIT AEROSYSTEMS INTERNATIONAL HOLDINGS, INC.
      By:   /s/ Andrew Shact       Name:   Andrew Shact       Title:   President
      SPIRIT AEROSYSTEMS FINANCE, INC.
      By:   /s/ Michelle A. Russell       Name:   Michelle A. Russell      
Title:   Vice President & Secretary       SPIRIT AEROSYSTEMS INVESTCO, LLC
      By:   /s/ Michelle A. Russell       Name:   Michelle A. Russell      
Title:   Secretary/Treasurer       SPIRIT AEROSYSTEMS NORTH CAROLINA, INC.
      By:   /s/ Andrew Shact       Name:   Andrew Shact       Title:   President
      SPIRIT AEROSYSTEMS OPERATIONS
INTERNATIONAL, INC.
      By:   /s/ Andrew Shact       Name:   Andrew Shact       Title:   President
 

 



--------------------------------------------------------------------------------



 



         

            SPIRIT DEFENSE, INC.
      By:   /s/ Michelle A. Russell       Name:   Michelle A. Russell      
Title:   Secretary/Treasurer  

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A.,
As Administrative Agent and Collateral Agent
      By:   /s/ Robert Rittelmeyer        Name:   Robert Rittelmeyer       
Title:   Vice President   

            BANK OF AMERICA, N.A.,
As a Lender
      By:   /s/ Kenneth Beck         Name:   Kenneth Beck        Title:   Senior
Vice President        MERRILL LYNCH CAPITAL CORP,
As a Lender
      By:   /s/ Matthew J. Griesbach         Name:   Matthew J. Griesbach       
Title:   Vice President        THE BANK OF NOVA SCOTIA,
As a Lender
      By:   /s/ Todd Meller         Name:   Todd Meller        Title:   Managing
Director        Citicorp North America, Inc,
As a Lender
      By:   /s/ Brian Reed         Name:   Brian Reed        Title:   Director 
      ROYAL BANK OF CANADA,
As a Lender
      By:   /s/ James Dishel         Name:   James Dishel        Title:  
Authorized Signatory        THE ROYAL BANK OF SCOTLAND PLC,
As a Lender
      By:   /s/ L. Peter Yetman         Name:   L. Peter Yetman        Title:  
Director   

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
As a Lender
      By:   /s/ Andrew Widmer         Name:   Andrew Widmer        Title:   Vice
President        U.S. BANK N.A.,
As a Lender
      By:   /s/ Gaylen J. Frazier         Name:   Gaylen J. Frazier       
Title:   A.V.P.        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
As a Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory        THE BANK OF NEW YORK MELLON,
As a Lender
      By:   /s/ Timothy J. Glass         Name:   Timothy J. Glass       
Title:   Senior Associate        MORGAN STANLEY BANK, N.A.
As a Lender
      By:   /s/ Sherrese Clark         Name:   Sherrese Clark        Title:  
Authorized Signatory        EXPORT DEVELOPMENT CANADA
As a Lender
      By:   /s/ Shaun Enright         Name:   Shaun Enright        Title:   Sr.
Asset Manager            By:   /s/ Yves L’Heureux         Name:   Yves
L’Heureux        Title:   Loan Portfolio Manager   

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A.
As a Lender
      By:   /s/ Andrew Bicker         Name:   Andrew Bicker        Title:   Vice
President        BNP PARIBAS,
As a Lender
      By:   /s/ Berangere Allen         Name:   Berangere Allen        Title:  
Vice President        BNP PARIBAS,
As a Lender
      By:   /s/ Melissa Balley         Name:   Melissa Balley        Title:  
Vice President        ING BANK N.V., DUBLIN BRANCH,
As a Lender
      By:   /s/ Shaun Hawley         Name:   Shaun Hawley        Title:   Vice
President            By:   /s/ Aiden Neill         Name:   Aiden Neill       
Title:   Director        SOCIETE GENERALE,
As a Lender
      By:   /s/ Eric E.O. Siebert, Jr.         Name:   Eric E.O. Siebert, Jr.   
    Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORPORATION,
As a Lender
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer        COMERICA BANK,
As a Lender
      By:   /s/ Mark J. Leveille         Name:   Mark J. Leveille       
Title:   Vice President        BARCLAYS BANK PLC,
As a Lender
      By:   /s/ Craig J. Malloy         Name:   Craig J. Malloy        Title:  
Director        CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
As a Lender
      By:   /s/ Alain Daoust         Name:   Alain Daoust        Title:  
Director            By:   /s/ Kevin Buddhdew         Name:   Kevin Buddhdew     
  Title:   Associate        DEUTSCHE BANK TRUST COMPANY AMERICAS
As a Lender
      By:   /s/ Evelyn Thierry         Name:   Evelyn Thierry        Title:  
Director        DEUTSCHE BANK TRUST COMPANY AMERICAS
As a Lender
      By:   /s/ Omayra Laucella         Name:   Omayra Laucella        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            KeyBank National Association
As a Lender
      By:   /s/ Thomas J. Purcell         Name:   Thomas J. Purcell       
Title:   Senior Vice President        THE NORTHERN TRUST COMPANY
As a Lender
      By:   /s/ Rick Gomez         Name:   Rick Gomez        Title:   Vice
President        STATE BANK OF INDIA
As a Lender
      By:   /s/ C. Sreenivasulu Setty         Name:   C. Sreenivasulu Setty     
  Title:   Vice President & Head (Syndications)   

 



--------------------------------------------------------------------------------



 



         

Schedule 1
Revolving Credit Commitments

                                                              Commitment        
                  Revolving Credit     Percentage through                      
    Commitments     June 30, 2012                           (through June 30,  
  (through June 30,                           2012, which     2012, which      
                    includes Revolving     includes Revolving                  
Revolving Credit     Credit Commitments     Credit Commitments     Revolving
Credit     Commitment       Commitments through     through September    
through September     Commitments through     Percentage through   Lenders  
June 30, 2012     30, 2014)     30, 2014)     September 30, 2014     September
30, 2014  
BANK OF AMERICA, N.A.
    —     $ 50,000,000.00       7.692307692 %   $ 50,000,000.00      
7.936507937 %
MERRILL LYNCH CAPITAL CORP
    —     $ 10,000,000.00       1.538461538 %   $ 10,000,000.00      
1.587301587 %
THE BANK OF NOVA SCOTIA
    —     $ 55,000,000.00       8.461538462 %   $ 55,000,000.00      
8.730158730 %
CITICORP NORTH AMERICA INC.
    —     $ 55,000,000.00       8.461538462 %   $ 55,000,000.00      
8.730158730 %
ROYAL BANK OF CANADA
    —     $ 55,000,000.00       8.461538462 %   $ 55,000,000.00      
8.730158730 %
THE ROYAL BANK OF SCOTLAND PLC
    —     $ 55,000,000.00       8.461538462 %   $ 55,000,000.00      
8.730158730 %
COMPASS BANK
    —     $ 45,000,000.00       6.923076923 %   $ 45,000,000.00      
7.142857143 %
U.S. BANK N.A.
    —     $ 45,000,000.00       6.923076923 %   $ 45,000,000.00      
7.142857143 %
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
    —     $ 30,000,000.00       4.615384615 %   $ 30,000,000.00      
4.761904762 %
THE BANK OF NEW YORK MELLON
    —     $ 25,000,000.00       3.846153846 %   $ 25,000,000.00      
3.968253968 %
MORGAN STANLEY BANK, N.A.
    —     $ 21,000,000.00       3.230769231 %   $ 21,000,000.00      
3.333333333 %
EXPORT DEVELOPMENT CANADA
    —     $ 21,000,000.00       3.230769231 %   $ 21,000,000.00      
3.333333333 %
HSBC BANK USA, N.A.
  $ 20,000,000.00     $ 20,000,000.00       3.076923077 %     —       —  
BNP PARIBAS
    —     $ 20,000,000.00       3.076923077 %   $ 20,000,000.00      
3.174603175 %
ING BANK, N.V., Dublin Branch
    —     $ 20,000,000.00       3.076923077 %   $ 20,000,000.00      
3.174603175 %
SOCIETE GENERALE
    —     $ 20,000,000.00       3.076923077 %   $ 20,000,000.00      
3.174603175 %
SUMITOMO MITSUI BANKING CORPORATION
    —     $ 20,000,000.00       3.076923077 %   $ 20,000,000.00      
3.174603175 %
COMERICA BANK
    —     $ 18,000,000.00       2.769230769 %   $ 18,000,000.00      
2.857142857 %
BARCLAYS BANK PLC
    —     $ 15,000,000.00       2.307692308 %   $ 15,000,000.00      
2.380952381 %
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
    —     $ 15,000,000.00       2.307692308 %   $ 15,000,000.00      
2.380952381 %
DEUTSCHE BANK TRUST COMPANY AMERICAS
    —     $ 10,000,000.00       1.538461538 %   $ 10,000,000.00      
1.587301587 %
KEYBANK NATIONAL ASSOCIATION
    —     $ 10,000,000.00       1.538461538 %   $ 10,000,000.00      
1.587301587 %
THE NORTHERN TRUST COMPANY
    —     $ 10,000,000.00       1.538461538 %   $ 10,000,000.00      
1.587301587 %
STATE BANK OF INDIA
    —     $ 5,000,000.00       0.769230769 %   $ 5,000,000.00       0.793650794
%
 
                                       
 
  $ 20,000,000.00     $ 650,000,000.00       100.000000000 %   $ 630,000,000.00
      100.000000000 %
 
                                       

 



--------------------------------------------------------------------------------



 



Schedule 2
Additional Revolving Credit Commitments

              Additional Revolving Credit Lenders   Commitments
BANK OF AMERICA, N.A.
  $ 10,000,000  
THE BANK OF NOVA SCOTIA
  $ 5,000,000  
CITICORP NORTH AMERICA, INC.
  $ 55,000,000  
ROYAL BANK OF CANADA
  $ 40,000,000  
THE ROYAL BANK OF SCOTLAND PLC
  $ 5,000,000  
COMPASS BANK
  $ 15,500,000  
U.S. BANK N.A.
  $ 30,000,000  
MORGAN STANLEY BANK, N.A.
  $ 700,000  
BNP PARIBAS
  $ 20,000,000  
ING BANK, N.V., DUBLIN BRANCH
  $ 20,000,000  
SOCIETE GENERALE
  $ 20,000,000  
SUMITOMO MITSUI BANKING CORPORATION
  $ 10,000,000  
KEYBANK NATIONAL ASSOCIATION
  $ 10,000,000  
Total:
  $ 241,200,000  

 



--------------------------------------------------------------------------------



 



Schedule 6.02(v)
Existing Liens
Liens evidenced by the financing statements set forth below naming Borrower, as
debtor, each filed with the Delaware Secretary of State:

          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
54038460/
12-28-05
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C75543); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60010165/
1-03-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C81595, C81745); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60186668/
1-18-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C84221); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
60237651/
1-20-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C84225, C84228, C84813); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60420653/
2-03-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C83071); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60513499/
2-10-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C87102, C87120); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60534651/
2-14-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C88198); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
60677500/
2-27-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C91807); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60815274/
3-09-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C92401, C92515); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60862557/
3-14-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C94502, C95174); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60883074/
3-15-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C94574, C95199); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
60939173/
3-20-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C92138); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
60961516/
3-22-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C96240, C96748, C96783); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
61018092/
3-27-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C97039); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
61041730/
3-28-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C96954, C97230); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
61107978/
4-03-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C95930, C95932, C95936,
C95959, C95960, C98765, C99523); All additions, attachments, accessories,
accessions and upgrades thereto and any and all substitutions, replacements or
exchanges for any such item of equipment of software and any and all proceeds of
any of the foregoing, including, without limitations, payments under insurance
or any indemnity or warranty relating to loss of damage to such equipment and
software.
 
       
61311729/
4-19-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D01432); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
61510619/
5-04-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D04294); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
61579887/
5-10-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement C98773); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
61654680/
5-16-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D04627, D04629, D04636,
D04639, D04340, D04649, D04651, D04658, D04660, D04662); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
61681592/
5-18-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D04604, D06408, D06410,
D06417); All additions, attachments, accessories, accessions and upgrades
thereto and any and all substitutions, replacements or exchanges for any such
item of equipment of software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss of damage to such equipment and software.
 
       
61697317/
5-19-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D05988); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
61730357/
5-23-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D06659); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
62198372/
6-27-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D11224); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
62268357/
6-30-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D14875); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
62303907/
7-05-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D14747, D14852, D14899,
D14931, D16054); All additions, attachments, accessories, accessions and
upgrades thereto and any and all substitutions, replacements or exchanges for
any such item of equipment of software and any and all proceeds of any of the
foregoing, including, without limitations, payments under insurance or any
indemnity or warranty relating to loss of damage to such equipment and software.
 
       
63161452/
9-13-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D14928); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
63165347/
9-13-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D22503, D26033, D28046); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
63224201/
9-19-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D28504); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
63227469/
9-19-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D23907); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
63280336/
9-22-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D28609); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
63558327/
10-13-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D31485); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
63571999/
10-16-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D31486); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
63735420/
10-26-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D34640, D34642, D34649); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
63934916/
11-10-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D37909); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
64048039/
11-20-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D40138); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
64422473/
12-18-06
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D43489); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
70139823/
1-11-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D49599, D49603); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
70341940/
1-26-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D49825); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
70415504/
2-01-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D51226, D53533, D53550); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
70468388/
2-06-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D53553); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
70655646/
2-21-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D52322); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
70719574/
2-26-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D56151, D56152); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
72443504/
6-27-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement DD76741); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
73357372/
9-04-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement D88158); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
74062872/
10-26-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F04107); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
74200365/
11-05-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F04055. F04113); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
74359146/
11-15-07
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F08106, F08332, F08335); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
80250595/
1-22-08
  Makino Inc.   One (1) Makino Mag3.Ex 5th Axis Horizontal Machining Center
Serial Number 84 with all attachments.
 
       
83045158/
9-09-08
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F62708, F62710); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
83602198/
10-24-08
  Shultz Steel Company   All inventory and other goods consisting of airplane
parts delivered by Secured Party to Debtor in accordance with terms of the
Retention of Title, Consignment and Stock Administration Agreement between the
parties dated June 29, 2006.
 
       
83614508/
10-27-08
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F67959, F67963, F72046); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
83696646/
11-04-08
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F67961, F67995); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
84059299/
12-08-08
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F73567, F73569, F73572,
F73592, F73738, F74016, F74025, F74044, F74046, F74050, F74051); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
90019973/
1-05-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F81251); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
90379906/
2-04-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F84081); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
90897790/
3-20-09
  Makino Inc.   One (1) Makino MagEx MMC 5 Machining Center Serial Number 114
with all attachments.
 
       
90902293/
3-20-09
  Makino Inc.   One (1) Makino MMC Modular Machining Complex Serial Number 30
with all attachments.
 
       
90936572/
3-24-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F90495); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
91515565/
5-13-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F97162, F97207); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
91603163/
5-20-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F98113); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
92119235/
7-01-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F99344, G03760); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
92666433/
9-18-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement F99950); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
92699244/
8-21-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G09255, G09386); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
92894423/
9-09-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G11425); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
92971338/
9-16-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G12375); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
93293294/
10-13-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G15734); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
93577357/
11-06-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G18708); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
93869226/
12-03-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G19255); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
93909063/
12-07-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G19473, G20710); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
94099484/
12-22-09
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G21638, G22686); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
00444319/
2-09-10
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G27126); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
01125727/
4-01-10
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G34510); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
01318546/
4-16-10
  First Chicago Bank and Trust, as Collateral Assignee

Brogdon Tool & Die, Inc.   Secured party has heretofore and may from time to
time hereafter deliver to Debtor’s facilities for storage, processing,
packaging, or other handling by Debtor, certain inventory and goods. Until such
time as Debtor purchases Secured Party’s Merchandise from Secured Party, Secured
Party’s Merchandise is and shall remain the property of Secured Party and Debtor
does not have any right, title or interest in Secured Party Merchandise, nor
does Debtor have the right to encumber Secured Party’s Merchandise in any way.
All of Secured Party’s Merchandise is subject to a security interest and lien in
favor of First Chicago Bank and Trust.
 
       
01660988/
5-12-10
  Hartwig Inc.   Two (2) Machine Tool Nec as specified on PO#44001145385
 
       
01661234/
5-12-10
  Hartwig Inc.   Two (2) Machine Tool Nec as specified on PO#4400145385
 
       
01661341/
5-12-10
  Hartwig Inc.   Two (2) Machine Tool Nec as specified on PO#4400145385
 
       
01854276/
5-26-10
  General Electric Capital
Corporation   Equipment: 2 Modig HHV Extrusion Machine, plus all existing and
future replacements, exchanges and substitutions therefor, attachments,
accessories, accessions and additions thereto, and insurance, lease, sublease
and other proceeds thereof.

This UCC is to perfect Secured Party’s interest under a true lease transaction
with the Debtor.
 
       
02125304/
6-18-10
  General Electric Capital
Corporation   All equipment, described herein or otherwise , leased to or
financed for the Debtor by Secured Party under that certain Lease Agreement
No. 8446924-003 including all accessories, accessions, replacements, additions,
substitutions, add-ons and upgrades thereto, and any proceeds therefrom.
 
       
02861858/
8-16-10
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G41154, G48874); All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.

 



--------------------------------------------------------------------------------



 



          FILE NO./         FILE DATE   SECURED PARTY   PROPERTY DESCRIPTION
COMMENTS
02991572/
8-26-10
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G52623); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
03428210/
10-01-10
  IBM Credit LLC   All of the following equipment together with all related
software, whether now owned or hereafter acquired and wherever located (all as
more fully described on IBM Credit LLC Supplement G57711, G57712, G57715,
G57717, G57718, G57735, G57739, G57759, G57761, G57762, G57763); All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment of
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss of damage to such equipment and software.
 
       
03521956/
10-08-10
  Dell Financial Services L.L.C.   All computer equipment, peripherals, and
other equipment wherever located, financed under and described in the Master
Lease Agreement (“MLA”) between Debtor and Secured Party and all of Debtor’s
right, title and interest in and to use any software and services financed under
the MLA, along with any modifications or supplements to the MLA which are
incorporated or evidenced in writing and all substitutions, additions,
accessions and replacements to the equipment or software now or hereafter
installed in, affixed to, or used in conjunction with the equipment or software
and the proceeds thereof, together with all payments, insurance proceeds,
credits or refunds obtained by Debtor from a manufacturer, licensor or service
provider, or other proceeds and payments due and to become due and arising from
or relating to such equipment , software of the MLA.

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Existing Investments

1.   Investments relating to Tenants-In-Common Management Agreement, dated on or
about October 3, 1980, by and among Mid-Western Aircraft Systems, Inc., the
Boeing Company and the other tenants party thereto, as the same has been
amended, restated or otherwise modified from time to time.

2.   The Loan Receivable.

3.   Guaranty by Borrower of certain indebtedness of Spirit AeroSystems France
SARL owed to Nationcredibail in the original principal amount of 10,000,000
Euro.

4.   Equity Investments existing on the Amendment No. 3 Effective Date as set
forth on the Current Legal Structure Chart (attached hereto as “Appendix “A”).

5.   Guaranty by Borrower of certain grants in an aggregate amount of £1,979,000
to Spirit AeroSystems (Europe) Limited by The Scottish Ministers.

6.   Guaranty by Borrower of up to $6,250,000 of payment obligations (plus
interest, fees and expenses, if applicable) associated with operating leases of
computer equipment provided by the CIT Group (UK) Limited (or its affiliates) to
Spirit AeroSystems France SARL and Spirit AeroSystems (Europe) Limited.

7.   Advances by Borrower to Spirit AeroSystems (Europe) Limited in an amount
equal to approximately $31.4 million.

 



--------------------------------------------------------------------------------



 



         

APPENDIX “A”
(FLOW CHART) [d76968d7696801.gif]

 



--------------------------------------------------------------------------------



 



Exhibit 1.01(d)
The Bank of Nova Scotia Letters of Credit

                                                              Letter of Credit  
                  Letter of Credit   Outstanding                 Issuer   No.  
Amount   Issue Date   Maturity   Beneficiary   Amendment    
The Bank of
                                  Oklahoma Dept of        
Nova Scotia
    91210/80085     $ 279,000.00       6/16/2005       6/16/2011    
Environmental Quality        
 
                                          Increased by
The Bank of
                                  National Union Fire   USD1,995,000.00
Nova Scotia
    92175/80085     $ 18,655,000.00       1/24/2007       1/30/2011    
Insurance Co   on Jan 30, 2010

 



--------------------------------------------------------------------------------



 



EXHIBIT A
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 27, 2006
(as further amended and restated as of October 15, 2010)
Amending and Restating the
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 20, 2005
Which Amended and Restated the
CREDIT AGREEMENT
Dated as of June 16, 2005
among
SPIRIT AEROSYSTEMS, INC.,
as Borrower,
SPIRIT AEROSYSTEMS HOLDINGS, INC.,
as Parent Guarantor,
THE LENDERS REFERRED TO HEREIN,
and
BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent,
and
BBVA COMPASS,
as Documentation Agent
BANK OF AMERICA SECURITIES LLC,
CITICORP GLOBAL MARKETS, INC.,
RBS SECURITIES INC,
RBC CAPITAL MARKETS,
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I DEFINITIONS     1  
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Classification of Loans and Borrowings     38  
SECTION 1.03.
  Terms Generally     39  
SECTION 1.04.
  Letter of Credit Amounts     39   ARTICLE II THE CREDITS     39  
SECTION 2.01.
  Credit Commitments     39  
SECTION 2.02.
  Procedure for Borrowing     40  
SECTION 2.03.
  Conversion and Continuation Options for Loans     41  
SECTION 2.04.
  Swingline Loans     42  
SECTION 2.05.
  Optional and Mandatory Prepayments of Loans; Repayments of Loans     43  
SECTION 2.06.
  Letters of Credit     47  
SECTION 2.07.
  Repayment of Loans; Evidence of Debt     51  
SECTION 2.08.
  Interest Rates and Payment Dates     52  
SECTION 2.09.
  Computation of Interest     53  
SECTION 2.10.
  Fees     53  
SECTION 2.11.
  Termination, Reduction or Adjustment of Commitments     54  
SECTION 2.12.
  Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy
of Interest Rate     54  
SECTION 2.13.
  Pro Rata Treatment and Payments     55  
SECTION 2.14.
  Illegality     56  
SECTION 2.15.
  Requirements of Law     56  
SECTION 2.16.
  Taxes     57  
SECTION 2.17.
  Indemnity     60  
SECTION 2.18.
  Change of Lending Office     61  
SECTION 2.19.
  Sharing of Setoffs     61  
SECTION 2.20.
  Assignment of Commitments Under Certain Circumstances     61  
SECTION 2.21.
  Increase in Commitments     62   ARTICLE III REPRESENTATIONS AND WARRANTIES  
  65  
SECTION 3.01.
  Organization, etc     65  
SECTION 3.02.
  Due Authorization, Non-Contravention, etc     65  
SECTION 3.03.
  Government Approval, Regulation, etc     65  
SECTION 3.04.
  Validity, etc     66  
SECTION 3.05.
  Boeing Agreements; IRB Agreements     66  
SECTION 3.06.
  Financial Information     66  
SECTION 3.07.
  No Material Adverse Effect     66  
SECTION 3.08.
  Litigation     66  
SECTION 3.09.
  Compliance with Laws and Agreements     66  
SECTION 3.10.
  Subsidiaries     67  
SECTION 3.11.
  Ownership of Properties     67  
SECTION 3.12.
  Taxes     67  
SECTION 3.13.
  Pension and Welfare Plans     68  
SECTION 3.14.
  Environmental Warranties     68  
SECTION 3.15.
  Regulations T, U and X     70  
SECTION 3.16.
  Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements     70  

i



--------------------------------------------------------------------------------



 



                      Page  
SECTION 3.17.
  Insurance     70  
SECTION 3.18.
  Labor Matters     71  
SECTION 3.19.
  Solvency     71  
SECTION 3.20.
  Securities     71  
SECTION 3.21.
  Indebtedness Outstanding     71  
SECTION 3.22.
  Security Documents     71  
SECTION 3.23.
  Anti-Terrorism Laws     72  
SECTION 3.24.
  Subordination     73  
SECTION 3.25.
  IRB Agreements     73   ARTICLE IV CONDITIONS     74  
SECTION 4.01.
  Original Effective Date     74  
SECTION 4.02.
  Amendment Effective Date     74  
SECTION 4.03.
  Conditions to Each Credit Event     75   ARTICLE V AFFIRMATIVE COVENANTS OF
THE LOAN PARTIES     75  
SECTION 5.01.
  Financial Information, Reports, Notices, etc     75  
SECTION 5.02.
  Compliance with Laws, etc     78  
SECTION 5.03.
  Maintenance of Properties     78  
SECTION 5.04.
  Insurance     78  
SECTION 5.05.
  Books and Records; Visitation Rights; Maintenance of Ratings     79  
SECTION 5.06.
  Environmental Covenant     79  
SECTION 5.07.
  Information Regarding Collateral     80  
SECTION 5.08.
  Existence; Conduct of Business     81  
SECTION 5.09.
  Performance of Obligations     81  
SECTION 5.10.
  Casualty and Condemnation     81  
SECTION 5.11.
  Pledge of Additional Collateral     81  
SECTION 5.12.
  Further Assurances     82  
SECTION 5.13.
  Use of Proceeds     82  
SECTION 5.14.
  Payment of Taxes     82  
SECTION 5.15.
  Interest Rate Protection     82  
SECTION 5.16.
  Guarantees     83  
SECTION 5.17.
  IRB Agreements     83   ARTICLE VI NEGATIVE COVENANTS OF THE LOAN PARTIES    
83  
SECTION 6.01.
  Indebtedness; Certain Equity Securities     83  
SECTION 6.02.
  Liens     85  
SECTION 6.03.
  Fundamental Changes; Line of Business     88  
SECTION 6.04.
  Investments, Loans, Advances, Guarantees and Acquisitions     89  
SECTION 6.05.
  Asset Sales     90  
SECTION 6.06.
  Sale and Leaseback Transactions     92  
SECTION 6.07.
  Restricted Payments     92  
SECTION 6.08.
  Transactions with Affiliates     93  
SECTION 6.09.
  Restrictive Agreements     94  
SECTION 6.10.
  Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness     95  
SECTION 6.11.
  No Other “Senior Debt”     96  
SECTION 6.12.
  [Reserved]     96  
SECTION 6.13
  Financial Covenants     96  
SECTION 6.14.
  [Reserved]     96  
SECTION 6.15.
  Limitation on Activities of Parent Guarantor     96  
SECTION 6.16.
  IRB Agreements     96  
SECTION 6.17.
  Fiscal Year     96  
SECTION 6.18.
  Anti-Terrorism Law     97  

ii



--------------------------------------------------------------------------------



 



                      Page  
SECTION 6.19.
  Embargoed Person     97  
SECTION 6.20.
  Anti-Money Laundering     97   ARTICLE VII EVENTS OF DEFAULT     97  
SECTION 7.01.
  Listing of Events of Default     97  
SECTION 7.02.
  [Reserved]     101  
SECTION 7.03.
  Action if Bankruptcy     101  
SECTION 7.04.
  Action if Other Event of Default     101  
SECTION 7.05.
  Action if Event of Termination     101  
SECTION 7.06.
  Application of Proceeds     101  
SECTION 7.07.
  Certain Cure Rights     102   ARTICLE VIII THE AGENTS     103  
SECTION 8.01.
  The Agents     103   ARTICLE IX [RESERVED]     106   ARTICLE X MISCELLANEOUS  
  106  
SECTION 10.01.
  Notices     106  
SECTION 10.02.
  Survival of Agreement     107  
SECTION 10.03.
  Binding Effect     107  
SECTION 10.04.
  Successors and Assigns     107  
SECTION 10.05.
  Expenses; Indemnity     111  
SECTION 10.06.
  Right of Setoff     112  
SECTION 10.07.
  Applicable Law     112  
SECTION 10.08.
  Waivers; Amendment     112  
SECTION 10.09.
  Interest Rate Limitation     116  
SECTION 10.10.
  Entire Agreement     116  
SECTION 10.11.
  WAIVER OF JURY TRIAL     116  
SECTION 10.12.
  Severability     116  
SECTION 10.13.
  Counterparts     117  
SECTION 10.14.
  Headings     117  
SECTION 10.15.
  Jurisdiction; Consent to Service of Process     117  
SECTION 10.16.
  Confidentiality     117  
SECTION 10.17.
  Website Communications     118  
SECTION 10.18.
  USA PATRIOT Act Notice     119  
SECTION 10.19.
  No Advisory or Fiduciary Responsibility     119  

EXHIBITS

     
EXHIBIT A
  Form of Administrative Questionnaire
EXHIBIT B
  Form of Borrowing Request
EXHIBIT C
  Form of Assignment and Acceptance
EXHIBIT D
  Form of Add-On Term Loan Joinder Agreement
EXHIBIT E
  Form of Compliance Certificate
EXHIBIT F
  [Reserved]
EXHIBIT G-1
  Form of Term B-1 Note
EXHIBIT G-2
  Form of Revolving Note
EXHIBIT G-3
  Form of Term B-2 Note
EXHIBIT G-4
  Form of Add-On Term Note
EXHIBIT H
  Form of Closing Certificate
EXHIBIT I
  Form of Guarantee Agreement

iii



--------------------------------------------------------------------------------



 



     
EXHIBIT J
  Form of Pledge Agreement
EXHIBIT K
  Form of Security Agreement
EXHIBIT L-1
  Form of Opinion of Kaye Scholer LLP
EXHIBIT L-2
  [Reserved]
EXHIBIT L-3
  Form of Opinion of Local Counsel
EXHIBIT M
  Form of Solvency Certificate
EXHIBIT N
  Form of Mortgage
EXHIBIT P
  Form of Section 2.16 Certificate
EXHIBIT R
  [Reserved]
EXHIBIT S
  [Reserved]
EXHIBIT T
  [Reserved]
EXHIBIT U
  Form of Restatement Closing Certificate

SCHEDULES

     
SCHEDULE 1.01(a)
  Boeing Agreements
SCHEDULE 1.01(b)
  Kansas Bonds Term Sheet
SCHEDULE 1.01(d)
  Permitted Holders
SCHEDULE 1.01(e)
  The Bank of Nova Scotia Letters of Credit
SCHEDULE 2.01
  Lenders and Commitments
SCHEDULE 3.08
  Litigation
SCHEDULE 3.10
  Subsidiaries
SCHEDULE 3.11(b)
  Leased and Owned Real Property
SCHEDULE 3.11(f)
  Mortgaged Property Disposals
SCHEDULE 3.13
  ERISA Events
SCHEDULE 3.14(a)
  Facilities/Properties Not in Compliance with Environmental Laws
SCHEDULE 3.14(b)
  Environmental Claims
SCHEDULE 3.14(c)
  Hazardous Materials
SCHEDULE 3.17
  Insurance
SCHEDULE 3.21
  Indebtedness to Remain Outstanding
SCHEDULE 3.22(d)
  Mortgage Filing Offices
SCHEDULE 4.01(e)
  Local Counsel
SCHEDULE 4.01(u)(A)
  Mortgaged Properties
SCHEDULE 4.01(u)(C)
  Title Insurance Amounts
SCHEDULE 6.02(v)
  Existing Liens
SCHEDULE 6.05(xii)
  Real Property Interest Sales
SCHEDULE 6.04
  Existing Investments
SCHEDULE 6.09
  Existing Restrictions

iv



--------------------------------------------------------------------------------



 



          SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Second Amended and
Restated Credit Agreement”) dated as of November 27, 2006 (and as further
amended and restated as of October 15, 2010), among SPIRIT AEROSYSTEMS, INC., a
Delaware corporation (the “Borrower”); SPIRIT AEROSYSTEMS HOLDINGS, INC., a
Delaware corporation (the “Parent Guarantor”); the financial institutions from
time to time party hereto (the “Lenders”); and BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, the
“Collateral Agent”).
          WHEREAS, this Second Amended and Restated Credit Agreement amended and
restated that certain Credit Agreement dated as of June 16, 2005 (as amended by
that certain Amended and Restated Credit Agreement dated as of July 20, 2005,
that certain Amendment No. 1 to the Amended and Restated Credit Agreement dated
as of December 11, 2005, and that certain Amendment No. 2 to the Amended and
Restated Credit Agreement, dated as of March 31, 2006, the “Original Credit
Agreement”) among the Borrower, Onex Wind Finance LP, a Delaware limited
partnership, the Parent Guarantor, the lenders party thereto, Citicorp North
America, Inc., as administrative agent and collateral agent, the arrangers and
other agents party thereto.
          WHEREAS, all obligations of the Borrower and the Parent Guarantor
under the Original Credit Agreement shall continue to exist under and be
evidenced by this Second Amended and Restated Credit Agreement and the other
Loan Documents; and (b) except as expressly stated herein or amended hereby, the
Original Credit Agreement and the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Obligations; it being understood that it is the intent of the parties hereto
that this Second Amended and Restated Credit Agreement does not constitute a
novation of rights, obligations and liabilities of the respective parties
(including the Obligations) existing under the Original Credit Agreement or
evidence payment of all or any of such obligations and liabilities and such
rights, obligation and liabilities shall continue and remain outstanding, and
that this Second Amended and Restated Credit Agreement amends and restates in
its entirety the Original Credit Agreement.
          In consideration of the promises and the agreements hereinafter set
forth, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” means a Borrowing comprised of ABR Loans.
          “ABR Loan” means any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
          “Acquired Business” means the assets of the Wichita Division of Boeing
Commercial Airplanes being acquired under the Acquisition Agreement.
          “Acquisition Agreement” means the asset purchase agreement dated as of
February 22, 2005 by and among the Seller and Mid-Western Aircraft Systems, Inc.

 



--------------------------------------------------------------------------------



 



          “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Parent Guarantor or any of
its Subsidiaries in exchange for, or as part of, or in connection with any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of assets or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes the Borrower’s reasonable estimate of any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under GAAP at the time of such sale to be established in respect
thereof by the Parent Guarantor or any of its Subsidiaries.
          “Acquisition Documents” means the Acquisition Agreement, each document
attached as an exhibit to the Acquisition Agreement and each document attached
as an exhibit to each document attached as an exhibit to the Acquisition
Agreement.
          “Act” has the meaning assigned to such term in Section 10.18.
          “Additional Collateral” has the meaning assigned to such term in
Section 5.11.
          “Add-On Term Loan Lender” means each of the Persons identified as an
“Add-On Term Loan Lender” in the Add-On Term Loan Lender Joinder Agreement,
together with their respective successors and assigns.
          “Add-On Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit D, executed and delivered in accordance
with the provisions of Section 2.21(a)(ii).
          “Add-On Term Loan” shall have the meaning provided in Section 2.01(a).
          “Add-On Term Loan Commitment” means, as to each Add-On Term Loan
Lender, the commitment of such Add-On Term Loan Lender to make the Add-On Term
Loan hereunder pursuant to the Add-On Term Loan Lender Joinder Agreement.
          “Add-On Term Loan Effective Date” shall have the meaning provided in
Section 2.21(a)(ii).
          “Add-On Term Loan Maturity Date” shall be as set forth in the Add-On
Term Loan Lender Joinder Agreement.
          “Adjusted Capital Expenditures” means Capital Expenditures, less
Boeing Funded Capital Expenditures.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 



--------------------------------------------------------------------------------



 



          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with Section 8.01.
          “Administrative Questionnaire” means an Administrative Questionnaire
in the form of Exhibit A.
          “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power to:
     (a) vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general partners
of such Person; or
     (b) direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
          “Agent Fees” has the meaning assigned to such term in Section 2.10(c).
          “Agents” means the Administrative Agent and the Collateral Agent.
          “Aggregate Revolving Credit Exposure” means the aggregate amount of
the Revolving Lenders’ Revolving Credit Exposures.
          “Agreement” means the Original Credit Agreement as amended and
restated in its entirety by this Second Amended and Restated Credit Agreement.
          “Alternate Base Rate” means for any day, a rate per annum equal to the
highest of (a) the Administrative Agent’s Base Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 1/2 of 1%, and (c) the
Daily Floating LIBO Rate in effect on such day plus 1.0%. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds Rate or
the Daily Floating LIBO Rate shall be effective as of the opening of business on
the effective day of such change in the Base Rate, the Federal Funds Rate or the
Daily Floating LIBO Rate, respectively.
          “Amendment Agreement” shall have the meaning provided in the preamble
hereto.
          “Amendment Effective Date” means November 27, 2006.
          “Amendment No. 3” means that certain Amendment No. 3 to this Agreement
dated as of the Amendment No. 3 Effective Date.
          “Amendment No. 3 Effective Date” means October __, 2010.
          “Amendment Transactions” means the entering into of this Second
Amended and Restated Credit Agreement, the consummation of the initial public
offering of the Parent Guarantor and the termination of the Seller Loan
Documents (as defined in the Original Credit Agreement).
          “Anti-Terrorism Laws” shall have the meaning assigned thereto in
Section 3.23.

 



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, for any day, (a) with respect to any Add-On Term
Loan, the percentage(s) per annum set forth in the Add-On Term Loan Lender
Joinder Agreement, (b) with respect to any Term B-1 Loan or any Term B-2 Loan,
the applicable percentage set forth in the table below under the appropriate
column:

                      Eurodollar Spread   ABR Spread
Term B-1 Loans
    1.75 %     0.75 %
Term B-2 Loans
    3.25 %     2.25 %

and (c) with respect to Revolving Loans, the Applicable Rate shall mean the
applicable percentage set forth in the table below under the appropriate
caption:

                          Total Leverage Ratio   Eurodollar Spread   ABR Spread
Level I
    ³ 2.5:1       4.00 %     3.00 %
Level II
  <2.5:1 but ³ 1.75:1     3.50 %     2.50 %
Level III
    <1.75:1       3.00 %     2.00 %

For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans, the Total Leverage Ratio shall be determined as of the end of
each fiscal quarter of the Borrower’s fiscal year based upon the Borrower’s
consolidated financial statements delivered pursuant to Section 5.01(a) or (b).
If at any time the Borrower has not submitted to the Administrative Agent the
applicable information as and when required under Section 5.01(a) or (b), the
Applicable Rate shall be the highest rate set forth in the table above until
such time as the Borrower has provided the information required under
Section 5.01(a) or (b). Within one (1) Business Day of receipt of the applicable
information as and when required under Section 5.01(a) or (b), the
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(promptly confirmed in writing) of the Applicable Rate in effect from such date.
          “Approved Fund” means any Fund that is administered, advised or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.
          “Arrangers” has the meaning assigned to such term in Section 10.19.
          “Asset Sale” means any direct or indirect sale, transfer, lease,
conveyance or other disposition by the Parent Guarantor or any of its
Subsidiaries of any of its property or assets, including any sale or issuance of
any Equity Interests of any Subsidiary, except (a) transactions permitted by
Section 6.05 (other than Section 6.05(xii) or (xiii)), and (b) any such
transaction or series of transactions which, if an Asset Sale, would not
generate Net Proceeds in excess of $5.0 million (or, when taken together with
all other such transactions, in excess of $10.0 million in any twelve-month
period).
          “Assignment Agreement” means the Assignment Agreement, dated as of the
Original Effective Date, between the Seller and the Boeing Trust.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit C or such other form as shall be approved by the Administrative
Agent.

 



--------------------------------------------------------------------------------



 



          “Authorized Officer” means, with respect to the Borrower, those of its
officers whose signature and incumbency has been certified to the Administrative
Agent and the Lenders by the Secretary of the Borrower in a certificate dated
the Original Effective Date or any successor thereto.
          “Available Revolving Credit Commitment” means as to any Revolving
Lender, at any time of determination, an amount equal to such Revolving Lender’s
Revolving Credit Commitment at such time minus such Revolving Lender’s Revolving
Credit Exposure at such time.
          “Bank of America” means Bank of America, N.A.
          “BAS” means Banc of America Securities LLC.
          “Base Rate” means the rate of interest per annum in effect for such
day as publicly announced from time to time by the Administrative Agent as its
“prime rate.” The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.
          “BBA LIBOR” has the meaning set forth in the definition of LIBO Rate
in Section 1.01.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.
          “Board of Directors” means, with respect to any Person, (i) in the
case of any corporation, the board of directors of such Person, (ii) in the case
of any limited liability company, the board of managers of such Person, (iii) in
the case of any partnership, the Board of Directors of the general partner of
such Person and (iv) in any other case, the functional equivalent of the
foregoing.
          “Boeing Agreements” means the Original Boeing Agreements and the
General Terms Agreement between Seller and Borrower dated June 16, 2005 and the
Special Business Provisions Agreement between Seller and Borrower dated June 16,
2005.
          “Boeing Funded Capital Expenditures” means Capital Expenditures made
by the Borrower or any of its Subsidiaries which are required to be reimbursed
by Seller through the sale of the acquired assets to Seller pursuant to
Section 5.2.1 of the SBP.
          “Boeing Funded Capital Expenditures Shortfall Event” means the
occurrence of Seller having failed to reimburse the Loan Parties for the full
amount of Boeing Funded Capital Expenditures made during a given Fiscal Quarter
required to have been made by Seller pursuant to Section 5.2.1 of the SBP and
such failure shall have remained unremedied by the 30th day after the end of
such Fiscal Quarter. The aggregate amount of such Boeing Funded Capital
Expenditures expensed but not reimbursed as required by the SBP shall be
referred to as the “Boeing Shortfall Amount.” A Boeing Funded Capital
Expenditures Shortfall Event shall be deemed to continue until the Boeing
Shortfall Amount has been reimbursed in full in accordance with the SBP.
          “Boeing IRB Documents” means collectively the Indentures governing the
Bonds identified on Schedule I of the Buyer Sublease and the Lease Agreements
and Guaranty Agreements identified on Schedule II of the Buyer Sublease.

 



--------------------------------------------------------------------------------



 



          “Boeing Shortfall Amount” shall have the meaning assigned to such term
in the definition of “Boeing Funded Capital Expenditures Shortfall Event.”
          “Boeing Trust” has the meaning set forth in Section 3.25.
          “Boeing Trust Agreement” means the Amended and Restated Boeing IRB
Asset Trust Agreement, dated as of the Original Effective Date, among Seller, as
Administrative Agent, Wilmington Trust, as Delaware Trustee, Wilmington Trust SP
Services, Inc., as Independent Agent, and TBC Trust, as Special Agent.
          “Borrower” has the meaning ascribed to such term in the preamble to
this Agreement.
          “Borrowing” means a Loan or group of Loans to the Borrower of the same
Class and Type made (including through a conversion or continuation) by the
applicable Lenders on a single date and as to which a single Interest Period is
in effect.
          “Borrowing Date” means any Business Day specified in a notice pursuant
to Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.
          “Borrowing Request” has the meaning assigned to such term in
Section 2.02(a).
          “Business Day” means (a) for all purposes other than as covered by
clause (b) below, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the interbank eurodollar market.
          “Buyer Sublease” means the Sublease Agreement, dated as of the
Original Effective Date, between the Boeing Trust, the Seller and the Borrower.
          “Capital Expenditures” means, for any period, (a) any and all
expenditures made by the Borrower or any of its Subsidiaries in such period for
assets added to or reflected in its property, plant and equipment accounts or
other similar capital asset accounts or comparable items or any other capital
expenditures that are, or should be, set forth as “additions to plant, property
and equipment” on the financial statement prepared in accordance with GAAP,
whether such asset is purchased for cash or financed as an account payable or by
the incurrence of Indebtedness, accrued as a liability or otherwise and (b) all
Capital Lease Obligations of the Borrower and its Subsidiaries; provided that
Capital Expenditures shall not include (v) capitalized interest to the extent
included in Consolidated Interest Expense for such period, (w) expenditures
under clause (a) to the extent financed with (i) the proceeds of an Excluded
Equity Issuance and (ii) the proceeds of an Asset Sale, Destruction or Taking or
insurance or condemnation recoveries related thereto to the extent permitted to
be reinvested pursuant to Section 2.05(c)(i) or 2.05(c)(ii), (x) 787
Expenditures which have been capitalized and are identified as “Excluded 787
Capital Expenditures” in a certificate of the chief financial officer of the
Borrower delivered to the Administrative Agent together with the delivery of
financial statements under Section 5.01(a) or 5.01(b), which certificate sets
out such 787 Expenditures in reasonable detail (including a break-out of the
amount of 787 Expenditures which are treated as Excluded 787 Capital
Expenditures) and certifies that such costs and expenses qualify as 787
Expenditures pursuant to the definition thereof (it being understood that such
Excluded 787 Capital Expenditures shall not be added to Consolidated EBITDA
pursuant to clause (j) of the definition of “Consolidated EBITDA”), (y)

 



--------------------------------------------------------------------------------



 



expenditures for Permitted Acquisitions or (z) other capital expenditures (other
than Boeing Funded Capital Expenditures) made by the Borrower or any of its
Subsidiaries which are reimbursed by Seller or any other Person or in which the
assets acquired pursuant to such capital expenditures are sold to Seller or any
other Person, to the extent the terms of such capital expenditures and the
reimbursement provisions or sale provisions, as applicable, with respect thereto
are approved by the Requisite Lenders after the Original Effective Date.
          “Capital Lease Obligations” means all monetary or financial
obligations of the Borrower and its Subsidiaries under any leasing or similar
arrangement conveying the right to use real or personal property, or a
combination thereof, which, in accordance with GAAP, would or should be
classified and accounted for as capital leases, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date on
which such lease may be terminated by the lessee without payment of a penalty.
          “Cash Interest Expense” means, for any period, Consolidated Interest
Expense for such period, including imputed interest expense for Capital Lease
Obligations and excluding any interest expense not payable in cash (such as, for
example, amortization of discount, amortization of debt issuance costs and
interest payable-in-kind).
          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System List.
          “CGMI” has the meaning assigned to such term in the preamble hereto.
          “Change in Control” means
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than one or more Permitted Holders, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of the
Parent Guarantor representing greater than (x) 35% of the voting power of the
outstanding Voting Stock of the Parent Guarantor and (y) the voting power
represented by the Voting Stock of the Parent Guarantor beneficially owned,
directly or indirectly, by the Permitted Holders (collectively),
     (b) during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of the Parent
Guarantor (together with any new directors who were nominated for election by a
Permitted Holder or whose election to such board of directors or whose
nomination for election was approved by a vote of a majority of the directors of
the Parent Guarantor then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the board of directors of the Parent Guarantor; provided that a Change in
Control under this clause (c) shall not be deemed to have occurred if and for so
long as the Permitted Holders have the power to elect a majority of the board of
directors of the Parent Guarantor, or

 



--------------------------------------------------------------------------------



 



     (c) at any time, the Parent Guarantor ceases to own 100% of the Equity
Interests of the Borrower.
          “Charges” has the meaning assigned to such term in Section 10.09.
          “Class” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term B-1 Loan, Term B-2 Loan, Add On Term Loan or Swingline Loans, and when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, Term B-1 Commitment or Add On Term Loan Commitment and when
used in reference to any Lender, refers to whether such Lender is a Revolving
Lender, a Term B-1 Lender, a Term B-2 Lender or an Add-On Term Loan Lender. For
avoidance of doubt, it is understood and agreed that the Non-Extending Revolving
Lenders and the Extending Revolving Lenders are Revolving Lenders and therefore
are part of the same Class.
          “Closing Certificate” means a certificate substantially in the form of
Exhibit H.
          “Co-Arrangers” has the meaning assigned to such term in the preamble
hereto.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all “Collateral,” “Mortgaged Property” or
“Trust Property,” as defined in any applicable Security Document, and all other
property of whatever kind and nature pledged as collateral under any Security
Document.
          “Collateral Account” means the collateral account or sub-account
established and maintained by the Collateral Agent in its name as Collateral
Agent for the benefit of the Secured Parties, in accordance with the provisions
of the Security Agreement.
          “Collateral Agent” means Bank of America in its capacity as collateral
agent under any of the Loan Documents or any successor collateral agent
appointed in accordance with Section 8.01.
          “Commitment” means, with respect to any Lender, such Lender’s
Revolving Credit Commitment, Term B-1 Commitment or Add-On Term Loan Commitment
or any combination thereof (as the context requires), and any Commitment to make
Revolving Loans extended by such Lender as provided in Section 2.21.
          “Commitment Fee” has the meaning assigned to such term in
Section 2.10(a).
          “Commitment Fee Average Daily Amount” has the meaning assigned to such
term in Section 2.10(a).
          “Commitment Fee Percentage” means 0.75% per annum.
          “Commitment Fee Termination Date” has the meaning assigned to such
term in Section 2.10(a).
          “Commitment Percentage” means the percentage of the Total Revolving
Credit Commitment represented by such Lender’s Revolving Credit Commitment. If
the Revolving Credit Commitments have terminated or expired, the Commitment
Percentage shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

 



--------------------------------------------------------------------------------



 



          “Communications” has the meaning assigned to such term in
Section 10.17(a).
          “Compliance Certificate” has the meaning assigned to such term in
Section 5.01(b) and shall be substantially in the form of Exhibit E to this
Agreement.
          “Consolidated Amortization Expense” means, for any period, the
amortization expense of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, plus, to the extent
not already included in such amortization expense, (i) non-cash expense recorded
as contra-revenue as a result of the right to use by the Borrower and its
Subsidiaries of tooling owned by Seller and (ii) the amortization of certain
intangibles that are recorded as contra-revenues, in each case determined on a
consolidated basis in accordance with GAAP.
          “Consolidated Credit Facility Indebtedness” means, at a particular
date, the aggregate principal amount of Indebtedness then outstanding under this
Agreement, including all accrued and unpaid interest on the Loans and any other
fees due hereunder, plus, to the extent not otherwise included therein, the
aggregate LC Exposure of all Revolving Lenders; provided, however, that upon the
occurrence and during the continuation of a 787 Discontinuance, Consolidated
Credit Facility Indebtedness shall be increased by an amount equal to the
aggregate amount of advance payments made by Seller for shipsets no longer to be
delivered by the Borrower as a result of the 787 Discontinuance (but only if
such amount is not otherwise included in the calculation of Consolidated Credit
Facility Indebtedness), less the amount of advance payments repaid to Seller
after the occurrence of such 787 Discontinuance when due and paid in accordance
with the terms of the 787 Agreement. Notwithstanding the foregoing, in no event
will obligations or liabilities in respect of any Equity Interests constitute
Consolidated Credit Facility Indebtedness.
          “Consolidated Depreciation Expense” means, for any period, the
depreciation expense of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication (and with respect to the portion of Consolidated
Net Income attributable to any Subsidiary of the Borrower only if a
corresponding amount would not be prohibited at the date of determination to be
distributed to the Borrower by such Subsidiary), pursuant to the terms of its
Organizational Documents and all agreements, instruments and Requirements of Law
applicable to such Subsidiary or its equityholders):
     (a) Consolidated Interest Expense for such period,
     (b) Consolidated Amortization Expense for such period,
     (c) Consolidated Depreciation Expense for such period,
     (d) Consolidated Tax Expense for such period,
     (e) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period unless such non-cash
charge results from Hedging Agreements of the type described in
Section 6.01(a)(viii) or such non-cash charge results from non-cash employee
compensation expenses and/or management payments) for such period,

 



--------------------------------------------------------------------------------



 



     (f) 787 Expenditures which are expensed (which for the avoidance of doubt,
does not include Excluded 787 Capital Expenditures) (provided that, together
with the delivery of financial statements under Section 5.01(a) or 5.01(b), the
Borrower provides the Administrative Agent with a certificate of the chief
financial officer of the Borrower setting out such 787 Expenditures in
reasonable detail (including a break-out of the amount of 787 Expenditures which
have been added to Consolidated EBITDA) and certifying that such costs and
expenses qualify as 787 Expenditures pursuant to the definition thereof), and
     (g) for purposes of determining compliance with the Financial Covenants in
Section 6.13 only, the Cure Amount, if any, received by the Borrower for such
period and permitted to be included in Consolidated EBITDA pursuant to
Section 7.07 and applied to repay Loans in accordance with Section 2.05(a)
within two Business Days of the issuance of the Permitted Cure Securities with
respect thereto,
(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than (A) the accrual of revenue, reversal of
deferred revenues or advance payments or recording of receivables in the
ordinary course of business and (B) the reversal of an accrual of a reserve
referred to in the parenthetical to clause (g) of this definition) for such
period.
          Other than for purposes of calculating Excess Cash Flow, Consolidated
EBITDA shall be calculated on a Pro Forma Basis to give effect to any Permitted
Acquisition, the U.K Acquisition and asset dispositions (other than any asset
dispositions in the ordinary course of business) consummated at any time on or
after the first day of the Test Period thereof as if each such Permitted
Acquisition had been effected on the first day of such period and as if each
such asset sale or disposition had been consummated on the day prior to the
first day of such period.
          “Consolidated Indebtedness” means, at a particular date, the aggregate
amount of all indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP at such date; provided, however, that
for purposes of the Financial Covenants only, upon the occurrence and during the
continuation of a 787 Discontinuance, Consolidated Indebtedness shall be
increased by an amount equal to the aggregate amount of advance payments made by
Seller for shipsets no longer to be delivered by the Borrower as a result of the
787 Discontinuance (but only if such amount is not otherwise included in the
calculation of Consolidated Indebtedness), less the amount of advance payments
repaid to Seller after the occurrence of such 787 Discontinuance when due and
paid in accordance with the terms of the 787 Agreement. Notwithstanding the
foregoing, in no event will obligations or liabilities in respect of any Equity
Interests constitute Consolidated Indebtedness.
          “Consolidated Interest Expense” means, with respect to the Borrower
and its Subsidiaries on a consolidated basis for any period, the sum of
     (a) gross interest expense for such period, including (i) the amortization
of debt discounts, (ii) the amortization of all fees (including fees with
respect to Hedging Agreements) payable in connection with the incurrence of
Indebtedness to the extent included in interest expense (but excluding the
amortization of debt issuance costs in connection with the Transactions) and
(iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense, and
     (b) capitalized interest.
          Consolidated Interest Expense shall be calculated on a Pro Forma Basis
to give effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test

 



--------------------------------------------------------------------------------



 



Period in connection with any Permitted Acquisitions and asset dispositions
(other than any asset dispositions in the ordinary course of business) as if
such incurrence, assumption, repayment or extinguishing had been effected on the
first day of such period.
          “Consolidated Net Income” means, for any period, the net income or
loss of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded therefrom without duplication.
     (i) the income or loss of any Person (other than consolidated Subsidiaries
of the Borrower) in which any other Person (other than the Borrower or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period,
     (ii) the cumulative effect of a change in accounting principles during such
period,
     (iii) any net after-tax income (loss) from discontinued operations and any
net after-tax gains or losses on disposal of discontinued operations,
     (iv) the income or loss of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries,
     (v) the income of any consolidated Subsidiary to the extent that
declaration of payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary; and
     (vi) any (x) extraordinary gain (or extraordinary loss) realized during
such period by the Borrower or any of its Subsidiaries or (y) gain (or loss)
realized during such period by the Borrower or any of its Subsidiaries upon an
asset disposition (other than asset dispositions in the ordinary course of
business), in each case, together with any related provision for taxes on any
such gain (or the tax effect of any such loss), recorded or recognized by the
Borrower or any of its Subsidiaries during such period.
          “Consolidated Tax Expense” means, for any period, the tax expense of
the Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.
          “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and “controlling” and “controlled” have meanings correlative thereto.
          “Covenant Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Credit Facility Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended.
          “Co-Documentation Agents” has the meaning assigned to such term in the
preamble of this Agreement.
          “Co-Syndication Agents” has the meaning assigned to such term in the
preamble of this Agreement.

 



--------------------------------------------------------------------------------



 



          “Credit Event” has the meaning assigned to such term in Section 4.02.
          “Cure Amount” has the meaning assigned to such term in Section 7.07.
          “Cure Right” has the meaning assigned to such term in Section 7.07.
          “Daily Floating LIBO Rate” means, for any day, the interest rate per
annum equal to (a) BBA LIBOR, at approximately 11:00 a.m., London time two
Business Days prior to the date of determination (provided that if such day is
not a business day in London, the next preceding business day in London) for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing on the date of determination or (b) if such published rate is
not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made, continued or converted by the Administrative Agent
and with a term equal to one month would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
          “Debt Incurrence” has the meaning assigned to such term in Section
2.05(c)(iii).
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any Event of Default, any Event of Termination and any
event or condition which upon notice, lapse of time or both would constitute an
Event of Default or Event of Termination.
          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swingline Loans, within three (3) Business Days
of the date required to be funded by it hereunder, unless the subject of a good
faith dispute, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, unless the subject
of a good faith dispute, (c) has failed, within three (3) Business Days after
request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations, unless the subject of a good faith dispute or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof, or the exercise or control over such
lender or any direct or indirect parent thereof, by a Governmental Authority.
          “Destruction” means any and all damage to, or loss or destruction of,
all or any portion of the Property of the Parent Guarantor, the Borrower or any
of its Subsidiaries.

 



--------------------------------------------------------------------------------



 



          “Discharge of Obligations” means the occurrence of all of the
following: (i) termination of all commitments to extend credit that would
constitute Obligations, (ii) payment in full in cash of all Obligations (other
than contingent indemnification obligations not then claimed or due) and
(iii) termination, cancellation or cash collateralization of all outstanding
Letters of Credit hereunder constituting Obligations.
          “Disqualified Capital Stock” means any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the Final Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the date that is six months
following the Final Maturity Date, or (c) contains any repurchase obligation
(other than repurchase obligations with respect to the Parent Guarantor’s common
Equity Interests issued to employees, officers and directors of the Parent
Guarantor and its Subsidiaries upon death, disability, retirement, severance or
termination of employment or service) which may come into effect prior to
payment in full of all Obligations (other than contingent indemnification
obligations under the Loan Documents that are not then due or claimed);
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of change in control
or an asset sale occurring prior to the date that is six months following the
Final Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations (other than contingent indemnification obligations under the Loan
Documents that are not then due or claimed).
          “Dollars” or “$” means lawful money of the United States of America.
          “Eligible Assignee” shall mean (a) if the assignment does not include
assignment of a Revolving Credit Commitment, (i) any Lender, (ii) an Affiliate
of any Lender, (iii) an Approved Fund and (iv) any other person approved by the
Administrative Agent and the Borrower (each such approval not to be unreasonably
withheld or delayed) and (b) if the assignment includes assignment of a
Revolving Credit Commitment, (i) any Revolving Lender, (ii) an Affiliate of any
Revolving Lender and (iii) an Approved Fund of a Revolving Lender, in each case
approved by the Issuing Bank (such approval not to be unreasonably withheld or
delayed) and (iv) any other Person approved by the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that (x) no approval of the
Borrower shall be required during the continuance of an Event of Default and (y)
“Eligible Assignee” shall not include the Borrower or any of its Affiliates or
Subsidiaries or any natural person or any Defaulting Lender or any of its
Subsidiaries.
          “Embargoed Person” has the meaning assigned to such term in
Section 6.19.
          “Environment” means ambient air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any applicable Environmental Law.
          “Environmental Claim” means any notice of violation, claim, demand,
order, directive, cost recovery action or other cause of action by, or on behalf
of, any Governmental Authority or any other Person for damages, injunctive or
equitable relief, personal injury (including sickness, disease or death),

 



--------------------------------------------------------------------------------



 



Remedial Action costs, tangible or intangible property damage, natural resource
damages, nuisance, pollution, any adverse effect on the Environment caused by
any Hazardous Material, or for fines, penalties or restrictions, resulting from
or based upon: (a) the existence, or the continuation of the existence, of a
Release (including sudden or non-sudden, accidental or non-accidental Releases);
(b) exposure to any Hazardous Material; (c) the presence, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or
(d) the violation or alleged violation of any Environmental Law or Environmental
Permit.
          “Environmental Laws” means all federal, state, local or foreign
Requirements of Law, statutes, ordinances, regulations, rules, including common
law rules, judgments, orders, notice requirements, court decisions, agency
guidelines, restrictions and licenses, which (a) regulate or relate to pollution
or the protection, including without limitation any Remedial Action, of the
environment or human health (to the extent relating to exposure to Hazardous
Materials), (b) the use, generation, distribution, treatment, storage,
transportation, handling, disposal or release of Hazardous Materials, (c) the
preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources or (d) impose liability or provide
for damages with respect to any of the foregoing, including the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), Resource Conservation &
Recovery Act (42 U.S.C. § 6901 et seq.), Safe Drinking Water Act (21 U.S.C. §
349, 42 U.S.C. §§ 201, 300f), Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), Clean Air Act (42 U.S.C. § 7401 et seq.), and Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), or any
other similar federal, state, local or foreign Requirement of Law of similar
effect, each as amended.
          “Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of Remedial Action, administrative oversight costs, fines,
penalties or indemnities), of the Parent Guarantor or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials or (d) the Release or threatened Release of any Hazardous Materials.
          “Environmental Permit” means any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person.
          “Equity Investors” means collectively, the Permitted Holders and
officers, employees and directors of the Parent Guarantor or any of its
Subsidiaries that own Equity Interests of the Parent Guarantor.
          “Equity Rights” means all securities convertible or exchangeable for
Equity Interests and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable, but excluding debt securities convertible or
exchangeable into any such equity.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.

 



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with any Loan Party, is treated as a single
employer under Sections 414(b) or (c) of the Code, and for the purpose of
Section 302 of ERISA and/or Section 412, 4971, 4977, 4980D, 4980E and/or each
“applicable section” under Section 414(t)(2) of the Code, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.
          “ERISA Event” means (a) any “reportable event,” as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any Loan Party or ERISA
Affiliate of any liability under Title IV of ERISA with respect to any Pension
Plan; (e) the receipt by any Loan Party or ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan, to appoint a trustee to administer any Pension Plan, or to take
any other action with respect to a Pension Plan that could result in material
liability to a Loan Party or a Subsidiary, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of or the appointment of a trustee to administer, any
Pension Plan; (f) the incurrence by any Loan Party or ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (g) the receipt by a Loan Party or ERISA Affiliate
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Pension Plan; (i) the making of any amendment to any Pension Plan
which could result in the imposition of a lien or the posting of a bond or other
security; or (j) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to a Loan Party or any of the Subsidiaries.
          “Eurodollar Borrowing” means a Borrowing comprised of Eurodollar
Loans.
          “Eurodollar Loan” means any Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
          “Event of Default” has the meaning assigned thereto in Section 7.01.
          “Event of Termination” has the meaning assigned thereto in
Section 7.01.
          “Excess Cash Flow” means, for any Excess Cash Flow Period,
(i) Consolidated Net Income for such Excess Cash Flow Period, plus (ii) (a) the
amount of Consolidated Amortization Expense and Consolidated Depreciation
Expense for such Excess Cash Flow Period, plus (b) the difference between
Consolidated Interest Expense for such Excess Cash Flow Period over Cash
Interest Expense for such Excess Cash Flow Period, plus (c) the difference
between Consolidated Tax Expense for such Excess Cash Flow Period over all cash
payments in respect of income taxes made during such Excess Cash Flow Period
(net of any cash refund in respect of income taxes actually received during such
Excess Cash Flow Period), minus (iii) without duplication:
     (a) scheduled principal amortization of all Indebtedness for such Excess
Cash Flow Period;

 



--------------------------------------------------------------------------------



 



     (b) any voluntary prepayments of Indebtedness that does not have a
revolving commitment and any permanent voluntary reductions to the Revolving
Credit Commitments to the extent that an equal amount of the Revolving Loans
simultaneously is repaid, in each case so long as such amounts are not already
reflected in clause (a) above, during such Excess Cash Flow Period;
     (c) Adjusted Capital Expenditures and Excluded 787 Capital Expenditures
during such Excess Cash Flow Period (excluding Adjusted Capital Expenditures and
Excluded 787 Capital Expenditures made in such Excess Cash Flow Period where a
certificate in the form contemplated by the following was previously delivered)
that are paid in cash;
     (d) Adjusted Capital Expenditures and Excluded 787 Capital Expenditures
that the Borrower or any of its Subsidiaries shall, during such Excess Cash Flow
Period, become obligated to make but that are not made during such Excess Cash
Flow Period; provided that the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Excess Cash
Flow Period, signed by a Responsible Officer of the Borrower and certifying that
such Adjusted Capital Expenditures and Excluded 787 Capital Expenditures will be
made in the following Excess Cash Flow Period;
     (e) the aggregate amount of investments made in cash during such period
pursuant to Section 6.04(vii), (xi), (xii), (xv) or (xvii) (other than
investments made with Excluded Equity Issuances or the proceeds of
Indebtedness);
     (f) the product of (x) the number of shipsets under the 787 Program
delivered to Seller during such Excess Cash Flow Period, multiplied by (y)
$1.4 million; provided that this clause (f) shall no longer be effective after a
total of 500 shipsets under the 787 Program have been delivered to Seller;
     (g) losses excluded from the calculation of Consolidated Net Income by
operation of clause (vi) of the definition thereof that are paid in cash during
such Excess Cash Flow Period;
     (h) the aggregate amount of other non-cash items of income included in
Consolidated Net Income for such Excess Cash Flow Period; and
     (i) any cash payments that are made during such Excess Cash Flow Period
that have the effect of reducing an accrued liability;
provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
     (i) all proceeds received during such Excess Cash Flow Period of any
Indebtedness to the extent used to finance any Adjusted Capital Expenditure
(other than Indebtedness under this Agreement to the extent there is no
corresponding deduction to Excess Cash Flow above in respect of the use of such
borrowings);
     (ii) to the extent any permitted Adjusted Capital Expenditures referred to
in clause (d) above do not occur in the Excess Cash Flow Period specified in the
certificate of the Borrower provided pursuant to clause (d) above, such amounts
of Adjusted Capital Expenditures that were not so made in the Excess Cash Flow
Period specified in such certificates;

 



--------------------------------------------------------------------------------



 



     (iii) any return of capital in respect of investments received in cash
during such period, which investments were made pursuant to Section 6.04(vii),
(xi), (xii) or (xv) (other than investments made from Excluded Equity Issuances
or the proceeds of Indebtedness), to the extent such investments were deducted
from Excess Cash Flow pursuant to clause (e) above when made;
     (iv) all 787 Expenditures (including Excluded 787 Capital Expenditures)
made during such Excess Cash Flow Period; provided that this clause (iv) shall
no longer be effective after a total of $700 million of 787 Expenditures
(including Excluded 787 Capital Expenditures) have been made since the Original
Effective Date;
     (v) income or gain excluded from the calculation of Consolidated Net Income
by operation of clause (vi) of the definition thereof that is realized in cash
during such Excess Cash Flow Period (except to the extent such gain is subject
to a mandatory repayment under Section 2.05(c)(i) or 2.05(c)(ii)); and
     (vi) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income during such Excess Cash Flow Period.
          “Excess Cash Flow Percentage” means, with respect to any Excess Cash
Flow Period, (i) 50% if the Total Leverage Ratio is greater than 2.5:1 as of the
end of such Excess Cash Flow Period and (ii) 0% if the Total Leverage Ratio is
equal to or less than 2.5:1 as of the end of such Excess Cash Flow Period.
          “Excess Cash Flow Period” means each Fiscal Year of the Borrower
beginning with the 2006 Fiscal Year.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Excluded Debt Issuance” means any issuance of Indebtedness permitted
by Section 6.01(a) other than pursuant to the proviso in
Section 6.01(a)(vii)(A).
          “Excluded Equity Issuance” means (i) the issuance of Equity Interests
or Equity Rights of the Parent Guarantor to the Equity Investors to the extent
the net cash proceeds thereof are contributed to the common equity capital of
the Borrower and (ii) the issuance of Equity Interests or Equity Rights of
Parent Guarantor (other than Disqualified Capital Stock) as consideration in a
Permitted Acquisition pursuant to Section 6.04(xii)(ii).
          “Excluded 787 Capital Expenditures” means 787 Expenditures excluded
from Capital Expenditures pursuant to clause (x) of the definition of “Capital
Expenditures.”
          “Executive Order” shall have the meaning assigned thereto in
Section 3.23 and Section 6.19.
          “Extending Revolving Lenders” means those Revolving Lenders agreeing
to extend all or any portion of their Revolving Credit Commitment to
September 30, 2014 pursuant to Amendment No. 3, and any of their successors and
permitted assigns of such Revolving Credit Commitment in accordance with
Section 10.04.
          “Federal Funds Rate” means, for any day, the weighted average of the
rates (rounded upwards, if necessary, to the nearest 1/100th of 1%) on overnight
federal funds transactions with

 



--------------------------------------------------------------------------------



 



members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if the day for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate for
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day
which is a Business Day, the Federal Funds Rate for such day shall be the
average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
          “Fee Letter” means the Administrative Agent’s Fee Letter, dated
September 24, 2010, by and among the Borrower, the Parent Guarantor and the
Administrative Agent.
          “Fees” means the Commitment Fees, the LC Fees and the Agent Fees.
          “Final Maturity Date” means the later of September 30, 2016 and the
Add-On Term Loan Maturity Date.
          “Financial Covenants” means the covenant and agreement of the Loan
Parties set forth in Section 6.13.
          “Financial Officer” of any corporation, partnership or other entity
means the chief financial officer, the principal accounting officer, Treasurer
or Controller of such corporation, partnership or other entity.
          “Fiscal Quarter” means any period of 13 or 14 weeks ending on the
Thursday nearest to the last day of each calendar quarter in each calendar year.
          “Fiscal Year” means any period of 52 or 53 consecutive weeks ending on
the Thursday nearest to December 31 of each calendar year; provided that
commencing with the 2006 calendar year, each Fiscal Year shall end on
December 31 of each calendar year; in each case, references to a Fiscal Year
with a number corresponding to any calendar year (e.g., the “2005 Fiscal Year”)
refer to the Fiscal Year ending on or about December 31 occurring during such
calendar year.
          “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to outside the United States
by any Loan Party or any Subsidiary primarily for the benefit of employees of
any Loan Party or any Subsidiary employed outside the United States.
          “Foreign Subsidiary” means any direct or indirect Subsidiary of the
Borrower which is organized under the laws of a Non-U.S. Jurisdiction.
Notwithstanding the foregoing, (a) US LLC 1 shall be considered a Foreign
Subsidiary hereunder so long as it is a disregarded entity for U.S. federal
income tax purposes and maintains as its only assets Equity Interests in US LLC
2 (so long as US LLC 2 is a Foreign Subsidiary) and other Foreign Subsidiaries
(other than any cash or other assets received from any of its Foreign
Subsidiaries and temporarily held prior to being distributed to its member) and
(b) US LLC 2 shall be considered a Foreign Subsidiary hereunder so long as it is
a disregarded entity for U.S. federal income tax purposes and (x) its Equity
Interests continue to be owned by a Foreign Subsidiary or (y) its only assets
are the Loan Receivable and Equity Interests in other Foreign Subsidiaries.
          “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to an Issuing Bank, such Defaulting Lender’s Commitment
Percentage of the outstanding Letters of Credit other than Letters of Credit as
to which such Defaulting Lender’s participation obligation has been cash
collateralized in an amount equal to such Defaulting Lender’s participation
obligation in respect thereof in

 



--------------------------------------------------------------------------------



 



a manner satisfactory to the Issuing Bank and (b) with respect to the Swingline
Lender, such Defaulting Lender’s Commitment Percentage of Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has cash collateralized in an amount equal to such Defaulting
Lender’s participation obligation in respect thereof in a manner satisfactory to
the Swingline Lender.
          “Fund” shall mean any Person that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course.
          “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis.
          “Governmental Authority” means any Federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body,
including any central bank.
          “GTA” means the General Terms Agreement, BCA-65530-0016, dated as of
the Original Effective Date, between the Borrower and Seller.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof
(including pursuant to a “synthetic lease”), (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of the obligation
under any Guarantee shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made (including principal, interest and fees) and (b) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of the obligation under such Guarantee
shall be such guarantor’s maximum reasonably anticipated liability in respect
thereof as determined by the guarantor in good faith; irrespective, in any such
case, of any amount thereof that would, in accordance with GAAP, be required to
be reflected on a balance sheet of such Person.
          “Guarantee Agreement” means the Guarantee Agreement, substantially in
the form of Exhibit I to the Original Credit Agreement, made by (i) Parent
Guarantor, (ii) the Borrower, and (iii) the direct and indirect wholly owned
Subsidiaries of the Borrower (other than Foreign Subsidiaries) in favor of the
Administrative Agent for the benefit of the Secured Parties.
          “Guarantors” means collectively (a) Parent Guarantor and (b) each
Subsidiary Loan Party, and “Guarantor” means any one of them.
          “Hazardous Materials” means all pollutants, contaminants, wastes,
substances, chemicals, materials and constituents, including without limitation,
crude oil, petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls (“PCBs”) or PCB-containing

 



--------------------------------------------------------------------------------



 



materials or equipment, of any nature which can give rise to Environmental
Liability under, or are regulated pursuant to, any Environmental Law.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rate, currency values or
commodity prices.
          “IAM Pension Fund Contributions” means contributions made by the
Borrower and its Subsidiaries to a Multiemployer Plan available to members of
the IAM Union, which contributions shall be in the form of (i) direct
contributions to such Multiemployer Plan and (ii) deposits to an escrow account,
in an aggregate amount not to exceed $17 million, the proceeds of which, subject
to the satisfaction of certain conditions, will be contributed to such
Multiemployer Plan.
          “Impermissible Qualification” means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of the Borrower, any qualification or exception to such opinion or
certification:
     (a) which is of a “going concern” or similar nature;
     (b) which relates to the limited scope of examination of matters relevant
to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under any of the Financial Covenants.
          “Increase Effective Date” has the meaning assigned to such term in
Section 2.21(a)(i).
          “Increase Joinder” has the meaning assigned to such term in Section
2.21(a)(i)(B).
          “Increased Cost Lender” has the meaning assigned thereto in
Section 2.20.
          “Indebtedness” of any Person means the sum of all indebtedness of such
Person on a consolidated basis (without duplication) with respect to
     (i) borrowed money or represented by bonds, debentures, notes and the like;
     (ii) the aggregate amount of Capital Lease Obligations; provided that to
the extent such obligations are limited in recourse to the Property subject to
such capital lease, such limited recourse obligations shall be included in
Indebtedness only to the extent of the fair market value of such Property;
     (iii) all obligations of others secured by any Lien on any Property of such
Person, but, to the extent such Lien does not extend to any other Property of
such Person and is otherwise non-recourse against such Person, limited to the
fair market value of such Property;
     (iv) all indebtedness representing the deferred purchase price of Property
or services, excluding trade payables and accrued liabilities in the ordinary
course of business;

 



--------------------------------------------------------------------------------



 



     (v) obligations under Hedging Agreements;
     (vi) all obligations for the reimbursement of any obligor under letters of
credit, bankers’ acceptances and similar credit transactions; and
     (vii) Guarantees and indemnities in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
or to assure an obligee against failure to make payment in respect of,
liabilities, obligations or indebtedness of the kind described in clauses (i)
through (vi).
Notwithstanding the foregoing, (i) in no event will obligations or liabilities
in respect of any Equity Interests constitute Indebtedness and (ii) except as
specifically set forth in the proviso contained in the definition of
“Consolidated Indebtedness,” Indebtedness shall not include any obligations in
respect of advances or progress payments under commercial contracts that are to
be repaid from production (including without limitation under the 787 Program).
          “Indebtedness to Remain Outstanding” has the meaning set forth in
Section 3.21.
          “Indemnified Foreign Tax” has the meaning assigned to each term in
Section 2.16.
          “Indemnified Taxes” has the meaning assigned to such term in
Section 2.16.
          “Indemnitee” has the meaning assigned to such term in Section 10.05.
          “Interest Coverage Ratio” means, at any date, the ratio of
(a) Consolidated EBITDA for the Test Period most recently ended to
(b) Consolidated Interest Expense for the Test Period most recently ended.
          “Interest Payment Date” means, with respect to any Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, (a) each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing and, in addition, (b) the date of any refinancing of such
Borrowing with a Borrowing of a different Type.
          “Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months (or if available to all Lenders, 9 or
12 months) thereafter, as the Borrower may elect; or (b) as to any ABR Borrowing
(other than a Swingline Borrowing), the period commencing on the date of such
Borrowing (including any date on which such Borrowing shall have been converted
from a Borrowing of a different Type) or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, (ii) (A) June 30, 2012, in the case of Revolving
Loans having a Revolving Credit Maturity Date of June 30, 2012,
(B) September 30, 2014, in the case of Revolving Loans having a Revolving Credit
Maturity Date of September 30, 2014, (C) the Term B-1 Loan Maturity Date, in the
case of Term B-1 Loans, (D) the Term B-2 Loan Maturity Date, in the case of Term
B-2 Loans and (E) the Add-On Term Loan Maturity Date, in the case of any Add-On
Term Loan and (iii) the date such Borrowing is prepaid in accordance with
Section 2.05 or converted to a Eurodollar Loan in accordance

 



--------------------------------------------------------------------------------



 



with Section 2.03 and (c) as to any Swingline Loan, a period commencing on the
date of such Loan and ending on the earliest of (i) the fifth Business Day
thereafter, (ii) September 30, 2014 and (iii) the date such Loan is prepaid in
accordance with Section 2.05; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the preceding
Business Day. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.
          “Investco” has the meaning assigned to such term in Section 6.05(xvi).
          “Investment” has the meaning assigned to such term in Section 6.04.
          “IPO” has the meaning assigned to such term in the Amendment
Agreement.
          “IRB Actions” has the meaning assigned to such term in the definition
of “IRB Transactions.”
          “IRB Agreements” means (i) the Boeing Trust Agreement; (ii) the TBC
Trust Agreement; (iii) the Buyer Sublease; (iv) the Assignment Agreement; and
(v) the IRB Pledge Agreement.
          “IRB Assets” means Property subject to the Buyer Sublease.
          “IRB Pledge Agreement” means the Pledge Agreement, dated as of the
Original Effective Date, between TBC Trust and the Borrower.
          “IRB Transactions” means the occurrence of (a) the formation of the
Trusts and the execution of the Trust Agreements and the issuance of the
Transferred Assets Ownership Class, (b) the assignment to Boeing Trust, pursuant
to the Assignment Agreement, of the leases, bonds and assets identified therein,
(c) the valid execution and delivery of the IRB Subleases and the IRB Pledge
Agreement and (d) the consummation of the other transactions contemplated by the
IRB Agreements (the actions described in clauses (b) through (d), the “IRB
Actions”).
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
          “Issuing Bank” means, as the context may require, (a) Bank of America,
in its capacity as the issuer of Letters of Credit issued by it hereunder and
its successors in such capacity as provided in Section 2.06(i), (b) any other
Revolving Lender approved by the Administrative Agent and the Borrower in its
capacity as issuer of Letters of Credit issued by it hereunder and its
successors in such capacity as provided in Section 2.06(i) or (c) collectively,
all of the foregoing. The Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. Notwithstanding the foregoing,
The Bank of Nova Scotia shall be the Issuing Bank for those Letters of Credit
identified on Schedule 1.01(d). The Bank of Nova Scotia shall be under no
obligation to renew the Letters of Credit identified on Schedule 1.01(d) or to
issue any new Letters of Credit subsequent to the Amendment No. 3 Effective
Date.
          “Joint Venture” means a corporation, partnership, limited liability
company, joint venture or other similar arrangement (whether created by contract
or conducted through a separate legal entity)

 



--------------------------------------------------------------------------------



 



which is not a Subsidiary of any Loan Party or any of their respective
Subsidiaries and which is formed by any Loan Party or any of their respective
Subsidiaries with one or more other Person in order to conduct a common venture
or enterprise with such Persons.
          “Kansas Finance Sub.” or “Kansas Finance Subsidiary” means Spirit
Aerosystems Finance, Inc. (f/k/a Mid-Western Aircraft Finance, Inc.), a Delaware
corporation.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Commitment Percentage of the total LC Exposure at such time.
          “LC Fees” has the meaning assigned to such term in Section 2.10(b).
          “Lead Arranger” has the meaning assigned to such term in the preamble
hereto.
          “Lenders” has the meaning assigned to such term in the preamble
hereto.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “LIBO Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
Dollar deposits for delivery on the first day of such Interest Period in
immediately available funds in the approximate amount of the Eurodollar Loan
being made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate of the Administrative Agent)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) (i) any mortgage, deed of
trust, deed to secure debt, lien, pledge, encumbrance, charge, collateral
assignment, hypothecation or security interest in or on such asset or (ii) any
authorized filing of any financing statement under the UCC as in effect in the
applicable state or jurisdiction or any other similar authorized notice or lien
under any similar notice or recording statute of any Governmental Authority
(other than pre-filings of such financing statements and/or notices made in
favor of the secured parties under this Agreement or an amendment thereof), in
each of the foregoing cases whether voluntary or imposed by law, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset and (c) any other
agreement intended to create any of the foregoing.
          “Loan Documents” means this Agreement, the Guarantee Agreement, the
Onex Guarantee, the Amendment Agreement, the Security Documents, if requested by
a Lender pursuant to Section 2.07(e), each Note and, solely for purposes of
Section 7.01(a), the Fee Letter.

 



--------------------------------------------------------------------------------



 



          “Loan Parties” means the Parent Guarantor, the Borrower, the
Subsidiary Loan Parties and the Kansas Finance Subsidiary.
          “Loan Receivable” has the meaning assigned to such term in
Section 6.05(xvi).
          “Loan Party Information” has the meaning assigned thereto in
Section 10.16.
          “Loans” means the Revolving Loans, the Swingline Loans, the Term B-1
Loans, the Term B-2 Loans and the Add-On Term Loans.
          “Management Agreement” means the Management Agreement, dated as of the
Original Effective Date, between Onex Partners Manager, L.P. and the Borrower.
          “Material Adverse Effect” means a materially adverse effect on (a) the
business, financial condition, affairs or results of operation of the Parent
Guarantor and its Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform its respective obligations under the Loan Documents, (c) the
rights of or benefits available to the Lenders under any Loan Document or
(d) the validity, enforceability, perfection or priority of the Liens granted to
the Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral (taken as a whole) pursuant to the Security
Documents.
          “Material Indebtedness” means (a) any Indebtedness (other than the
Loans and Letters of Credit) or (b) obligations in respect of one or more
Hedging Agreements, of any one or more of the Parent Guarantor, the Borrower and
their respective Subsidiaries, individually or in an aggregate principal amount
exceeding $15.0 million. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Parent Guarantor, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Parent
Guarantor, the Borrower or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
          “Maximum Rate” has the meaning assigned to such term in Section 10.09.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgage” means a mortgage, deed of trust, assignment of leases and
rents, leasehold mortgage or other security document granting a Lien on any
Mortgaged Property to secure the Obligations, including any amendment thereto.
Each Mortgage shall be substantially in the form of Exhibit N or otherwise
reasonably satisfactory in form and substance to the Collateral Agent.
          “Mortgaged Property” means, initially, each parcel of or other
interest in Real Property and the improvements and appurtenances thereto owned
or leased by a Loan Party and identified on Schedule 4.01(u)(A) to the Original
Loan Agreement, and includes each other parcel of or interest in real property
and improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11.
          “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is
then making or accruing an obligation to make contributions, (ii) to which any
Loan Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which Loan Party or any
Subsidiary could incur liability.

 



--------------------------------------------------------------------------------



 



          “Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, (ii) in the case of a Destruction, insurance
proceeds in excess of $5.0 million (or, when taken together with all such other
Destructions and Takings, in excess of $10.0 million in any twelve-month
period), and (iii) in the case of a Taking, condemnation awards and similar
payments in excess of $5.0 million (or, when taken together with all such other
Destructions and Takings, in excess of $10.0 million in any twelve-month
period), net of (b) the sum of (i) all bona fide fees, costs, commissions and
out-of-pocket expenses paid by the Parent Guarantor and its Subsidiaries to
third parties in connection with such event, (ii) the amount of all taxes paid
(or reasonably estimated to be payable) by the Parent Guarantor and its
Subsidiaries, (iii) in the case of an Asset Sale, (A) the amount of all payments
required to be made by the Parent Guarantor and its Subsidiaries as a result of
such event to repay obligations (other than Loans) secured by a Lien on such
asset (so long as such Lien was permitted to encumber such properties under the
Loan Documents at the time of such sale) and (B) the amount of any reserves
established by the Parent Guarantor and its Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding two years, and that are
attributable to such event (as determined reasonably and in good faith by the
Borrower); provided that any amount by which such reserves are reduced for
reasons other than payment of any such contingent liabilities shall be
considered “Net Proceeds” upon such reduction, and (C) cash escrows (until
released from escrow to the Parent Guarantor or any of its Subsidiaries) from
the sale price for such Asset Sale and (iv) in the case of a Taking, the
reasonable cost of putting any real property in a safe and secure position.
          “New UK LLP” has the meaning assigned to such term in
Section 6.05(xvi).
          “Non-Consenting Lender” has the meaning assigned thereto in
Section 10.08(e).
          “Non-Extending Revolving Lenders” means those Revolving Lenders whose
entire Revolving Credit Commitment terminates on June 30, 2012.
          “Non-Guarantor Subsidiary” means any Subsidiary acquired or formed
after the Original Effective Date that is not a Wholly Owned Subsidiary and is
designated as a Non-Guarantor Subsidiary by the Borrower by written notice to
the Administrative Agent; provided that the aggregate amount of Investments made
by the Borrower and any Subsidiary in all Non-Guarantor Subsidiaries since the
Original Effective Date shall not exceed the amount of Investments permitted to
be made under Section 6.04(x).
          “Non-Qualifying Assets” has the meaning set forth in the Buyer
Sublease.
          “Non-Recourse Debt” means Indebtedness of a Person:
     (1) as to which no Loan Party (a) provides any Guarantee or credit support
of any kind (including any undertaking, Guarantee, indemnity, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable (as a guarantor or otherwise); and
     (2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against the debtor thereof) would
permit (upon notice, lapse of time or both) any holder of any Indebtedness of
any Loan Party to declare a default under such Indebtedness or cause the payment
thereof to be accelerated or payable prior to its stated maturity.

 



--------------------------------------------------------------------------------



 



          “Non-U.S. Jurisdiction” means each jurisdiction of organization of a
Subsidiary of the Parent Guarantor other than the United States (or any State
thereof) or the District of Columbia.
          “Note” means a note substantially in the form of Exhibit G-1,
Exhibit G-3 and Exhibit G-4 to this Agreement or G-2 to the Original Credit
Agreement.
          “Notice of Intent to Cure” has the meaning assigned to such term in
Section 5.01(n).
          “Obligations” means (a) the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans made to the
Borrower or the other Loan Parties and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or the other Loan Parties, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans made to or LC Disbursements made pursuant to Letters of
Credit issued for the account of the Borrower or the other Loan Parties and all
other obligations and liabilities of the Borrower and the other Loan Parties to
any Secured Party or the Issuing Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of or in connection with this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith,
whether on account of principal, interest, fees, indemnities, costs or expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel), or otherwise, (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrower and the other
Loan Parties under or pursuant to this Agreement and the other Loan Documents
owing to any of the Secured Parties (in their capacity as such) and (c) the due
and punctual payment and performance of all obligations of the Borrower and the
other Loan Parties and any Subsidiaries of the Borrower under each Hedging
Agreement entered into with any Qualified Counterparty or in respect of
overdrafts and related liabilities owed to any Qualified Counterparty arising
from treasury, depositary and cash management services or in connection with any
automated clearinghouse or Bank Automated Clearing System transfer of funds.
          “Onex Guarantee” means the Limited Recourse Guarantee made by Onex
Corporation in favor of the Collateral Agent for and on behalf of itself and the
other Benefitted Parties (as defined therein) originally entered into on the
Amendment Effective Date, as the same may be amended, supplemented or amended
and restated from time to time.
          “Onex Pledge Agreement” means (i) the Cash Collateral Security
Agreement made by Onex Corporation in favor of the Collateral Agent for the
benefit of the Benefitted Parties (as defined therein) entered into on the
Amendment Effective Date and (ii) the Control Agreement Concerning Securities
Accounts between Onex Corporation, the Collateral Agent for the benefit of the
Benefitted Parties (as defined therein) and RBC Dominion Securities Inc.
originally entered into on the Amendment Effective Date, in each case as the
same may be amended, supplemented or amended and restated from time to time.
          “Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (iii) relative to each
Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing.

 



--------------------------------------------------------------------------------



 



          “Original Boeing Agreements” means the Acquisition Agreement and the
other documents and agreements identified on Schedule 1.01(a) to the Original
Credit Agreement.
          “Original Credit Agreement” shall have the meaning assigned to such
term in the recitals hereto.
          “Original Effective Date” means June 16, 2005.
          “Other List” has the meaning assigned thereto in Section 6.19.
          “Other Taxes” has the meaning assigned thereto in Section 2.16.
          “Parent Guarantor” has the meaning assigned to such term in the
preamble to this Agreement.
          “Participant” has the meaning assigned to such term in
Section 10.04(f).
          “Patent Assignment” means the Patent Assignment, dated as of June 16,
2005, by and between Seller and the Borrower.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
          “Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which any Loan Party or any ERISA Affiliate may have
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.
          “Perfection Certificate” means a certificate in the form of Annex 2 to
the Security Agreement or any other form reasonably acceptable to the Collateral
Agent.
          “Permitted Acquisition” means any acquisition, whether by purchase,
merger, consolidation or otherwise, by the Borrower or any Subsidiary Loan Party
of all or substantially all the assets of, or all the Equity Interests in, a
Person or a division, line of business or other business unit of a Person so
long as (a) the board of directors of such Person shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn), (b) such assets are to be used in,
or such Person so acquired is engaged in, as the case may be, a business of the
type permitted under Section 6.03(c), (c) immediately after giving effect
thereto, (i) no Default has occurred and is continuing or would result
therefrom, (ii) all transactions related thereto are consummated in all material
respects in accordance with applicable laws, (iii) in the case of an acquisition
of Equity Interests, the Person acquired (if not a Foreign Subsidiary) shall
become immediately after given effect thereto a Subsidiary Loan Party or be
merged into a Subsidiary Loan Party and all actions required to be taken under
Sections 5.11, 5.12 and 5.16 shall have been taken, (iv) the Borrower and its
Subsidiaries are in compliance, on a Pro Forma Basis after giving effect to such
acquisition, with the covenants contained in Section 6.13 recomputed as at the
date of the last ended Test Period, as if such acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of the
relevant Test Period, (v) any Indebtedness or any preferred stock that is
incurred, acquired or assumed in connection with such acquisition shall be in
compliance with Section 6.01, (vi) after giving effect to such acquisition and
any Revolving Credit Borrowings made in connection therewith, the sum of (A) the
cash on hand of Borrower and/or the Subsidiary Loan Parties, plus (B) the Total
Revolving Credit Commitment less the Revolving

 



--------------------------------------------------------------------------------



 



Credit Exposure of all Revolving Lenders shall not be less than $125.0 million
and (vii) the Borrower has delivered to the Administrative Agent an officers’
certificate to the effect set forth in clauses (a), (b) and (c)(i) through (vi)
above, together with all relevant and available financial information for the
Person or assets to be acquired.
          “Permitted Additional Indebtedness” means unsecured Indebtedness
(including convertible Indebtedness) of the Borrower, the Parent Guarantor or
any Subsidiary Loan Party which (a) does not have a maturity or provide at any
time for the mandatory payment or mandatory prepayment or repurchase at the
option of the holder thereof of any principal or premium, if any, thereon prior
to six months after the Final Maturity Date (provided, however, that such
Indebtedness may contain provisions requiring the issuer thereof to redeem such
Indebtedness upon the occurrence of change in control or an asset sale occurring
prior to the date that is six months following the Final Maturity Date if such
Indebtedness expressly provides that the issuer thereof will not be required to
redeem any such Indebtedness pursuant to such provisions prior to the repayment
in full of the Obligations (other than contingent indemnification obligations
under the Loan Documents that are not then due or claimed)), (b) is issued on
then current market terms provided that in no event shall it contain any
financial maintenance covenants or any other covenants, events of default, terms
or restrictions which taken together as a whole are more restrictive to the Loan
Parties than those contained in this Agreement and (c) does not have a Weighted
Average Life to Maturity less than the Weighted Average Life to Maturity of the
Term B-1 Loans, the Term B-2 Loans or any Add-On Term Loan (as determined at the
time of the incurrence of such unsecured indebtedness).
          “Permitted Cure Securities” means equity securities (other than
Disqualified Capital Stock) of Parent Guarantor designated as Permitted Cure
Securities in a certificate delivered by the Borrower to the Administrative
Agent that are issued to any Equity Investors in connection with Cure Rights
being exercised by the Borrower under Section 7.07 (the net proceeds of which
are contributed to the common equity of the Borrower).
          “Permitted Holders” means Onex Partners L.P., Onex Corporation and
their respective affiliates identified on Schedule 1.01(d) to the Original
Credit Agreement.
          “Permitted Investments” means:
     (a) United States dollars (including such dollars as are held as overnight
bank deposits and demand deposits with banks);
     (b) marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency or instrumentality
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within one year from the date of acquisition thereof;
     (c) marketable direct obligations issued by any State of the United States
of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 of Moody’s;
     (d) commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;

 



--------------------------------------------------------------------------------



 



     (e) time deposits, demand deposits, certificates of deposit, Eurodollar
time deposits, time deposit accounts, term deposit accounts or bankers’
acceptances maturing within one year from the date of acquisition thereof or
overnight bank deposits, in each case, issued by any bank organized under the
laws of the United States of America or any State thereof or the District of
Columbia or any U.S. branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500.0 million;
     (f) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;
     (g) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (f) above;
and
     (h) in the case of Foreign Subsidiaries, Investments made locally of a type
comparable to those described in clauses (a) through (f) of this definition.
          “Permitted IRB Lease Obligations” means Capital Lease Obligations
otherwise permitted hereunder of the Borrower or any Subsidiary Loan Party owed
to the City of Wichita or the City of Tulsa (each a “City”) in connection with
the leasing of property that is purchased by such City and financed with the
proceeds of an issuance of industrial revenue bonds issued by such City to the
Borrower or a Subsidiary Loan Party; provided, however, that (i) all amounts
paid or payable by the Borrower or such Subsidiary Loan Party under such Capital
Lease Obligations shall be paid by automatic offset pursuant to an agreement in
form and substance satisfactory to the Administrative Agent against amounts owed
by such City to the Borrower or such Subsidiary Loan Party under such industrial
revenue bonds; (ii) the Borrower or such Subsidiary Loan Party shall own such
industrial revenue bonds at all times free and clear of all consensual Liens;
(iii) the interests of the Borrower or such Subsidiary Loan Party in such
property shall be pledged to the Collateral Agents pursuant to the Security
Agreement; (iv) the documentation with respect to the industrial revenue bonds
and the related leases shall be, taken as a whole, substantially similar to the
documentation for the existing industrial revenue bond and leases of the Seller
with the City of Wichita in connection with Seller’s existing IRB arrangements
and (v) on or prior to the date of incurrence of such Capital Lease Obligations,
the Borrower shall have delivered a certificate of a Responsible Officer stating
that the conditions set forth in clauses (i) through (iii) above have been
satisfied and that the Borrower has confirmed with its independent auditors that
such Capital Lease Obligation shall not be required under GAAP (as in effect at
the time any such IRB lease obligations are incurred) to appear on the face of
the Borrower’s consolidated balance sheet as “debt.”
          “Permitted Kansas Bond Financing” means bond financings entered into
for the purpose of obtaining a credit against Kansas payroll taxes paid with
respect to wages of employees of the Borrower or its Subsidiaries on terms and
conditions consistent in all material respects with the description of such bond
financings set forth in the Term Sheet attached as Schedule 1.01(b) to the
Original Credit Agreement; provided that (a) the obligations thereunder shall be
unsecured obligations of the obligors thereof, (b) such bonds shall not require
any payments of principal or mandatory redemption prior to the date that is six
months after the Final Maturity Date, (c) the obligations with respect to such
bonds shall be expressly subordinated to the Obligations and such subordination
provisions shall be set forth in subordination or similar agreements in form and
substance reasonably satisfactory to the Administrative Agent, (d) such bonds
shall provide for no cash payments (after giving effect to the rights of setoff
and netting provided for in such bonds), (e) on or prior to the date of issuance
of such bonds, the Borrower shall have delivered to the Collateral Agent the
pledge agreements and pledged securities as contemplated in the above referenced
Term Sheet in form and substance reasonably satisfactory to the Collateral
Agent, (f) the Kansas Development Finance Authority shall have issued a bond to
Kansas

 



--------------------------------------------------------------------------------



 



Finance Sub. (which at all times shall be held by Kansas Finance Sub. and shall
be non-transferable), which bond shall be substantially identical to the bonds
issued by Kansas Finance Sub. to the Borrower in connection with such Permitted
Kansas Bond Financing, which bonds shall be substantially identical to the bonds
issued by the Borrower to the Kansas Development Finance Authority in connection
with such Permitted Kansas Bond Financing, (which at all times shall be held by
Kansas Development Finance Authority and shall be nontransferable) and (g) on or
prior to the date of issuance of such bonds, the Borrower shall have delivered a
certificate of a Responsible Officer stating that the conditions set forth in
clauses (a) through (f) above have been satisfied and that the Borrower has
confirmed with its independent auditors that the obligations under such bonds
will not be required under GAAP (as in effect at the time any such Permitted
Kansas Bond Financing is entered into) to appear on the face of the Borrower’s
consolidated balance sheet as “debt.”
          “Permitted Lien” has the meaning assigned to such term in
Section 6.02.
          “Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing thereof; provided, however, that (i) no Event of Default shall have
occurred and be continuing or would arise therefrom, (ii) any such refinancing
Indebtedness shall (a) not be on financial and other terms that are materially
more onerous in the aggregate than the Indebtedness being refinanced and shall
not have defaults, rights or remedies more burdensome in the aggregate to the
obligor than the Indebtedness being refinanced, (b) not have a stated maturity
or Weighted Average Life to Maturity that is shorter than the Indebtedness being
refinanced, (c) be at least as subordinate to the Obligations as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured), and (d) be in principal amount that does not exceed the principal
amount so refinanced, plus all accrued and unpaid interest thereon, plus the
stated amount of any premium and other payments required to be paid in
connection with such refinancing pursuant to the terms of the Indebtedness being
refinanced, plus in either case, the amount of reasonable expenses of the Parent
Guarantor or any of its Subsidiaries incurred in connection with such
refinancing, and (iii) the sole obligors and/or guarantors on such refinancing
Indebtedness shall not include any Person other than the obligors and/or
guarantors on such Indebtedness being refinanced.
          “Permitted Subordinated Indebtedness” means unsecured Indebtedness of
the Borrower or any Subsidiary Loan Party which (a) is expressly subordinated to
the Loans pursuant to written documentation on terms and conditions reasonably
satisfactory to the Administrative Agent, (b) does not provide at any time for
the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon prior to six months
after the Final Maturity Date and (c) contains terms (including interest rate),
conditions, covenants, events of default and other provisions, taken as a whole,
that are not materially more restrictive or adverse to the Loan Parties than
those that are then customary for similar offerings of unsecured subordinated
debt securities of corporate issuers with credit ratings comparable to that of
the Borrower, as reasonably determined by the Borrower, and as are in all
respects reasonably satisfactory to the Administrative Agent.
          “Permitted Sponsor Indebtedness” means Indebtedness of Parent
Guarantor owed to any Sponsor, which (x) requires no cash payment of interest,
principal or other amounts and does not mature or become mandatorily redeemable
prior to the date that is six months after the Final Maturity Date and all such
obligations and all the Obligations have been discharged in full, (y) is
subordinated to the Obligations on terms and conditions (including assignment of
voting rights in bankruptcy and remedy standstills) reasonably satisfactory to
the Administrative Agent and (z) is otherwise on terms and conditions and
pursuant to documentation reasonably satisfactory to the Administrative Agent.
          “Permitted Tax Distributions” means payments, dividends or
distributions by the Borrower to the Parent Guarantor in order to pay
consolidated or combined federal, state or local taxes attributable to the
income of the Borrower, not payable directly by the Borrower or any of its
Subsidiaries

 



--------------------------------------------------------------------------------



 



which payments, dividends or distributions by the Borrower are not in excess of
the tax liabilities that would have been payable by the Borrower and its
Subsidiaries on a stand-alone basis.
          “Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.
          “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA), that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.
          “Platform” has the meaning assigned to such term in Section 10.17(b).
          “Pledge Agreement” means the Pledge Agreement, substantially in the
form of Exhibit J to the Original Credit Agreement, among the Loan Parties and
the Collateral Agent for the benefit of the Secured Parties (as the same may be
amended, supplemented or amended and restated from time to time).
          “Pledged Securities” has the meaning provided in the Pledge Agreement.
          “Post-Increase Revolving Lenders” has the meaning assigned to such
term in Section 2.21(a)(i)(C).
          “Pre-Increase Revolving Lenders” has the meaning assigned to such term
in Section 2.21(a)(i)(C).
          “Preferred Stock” means, with respect to any Person, any and all
preferred or preference Equity Interests (however designated) of such Person
whether or not outstanding or issued on the Original Effective Date.
          “Prepaid Insurance” means insurance coverage obtained by or on behalf
of the Borrower or its Subsidiaries pursuant to an arrangement whereby a lender
prepays (or finances the prepayment of) the applicable insurance premium for the
Borrower or such Subsidiaries in full and the obligation of the Borrower or such
Subsidiaries to repay such lender is secured solely by the Borrower’s or
Subsidiary’s right under the policy of insurance to recover unearned premiums
upon early termination of the policy.
          “Prepayment Date” has the meaning assigned to such term in
Section 2.05(f).
          “Pro Forma Basis” means on a basis in accordance with Regulation S-X
promulgated under the Securities Act of 1933, as amended, and such other
adjustments that are reasonably acceptable to the Administrative Agent.
          “Projected Financial Statements” has the meaning assigned to such term
in Section 3.16(c).
          “Property” means any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including access agreements, parking agreements,
rights of first refusal, purchase options, restrictive covenants and any
ownership interests of any Person, whether now in existence or owned or
hereafter entered into or acquired.

 



--------------------------------------------------------------------------------



 



          “Qualified Counterparty” means, with respect to any Hedging Agreement
or other obligation described in clause (c) of the definition of “Obligations”,
any counterparty thereto that, at the time such Hedging Agreement or such other
obligation described in clause (c) of the definition of “Obligations” was
entered into, was a Lender or an Affiliate of a Lender.
          “Real Property” means all right, title and interest of any Loan Party
or any of its respective Subsidiaries in and to any and all parcels of or
interests in real property owned, leased, licensed or operated (including,
without limitation, any leasehold estate) by any Loan Party or any of its
respective Subsidiaries together with, in each case, all improvements and
appurtenant fixtures.
          “Real Property Agreements” means any and all leases, subleases,
license agreements, tenancy agreements, option agreements, rights of first
refusal, parking agreements, restrictive covenants, easement agreements,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the ownership, operation, use or occupancy of all or any
portion of any Real Property.
          “Reference Banks” means:
     (a) in connection with the initial syndication of the Loans and
Commitments, in respect of LIBO Rate, the principal London office of Citibank,
N.A.; and
     (b) in respect of LIBO Rate, the principal London office of Citibank, N.A.
and such two other banks as may be appointed by the Administrative Agent in
consultation with the Borrower.
          “Register” has the meaning assigned to such term in Section 10.04(d).
          “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
advisors and trustees of such Person and such Person’s Affiliates.
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
          “Remedial Action” means (a) “remedial action,” as such term is defined
in CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger

 



--------------------------------------------------------------------------------



 



public health, welfare or the Environment; or (iii) perform studies and
investigations in connection with, or as a precondition to, (i) or (ii) above.
          “Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or assets or to which such Person or any of its property or assets is
subject.
          “Requisite Class Lenders” means, at any time of determination, (i) for
the Class of Lenders having Term B-1 Loans, Lenders holding more than 50% of the
aggregate Term B-1 Loans of all Lenders, (ii) for the Class of Lenders having
Term B-2 Loans, Lenders holding more than 50% of the aggregate Term B-2 Loans of
all Lenders, (iii) for the Class of Lenders having Add-On Term Loans, Lenders
holding more than 50% of the aggregate Add-On Term Loans of all Lenders and
(iv) for the Class of Lenders having Revolving Credit Commitments, Lenders
holding more than 50% of the aggregate amount of the Revolving Credit
Commitments or, after the Revolving Credit Maturity Date, the Revolving Credit
Exposure.
          “Requisite Lenders” means, at any time, Lenders having more than fifty
percent (50%) of the sum of (a) the aggregate amount of the Revolving Credit
Commitments or, after the Revolving Credit Maturity Date, the Revolving Credit
Exposure and (b) the aggregate outstanding amount of all Term B-1 Loans, Term
B-2 Loans and Add-On Term Loans.
          “Requisite Revolving Lenders” means, collectively, Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Maturity Date, the Revolving
Credit Exposure.
          “Responsible Officer” of any person shall mean any executive officer
or Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.
          “Restricted Payment” means any direct or indirect dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests or Equity Rights in the Parent Guarantor, the Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests or Equity Rights in the Parent Guarantor, the Borrower or any
Subsidiary.
          “Revolving Credit Borrowing” means a Borrowing comprised of Revolving
Loans.
          “Revolving Credit Borrowing Request” means a Borrowing Request in
connection with a Revolving Credit Borrowing.
          “Revolving Credit Commitment” means, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder
(including without limitation by virtue of an Increase Joinder), expressed in
each case as an amount representing the maximum principal amount of such
Revolving Lender’s Revolving Credit Exposure hereunder, as the same may be
reduced from time to time pursuant to the provisions of this Agreement. The
initial amount of each Revolving Lender’s Revolving Credit Commitment is set
forth on Schedule 2.01 (in the case of Revolving Credit Commitments in effect on
the Amendment No. 3 Effective Date), or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The aggregate amount of the

 



--------------------------------------------------------------------------------



 



Revolving Lenders’ Revolving Credit Commitments as of the Amendment No. 3
Effective Date is $650.0 million.
          “Revolving Credit Commitment Period” means the period from and
including the first Business Day after the Original Effective Date to but not
including the applicable Revolving Credit Maturity Date or any earlier date on
which the Revolving Credit Commitments to make Revolving Loans pursuant to
Section 2.01 shall terminate as provided herein.
          “Revolving Credit Exposure” means with respect to any Revolving Lender
at any time, the sum of (a) the aggregate principal amount at such time of all
outstanding Revolving Loans of such Revolving Lender, plus (b) such Revolving
Lender’s LC Exposure at such time, plus (c) such Revolving Lender’s Commitment
Percentage of the aggregate principal amount at such time of all outstanding
Swingline Loans.
          “Revolving Credit Maturity Date” means (a) for $20.0 million of the
Revolving Credit Commitments, June 30, 2012 and (b) for $630.0 million (as such
amount may be increased pursuant to Section 10.04(k)) of the Revolving Credit
Commitments, September 30, 2014.
          “Revolving Lender” means a Lender with a commitment to make Revolving
Loans or with any Revolving Credit Exposure, in it capacity as such, including,
for the avoidance of doubt, Extending Revolving Lenders and Non-Extending
Revolving Lenders, as applicable.
          “Revolving Loans” means the revolving loans made pursuant to clause
(ii) of Section 2.01(a) (and shall include any Revolving Loans contemplated by
Section 2.21).
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies.
          “Sale and Leaseback Transaction” has the meaning assigned to such term
in Section 6.06.
          “SBP” means the Special Business Provisions, MS-65530-0016, dated as
of the Original Effective Date, between the Borrower and Seller.
          “SDN List” has the meaning assigned thereto in Section 6.19.
          “SEC” means the Securities and Exchange Commission.
          “Second Amended and Restated Credit Agreement” has the meaning
assigned to such term in the preamble hereto.
          “Section 2.16 Certificate” has the meaning assigned to such term in
Section 2.16.
          “Secured Parties” means the Agents, each Lender that holds Loans or
has Commitments (in its capacity as such) and each Qualified Counterparty.
          “Security Agreement” means the Security Agreement, substantially in
the form of Exhibit K to the Original Credit Agreement among the Loan Parties
and the Collateral Agent for the benefit of the Secured Parties (as the same may
be amended, supplemented or amended and restated from time to time).
          “Security Documents” means the Security Agreement, the Pledge
Agreement, the Mortgages, the Perfection Certificate, any cash management
agreements (as defined in the Security Agreement), Hedging Agreements executed
by the Loan Parties and each other security agreement or

 



--------------------------------------------------------------------------------



 



other instrument or document executed and delivered pursuant to Section 5.11,
5.12 or 5.16 to secure any of the Obligations and the Onex Pledge Agreement.
          “Seller” means The Boeing Company.
          “787 Agreement” means the 787 GTA and the 787 SPB.
          “787 Expenditures” means non-recurring engineering and other
developmental costs and expenses related to the 787 Program incurred, spent or
committed to be spent (including without limitation those that are capitalized)
by the Borrower or any of its Subsidiaries on or prior to December 31, 2009 in
an aggregate amount since the Original Effective Date not to exceed $802.0
million.
          “787 Discontinuance” has the meaning assigned to such term in
Section 7.01(m).
          “787 GTA” means the General Terms Agreement, BCA-65520-0032, dated as
of the Original Effective Date, between the Borrower and Seller, relating to the
787 Program.
          “787 Program” means the 787 Program within the meaning of the 787
Agreement.
          “787 SBP” means the Special Business Provisions, BCA-MS-65530-0019,
dated as of the Original Effective Date, between the Borrower and Seller,
relating to the 787 Program.
          “Significant Subsidiary” means (a) any Subsidiary of the Parent
Guarantor (other than the Borrower) that would be a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Act, as such Regulation is in effect on the Original Effective Date (except that
references to 10% in such definition shall be changed to 5%), and (b) any
Subsidiary of the Parent Guarantor (other than the Borrower) which, when
aggregated with all other Subsidiaries of the Parent Guarantor (other than the
Borrower) that are not otherwise Significant Subsidiaries and as to which any
event described in Section 7.01(i) has occurred and is continuing, would
constitute a Significant Subsidiary under clause (a) of this definition.
          “Spirit International” has the meaning assigned to such term in
Section 6.05(xvi).
          “Sponsors” means, collectively, Onex Corporation, an Ontario
corporation, Onex Partners L.P. and their respective affiliates.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal) the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate (expressed as a decimal) of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction to
which banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans. Such reserve percentages shall
include those imposed pursuant to Regulation D of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “Subordination Provisions” has the meaning assigned to such term in
Section 7.01(1).
          “Subsidiary” means, with respect to any Person, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the Board of

 



--------------------------------------------------------------------------------



 



Directors of such corporation (irrespective of whether at the time capital stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person, by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; (ii) any partnership of which more than 50% of the outstanding
partnership interests having the power to act as a general partner of such
partnership (irrespective of whether at the time any partnership interests other
than general partnership interests of such partnership shall or might have
voting power upon the occurrence of any contingency) are at the time directly or
indirectly owned by such Person, by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (iii) any limited liability company, association, joint venture or
other entity in which such Person and/or one or more Subsidiaries of such Person
have more than a 50% Equity Interest at the time. Unless otherwise indicated,
when used in this Agreement, the term “Subsidiary” shall refer to a Subsidiary
of the Borrower.
          “Subsidiary Loan Party” means each of the Borrower’s direct and
indirect Subsidiaries that guarantee the Obligations pursuant to the Guarantee
Agreement and Kansas Finance Sub. Each Subsidiary of the Borrower other than
Foreign Subsidiaries and Non-Guarantor Subsidiaries shall be a Subsidiary Loan
Party.
          “Swingline Commitment” means the commitment of the Swingline Lender to
make Loans pursuant to Section 2.04.
          “Swingline Lender” means Bank of America, in its capacity as lender of
Swingline Loans.
          “Swingline Loan” has the meaning assigned to such term in
Section 2.04(a).
          “Swingline Sublimit” has the meaning assigned to such term in
Section 2.04(a).
          “Taking” means any taking of any Property of the Parent Guarantor or
any Subsidiary or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of the Parent Guarantor or any
Subsidiary or any portion thereof, by any Governmental Authority.
          “Tax Benefit” has the meaning assigned to such term in Section 2.16.
          “Taxes” has the meaning assigned to such term in Section 2.16.
          “TBC Trust” has the meaning set forth in Section 3.25.
          “TBC Trust Agreement” means the TBC Trust Agreement, dated as of the
Original Effective Date, among The Boeing Company, as Administrative Agent,
Wilmington Trust, as Delaware Trustee, Wilmington Trust SP Services, Inc., as
Independent Agent, and the Borrower, as Special Agent.
          “Term B-1 Borrowing” means a Borrowing comprised of Term B-1 Loans on
the Amendment Effective Date.
          “Term B-1 Borrowing Request” means a Borrowing Request in connection
with a Term B-1 Borrowing on the Amendment Effective Date.
          “Term B-1 Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Term B-1 Loan hereunder on the
Amendment Effective Date, expressed as an

 



--------------------------------------------------------------------------------



 



amount representing the maximum principal amount of the Term B-1 Loan to be made
by such Lender hereunder, as the same may be reduced from time to time pursuant
to the provisions of this Agreement. The initial amount of each Lender’s Term
B-1 Commitment is set forth in Schedule I to the Amendment Agreement or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term B-1 Commitment, as applicable. The initial aggregate amount of the Lenders’
Term B-1 Commitments is $591.25 million.
          “Term B-1 Lender” means a Lender with a Term B-1 Commitment or an
outstanding Term B-1 Loan, in its capacity as such.
          “Term B-1 Loan Maturity Date” means September 30, 2013.
          “Term B-1 Loans” means the Loans made pursuant to clause (i) of
Section 2.01(a).
          “Term B-2 Lender” means a Lender with an outstanding Term B-2 Loan, in
its capacity as such.
          “Term B-2 Loan Maturity Date” means September 30, 2016.
          “Term B-2 Loans” means the Term B-1 Loans that are converted to Term
B-2 Loans on the Amendment No. 3 Effective Date.
          “Term Loans” means the Term B-1 Loans, the Term B-2 Loans and the
Add-On Term Loans., and “Term Loan” means any one of them.
          “Terminated Lender” has the meaning assigned thereto in Section 2.20.
          “Test Period” means (i) for each covenant contained in Section 6.13,
the four consecutive complete Fiscal Quarters of the Borrower then last ended
and (ii) for all other provisions in this Agreement, the four consecutive
complete Fiscal Quarters of the Borrower ended as of the time indicated.
Compliance with such covenants shall be tested, as of the end of each Test
Period, on the date on which the financial statements pursuant to
Section 5.01(a) or (b) have been, or should have been, delivered for the
applicable fiscal period.
          “Total Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for the
Test Period most recently ended.
          “Total Revolving Credit Commitment” means, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.
          “Transferee” has the meaning assigned to such term in Section 2.16.
          “Transferred Asset Ownership Class” has the meaning set forth in the
Boeing Trust Agreement.
          “Trust Agreements” means collectively the Boeing Trust Agreement and
the TBC Trust Agreement.
          “Trusts” has the meaning set forth in Section 3.25.

 



--------------------------------------------------------------------------------



 



          “Type,” when used in respect of any Loan or Borrowing, refers to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.
          “UCC” means the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.
          “U.K. Acquisition” shall mean the acquisition by the U.K. Subsidiary
of the Aerostructures business of BAE Systems plc for an aggregate purchase
price not to exceed £80,000,000 plus the amount of any working capital
adjustment payable pursuant to the acquisition documentation relating thereto
and any normal utility and property tax adjustments associated with the purchase
of real property.
          “U.K. Subsidiary” shall mean Spirit AeroSystems (Europe) Limited, a
corporation organized under the laws of the United Kingdom.
          “Unrefunded Swingline Loans” has the meaning assigned thereto in
Section 2.04(c).
          “U.S. Taxpayer Lender” has the meaning assigned to such term in
Section 2.16.
          “US LLC 1” has the meaning assigned to such term in Section 6.05(xvi).
          “US LLC 2” has the meaning assigned to such term in Section 6.05(xvi).
          “Voting Stock” means, with respect to any Person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
Board of Directors of such Person.
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the sum of the total
of the products obtained by multiplying (i) the amount of each scheduled
installment, sinking fund, serial maturity or other required payment of
principal including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
          “Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA, that is maintained or contributed to by a Loan Party or
any Subsidiary or with respect to which a Loan Party or any Subsidiary could
incur liability.
          “Wholly Owned Subsidiary” means, as to any Person, (a) any corporation
100% of whose Voting Stock (other than directors’ qualifying shares) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person own 100% of the Voting Stock of such Person at such
time.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part 1 of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g.,

 



--------------------------------------------------------------------------------



 



a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Credit Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and
Type (e.g., a “Eurodollar Revolving Credit Borrowing”).
          SECTION 1.03. Terms Generally. (a) The definitions in Section 1.01
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (i) any reference in this Agreement to any Loan
Document means such document as amended, restated, supplemented or otherwise
modified from time to time and (ii) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that for purposes of determining compliance with the
covenants contained in Article VI, all accounting terms herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP as in effect on the Original Effective Date and applied on
a basis consistent with the application used in the financial statements
referred to in Section 3.06; provided that the Borrower shall provide the
Lenders a reasonably detailed reconciliation along with any financial statements
delivered pursuant to Section 5.01(a) or (b) reconciling such financial
statements to GAAP used in the financial statements referred to in Section 3.06.
          (b) If any payment under this Agreement or any other Loan Document
shall be due on any day that is not a Business Day, the date for payment shall
be extended to the next succeeding Business Day, and in the case of any payment
accruing interest, interest thereon shall be paid for the period of such
extension.
     SECTION 1.04. Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that by its terms provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
ARTICLE II
THE CREDITS
          SECTION 2.01. Credit Commitments. (a) Subject to the terms and
conditions hereof, (i) each Term B-1 Lender severally agrees to make a Term B-1
Loan in Dollars to the Borrower on the Amendment Effective Date in a principal
amount not exceeding its Term B-1 Commitment (it being understood that Term B-1
Lenders under the Original Credit Agreement that execute and deliver the
Amendment Agreement are converting their Term B Loans under the Original Credit
Agreement into Term B-1 Loans hereunder) and (ii) each Revolving Lender
severally agrees to make Revolving Loans in Dollars to the Borrower from time to
time during the Revolving Credit Commitment Period. Each Extending Term Lender
that executes and delivers Amendment No. 3 agrees that they are converting their
Term B-1 Loans into Term B-2 Loans hereunder. Subject to Section 2.21(a)(ii), on
the effective date of the applicable Add-On Term Loan Lender Joinder Agreement,
each Add-On Term Loan Lender severally agrees to make its portion of a term loan
(the “Add-On Term Loan”) in a single advance to the Borrower in the amount of
its respective Add-On Term Loan Commitment as set forth in the Add-On Term Loan
Lender Joinder Agreement. Amounts repaid or prepaid in respect of Term B-1
Loans, the Term B-2

 



--------------------------------------------------------------------------------



 



Loans or the Add-On Term Loans may not be reborrowed. During the Revolving
Credit Commitment Period the Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding anything to the contrary contained in this Agreement, in no
event may Revolving Loans be borrowed under this Article II if, after giving
effect thereto (and to any concurrent repayment or prepayment of Loans), (i) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment then in effect or (ii) the Revolving Credit Exposure of any Revolving
Lender would exceed such Revolving Lender’s Revolving Credit Commitment.
          (b) The Revolving Loans, Term B-1 Loans, Term B-2 Loans and Add-On
Term Loans may from time to time be (i) Eurodollar Loans, (ii) ABR Loans or
(iii) a combination thereof, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.02 and 2.03.
          (c) Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          SECTION 2.02. Procedure for Borrowing. (a) The Borrower may borrow
under the Revolving Credit Commitments (subject to the limitations in
Section 2.01(a)) and the Borrower may borrow the Term B-1 Commitments by giving
the Administrative Agent notice substantially in the form of Exhibit B (a
“Borrowing Request”), which notice must be received by the Administrative Agent
prior to (a) 11:00 a.m., New York City time, three Business Days prior to the
requested Borrowing Date, in the case of a Eurodollar Borrowing, or (b) 11:00
a.m., New York City time, on the Business Day prior to the requested Borrowing
Date, in the case of an ABR Borrowing. The Borrowing Request from the Borrower
for each Borrowing shall specify (i) whether the requested Borrowing is to be a
Revolving Credit Borrowing or a Term B-1 Borrowing, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date (which must be the Amendment
Effective Date, in the case of a Term B-1 Borrowing), (iv) whether the Borrowing
is to be of Eurodollar Loans or ABR Loans, (v) if the Borrowing is to be of
Eurodollar Loans, the length of the initial Interest Period therefor, and
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of this Agreement. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Notwithstanding the
foregoing, all Borrowings on the Original Effective Date shall be ABR Loans.
          (b) Each Borrowing shall be in a minimum aggregate principal amount of
(i) in the case of a Term B-1 Borrowing, $5.0 million or an integral multiple of
$1.0 million in excess thereof or (ii) in the case of a Revolving Credit
Borrowing, $1.0 million or an integral multiple of $1.0 million in excess
thereof or, if less, the aggregate amount of the then Available Revolving Credit
Commitments.
          (c) Upon receipt of the Term B-1 Borrowing Request, the Administrative
Agent shall promptly notify each Term B-1 Lender of the aggregate amount of the
Term B-1 Borrowing and of the amount of such Term B-1 Lender’s pro rata portion
thereof, which shall be based on their respective Term B-1 Commitments. Each
Term B-1 Lender will make the amount of its pro rata portion of the Term B-1
Borrowing available to the Administrative Agent for the account of the Borrower
at the New York office of the Administrative Agent specified in Section 10.01
prior to 10:00 a.m., New York City time, on the Original Effective Date in funds
immediately available to the Administrative Agent. Amounts so

 



--------------------------------------------------------------------------------



 



received by the Administrative Agent will promptly be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Term B-1 Lenders and in like funds as received by
the Administrative Agent.
          (d) Upon receipt of a Revolving Credit Borrowing Request, the
Administrative Agent shall promptly notify each Revolving Lender of the
aggregate amount of such Revolving Credit Borrowing and of the amount of such
Revolving Lender’s pro rata portion thereof, which shall be based on the
respective Available Revolving Credit Commitments of all the Revolving Lenders.
Each Revolving Lender will make the amount of its pro rata portion of each such
Revolving Credit Borrowing available to the Administrative Agent for the account
of the Borrower at the New York office of the Administrative Agent specified in
Section 10.01 prior to 12:00 p.m., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Amounts so received by the Administrative Agent will promptly be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent; provided that if on the Borrowing Date
of any Revolving Loans to be made to the Borrower, any Swingline Loans made to
the Borrower or LC Disbursements for the account of the Borrower shall be then
outstanding, the proceeds of such Revolving Loans shall first be applied to pay
in full such Swingline Loans or LC Disbursements, with any remaining proceeds to
be made available to the Borrower as provided above; and provided further that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
          SECTION 2.03. Conversion and Continuation Options for Loans. (a) The
Borrower may elect from time to time to convert (i) Eurodollar Loans to ABR
Loans, by giving the Administrative Agent prior notice of such election not
later than 11:00 a.m., New York City time, on the Business Day prior to a
requested conversion or (ii) ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior notice of such election not later than 11:00 a.m.,
New York City time, three Business Days prior to a requested conversion;
provided that if any such conversion of Eurodollar Loans is made other than on
the last day of an Interest Period with respect thereto, the Borrower shall pay
any amounts due to the Lenders pursuant to Section 2.17 as a result of such
conversion. Any such notice of conversion to Eurodollar Loans shall specify the
length of the initial Interest Period or Interest Periods therefor. Upon receipt
of any such notice the Administrative Agent shall promptly notify each Lender
thereof. All of any part of the outstanding Eurodollar Loans or ABR Loans may be
converted as provided herein; provided that (i) no Loan may be converted into a
Eurodollar Loan when any Default or Event of Default has occurred and is
continuing and (ii) no Loan may be converted into a Eurodollar Loan after the
date that is one month prior to the applicable Revolving Credit Maturity Date,
the Term B-1 Loan Maturity Date, the Term B-2 Loan Maturity Date or the Add-On
Term Loan Maturity Date, as applicable.
          (b) Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
prior notice to the Administrative Agent, not later than 11:00 a.m., New York
City time, three Business Days prior to a requested continuation setting forth
the length of the next Interest Period to be applicable to such Loans; provided
that no Eurodollar Loan may be continued as such (i) when any Default or Event
of Default has occurred and continuing and (ii) after the date that is one month
prior to the applicable Revolving Credit Maturity Date, the Term B-1 Loan
Maturity Date, the Term B-2 Loan Maturity Date or the Add-On Term Loan Maturity
Date, as applicable; and provided, further, that if the Borrower shall fail to
give any required notice as described above in this Section 2.03 or if such
continuation is not permitted pursuant to the preceding proviso, then such Loans
shall be automatically converted to ABR Loans on the last day of

 



--------------------------------------------------------------------------------



 



such then expiring Interest Period (in which case the Administrative Agent shall
notify the Borrower of such conversion).
          (c) In connection with any Eurodollar Loans, there shall be no more
than eight Interest Periods outstanding at any time.
          (d) This Section shall not apply to Swingline Loans.
          SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions
hereof, the Swingline Lender may, in its sole discretion and in reliance upon
the commitments of the other Lenders set forth herein, make swingline loans
(individually, a “Swingline Loan” and collectively, the “Swingline Loans”) to
the Borrower from time to time during the Revolving Credit Commitment Period in
accordance with the procedures set forth in this Section 2.04, provided that
(i) the aggregate principal amount of all Swingline Loans shall not exceed
$40.0 million (the “Swingline Sublimit”) at any one time outstanding, (ii) the
principal amount of any borrowing of any Swingline Loans may not exceed the
aggregate amount of the Available Revolving Credit Commitments of all Revolving
Lenders immediately prior to such borrowing or result in the Aggregate Revolving
Credit Exposure then outstanding exceeding the Total Revolving Credit
Commitments then in effect, and (iii) in no event may Swingline Loans be
borrowed hereunder if (A)(x) a Default or Event of Default or Event of
Termination shall have occurred and be continuing and (y) such Default or Event
of Default or Event of Termination shall not have been subsequently cured or
waived. Amounts borrowed under this Section 2.04 may be repaid and, up to but
excluding September 30, 2014, reborrowed. All Swingline Loans shall at all times
be ABR Loans. The Borrower shall give the Administrative Agent notice of any
Swingline Loan requested hereunder (which notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, on the requested
Borrowing Date) specifying (A) the amount to be borrowed, and (B) the requested
Borrowing Date. Upon receipt of such notice, the Administrative Agent shall
promptly notify the Swingline Lender of the aggregate amount of such borrowing.
Not later than 2:00 p.m., New York City time, on the Borrowing Date specified in
such notice the Swingline Lender shall make such Swingline Loan available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent set forth in Section 10.01 in funds immediately available
to the Administrative Agent. Amounts so received by the Administrative Agent
will promptly be made available to the Borrower by the Administrative Agent
crediting the account of the Borrower on the books of such office with the
amount made available to the Administrative Agent by the Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
and in like funds as received by the Administrative Agent. Each Borrowing
pursuant to this Section 2.04 shall be in a minimum principal amount of $500,000
or an integral multiple of $100,000 in excess thereof.
          (b) Notwithstanding the occurrence of any Default or Event of Default
or Event of Termination or noncompliance with the conditions precedent set forth
in Article IV or the minimum borrowing amounts specified in Section 2.02, if any
Swingline Loan shall remain outstanding at 10:00 a.m., New York City time, on
the fifth Business Day following the Borrowing Date thereof and if by such time
on such fifth Business Day the Administrative Agent shall have received neither
(i) a notice of borrowing delivered by the Borrower pursuant to Section 2.02
requesting that Revolving Loans be made pursuant to Section 2.01 on the
immediately succeeding Business Day in an amount at least equal to the aggregate
principal amount of such Swingline Loan, nor (ii) any other notice reasonably
satisfactory to the Administrative Agent indicating the Borrower’s intent to
repay such Swingline Loan on the immediately succeeding Business Day with funds
obtained from other sources, the Administrative Agent shall be deemed to have
received a notice from the Borrower pursuant to Section 2.02 requesting that ABR
Revolving Loans be made pursuant to Section 2.01 on such immediately succeeding
Business Day in an amount equal to the amount of such Swingline Loan, and the
procedures set forth in Section 2.02

 



--------------------------------------------------------------------------------



 



shall be followed in making such ABR Revolving Loans; provided that for the
purposes of determining each Lender’s Commitment Percentage with respect to such
Borrowing, the Swingline Loan to be repaid with the proceeds of such Borrowing
shall be deemed to not be outstanding. The proceeds of such ABR Revolving Loans
shall be applied to repay such Swingline Loan.
          (c) If, for any reason, ABR Revolving Loans may not be, or are not,
made pursuant to paragraph (b) of this Section 2.04 to repay any Swingline Loan
as required by such paragraph, effective on the date such ABR Revolving Loans
would otherwise have been made, each Revolving Lender severally, unconditionally
and irrevocably agrees that it shall, without regard to the occurrence of any
Default or Event of Default, purchase a participating interest in such Swingline
Loan (“Unrefunded Swingline Loan”) in an amount equal to the amount of the ABR
Revolving Loan which would otherwise have been made pursuant to paragraph (b) of
this Section 2.04. Each Revolving Lender will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participations shall be distributed by
the Administrative Agent to the Swingline Lender. All payments by the Revolving
Lenders in respect of Unrefunded Swingline Loans and participations therein
shall be made in accordance with Section 2.13.
          (d) Notwithstanding the foregoing, a Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to the
foregoing paragraphs if a Default or Event of Default or Event of Termination
shall have occurred and be continuing at the time such Swingline Loan was made
and such Lender shall have notified the Swingline Lender in writing prior to the
time such Swingline Loan was made, that such Default or Event of Default or such
Event of Termination has occurred and that such Lender will not acquire
participations in Swingline Loans made while such Default or Event of Default or
such Event of Termination is continuing.
          SECTION 2.05. Optional and Mandatory Prepayments of Loans; Repayments
of Loans. (a) Subject to the terms of Section 6.10(c), the Borrower may at any
time and from time to time prepay the Loans made to it (subject to compliance
with the terms of Section 2.17), in whole or in part, subject to
Sections 2.05(e)(iii) and 2.05(g), upon irrevocable notice to the Administrative
Agent not later than 12:00 noon, New York City time, two Business Days prior to
the date of such prepayment, specifying (i) the date and amount of prepayment,
and (ii) the Class of Loans to be prepaid and whether the prepayment is of
Eurodollar Loans, ABR Loans or a combination thereof (including in the case of
Eurodollar Loans, the Borrowing to which such prepayment is to be applied and,
if of a combination thereof, the amount allocable to each). Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid. Partial prepayments of Loans (other than
Swingline Loans) shall be (a) in the case of any Term Loan, in an aggregate
principal amount of $5.0 million or a whole multiple of $1.0 million in excess
thereof and (b) in the case of Revolving Credit Borrowings, in an aggregate
principal amount of $1.0 million or a whole multiple of $1.0 million in excess
thereof (or in each case, if less, the remaining outstanding principal amount
thereof). Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the remaining outstanding principal amount thereof).
          (b) In the event and on such occasion that the Aggregate Revolving
Credit Exposure exceeds the Total Revolving Credit Commitment, the Borrower
shall prepay Revolving Credit Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in the account established
with the Administrative Agent pursuant to Section 2.06(j)) in an aggregate
amount equal to such excess.

 



--------------------------------------------------------------------------------



 



          (c) (i) If the Parent Guarantor or any of its Subsidiaries shall
receive Net Proceeds from any Asset Sale (other than the sale or issuance of
Equity Interests of the Borrower), 100% of such Net Proceeds shall be applied
within two Business Days after receipt thereof toward the prepayment of the Term
Loans on a pro rata basis or a prepayment of Revolving Loans as set forth in
Section 2.05(e); provided that (x) the Net Proceeds from Asset Sales permitted
by Section 6.05 shall not be required to be applied as provided herein on such
date if and to the extent that (1) no Event of Default then exists or would
arise therefrom and (2) the Borrower delivers an officers’ certificate to the
Administrative Agent on or prior to the date of such Asset Sale stating that
such Net Proceeds shall be reinvested in Property used or usable in the business
of the Borrower and its Subsidiaries in each case within one year following the
date of such Asset Sale (which certificate shall set forth the estimates of the
proceeds to be so expended), and (y) if all or any portion of such Net Proceeds
not so applied as provided herein is not so used within such one year period,
such remaining portion shall be applied on the last day of such period as
specified in this Section 2.05(c)(i); provided, further, if the Property subject
to such Asset Sale constituted Collateral under the Security Documents, then any
capital assets purchased with the Net Proceeds thereof pursuant to this
subsection shall be mortgaged or pledged, as the case may be, to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties in
accordance with Section 5.11.
          (ii) If the Parent Guarantor or any of its Subsidiaries shall receive
proceeds from insurance or condemnation recoveries in respect of any Destruction
or any proceeds or awards in respect of any Taking, 100% of the Net Proceeds
thereof shall be applied immediately after receipt thereof toward the prepayment
of the Term Loans on a pro rata basis or a prepayment of Revolving Loans as set
forth in Section 2.05(e) below; provided that (x) such Net Proceeds shall not be
required to be so applied to the extent that the Borrower has delivered an
officers’ certificate to the Administrative Agent promptly following the receipt
of such Net Proceeds stating that such proceeds shall be used to (1) repair,
replace or restore any Property in respect of which such Net Proceeds were paid
or (2) fund the substitution of other Property used or usable in the business of
the Borrower or the Subsidiaries, in each case within one year following the
date of the receipt of such Net Proceeds, and (y) if all or any portion of such
Net Proceeds not so applied as provided herein is not so used within one year
after the date of the receipt of such Net Proceeds, such remaining portion shall
be applied on the last day of such period as specified in this Section
2.05(c)(ii); provided, further, if the Property subject to such Destruction or
Taking constituted Collateral under the Security Documents, then any replacement
or substitution Property purchased with the Net Proceeds thereof pursuant to
this subsection shall be mortgaged or pledged, as the case may be, to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.11.
          (iii) If the Parent Guarantor or any of its Subsidiaries shall incur
or permit the incurrence of any Indebtedness (including pursuant to debt
securities which are convertible into, or exchangeable or exercisable for, any
Equity Interest or Equity Rights) (other than Excluded Debt Issuances) (each, a
“Debt Incurrence”), 100% of the Net Proceeds thereof shall be applied within two
Business Days after receipt thereof toward the prepayment of the Loans in
accordance with Section 2.05(e).
          (iv) If, for any Excess Cash Flow Period, there shall be Excess Cash
Flow for such Excess Cash Flow Period, the Excess Cash Flow Percentage of such
Excess Cash Flow shall be applied, not later than 10 Business Days after the
date financial statements with respect to the Fiscal Year then ending are
required to be delivered pursuant to Section 5.01(b), toward the prepayment of
the Loans in accordance with Section 2.05(e).
          (v) As contemplated by Section 2.21(a)(ii)(X), until such time as the
Term B-1 Loans have been repaid in full, the net proceeds received by the
Borrower from the Add-On Term Loans

 



--------------------------------------------------------------------------------



 



(other than up to $75,000,000 of the Add-On Term Loans which may be used by the
Borrower for general corporate purposes) shall be applied by the Borrower upon
receipt thereof toward the prepayment of the Term B-1 Loans in accordance with
Section 2.05(e).
          (d) (i) The Borrower shall repay the Term B-1 Loans on the consecutive
quarterly payment dates set forth below in an aggregate amount equal to the
amount specified below for each such payment date.

          Payment Date   Installment Amount
 
       
December 31, 2010
  $ 331,304.39  
March 31, 2011
  $ 331,304.39  
June 30, 2011
  $ 331,304.39  
September 30, 2011
  $ 331,304.39  
December 31, 2011
  $ 331,304.39  
March 31, 2012
  $ 331,304.39  
June 30, 2012
  $ 331,304.39  
September 30, 2012
  $ 331,304.39  
December 31, 2012
  $ 31,142,612.65  
March 31, 2013
  $ 31,142,612.65  
June 30, 2013
  $ 31,142,612.65  
September 30, 2013
  $ 31,142,612.65  

          (ii) To the extent not previously paid, all Term B-1 Loans shall be
due and payable on the Term B-1 Loan Maturity Date.
          (iii) (i) The Borrower shall repay the Term B-2 Loans on the
consecutive quarterly payment dates set forth below commencing on December 31,
2010, in an aggregate amount equal to the amount specified below for each such
payment date.

              Installment Amount (% of     principal amount of Term B-2    
Loans outstanding on the Payment Date   Amendment No. 3 Effective Date
 
       
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %
March 31, 2013
    0.25 %
June 30, 2013
    0.25 %
September 30, 2013
    0.25 %
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
September 30, 2014
    0.25 %

 



--------------------------------------------------------------------------------



 



              Installment Amount (% of     principal amount of Term B-2    
Loans outstanding on the Payment Date   Amendment No. 3 Effective Date
 
       
December 31, 2014
    0.25 %
March 31, 2015
    0.25 %
June 30, 2015
    0.25 %
September 30, 2015
    0.25 %
December 31, 2015
    0.25 %
March 31, 2016
    0.25 %
June 30, 2016
    0.25 %
September 30, 2016
  Outstanding principal balance of
Term B-2 Loans

          (iv) To the extent not previously paid, all Term B-2 Loans shall be
due and payable on the Term B-2 Loan Maturity Date.
          (v) Any Add-On Term Loans shall be due and payable in installments on
the dates and in the amounts set forth in the applicable Add-On Term Loan Lender
Joinder Agreement.
          (e) (i) Mandatory prepayments of Loans made pursuant
Section 2.05(c)(i), (ii), (iii) and (iv) will be applied to the then outstanding
Term Loans on a pro rata basis to reduce the applicable scheduled repayments
with respect thereto required under Section 2.05(d) on a pro rata basis among
the remaining scheduled repayments of the Term B-1 Loans, the Term B-2 Loans and
the Add-On Term Loan. Mandatory prepayments of Term B-1 Loans made pursuant to
Section 2.05(c)(v) will be applied to the then outstanding Term B-1 Loans to
reduce the scheduled repayments with respect thereto under Section 2.05(d) on a
pro rata basis.
          (ii) After all the then outstanding amounts under the Term Loans have
been paid in full, mandatory prepayments of Loans required by Section 2.05(c)
shall be applied to repay the outstanding Revolving Loans, which prepayment
shall also result in the Revolving Credit Commitments being reduced ratably
among the Revolving Lenders in accordance with their respective applicable
Revolving Credit Commitments (provided that if the aggregate principal amount of
Revolving Loans and Swingline Loans then outstanding is less than the amount of
such excess (because Letters of Credit constitute a portion thereof), the
Borrower shall, to the extent of the balance of such excess, replace outstanding
Letters of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Secured Parties
on terms and conditions reasonably satisfactory to the Administrative Agent).
          (iii) Optional prepayments of Loans shall be applied as elected by the
Borrower; provided that optional prepayments of Term Loans shall be applied
ratably to the Term Loans to the remaining scheduled amortization payments of
the Term B-1 Loans, the Term B-2 Loans and the Add-On Term Loans on a pro rata
basis.
          (f) If on any day on which Loans would otherwise be required to be
prepaid pursuant to this Section 2.05, but for the operation of this
Section 2.05(f) (each a “Prepayment Date”), the amount of such required
prepayment exceeds the then outstanding aggregate principal amount of ABR Loans
which are of the Class required to be prepaid, and no Default or Event of
Default exists or is continuing, then on such Prepayment Date, (i) the Borrower
shall deposit funds into the Collateral Account in an amount equal to such
excess, and only the outstanding ABR Loans which are of the Class required to be
prepaid shall be required to be prepaid on such Prepayment Date, and (ii) on the
last day of each Interest Period ending on or after such Prepayment Date in
effect with respect to a Eurodollar Loan which is of the Class required to be
prepaid, the Administrative Agent is irrevocably authorized and directed to
apply funds from the Collateral Account (and liquidate investments held in the
Collateral

 



--------------------------------------------------------------------------------



 



          Account as necessary) to prepay such Eurodollar Loans for which the
Interest Period is then ending to the extent funds are available in the
Collateral Account.
          SECTION 2.06. Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for the account of the
Borrower or any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time on
the Original Effective Date or during the Revolving Credit Commitment Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure shall not exceed
$50.0 million and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Total Revolving Credit Commitment. With respect to any Letter of Credit
which contains any “evergreen” automatic renewal provision, the Issuing Bank
shall be deemed to have consented to any such extension or renewal provided that
all of the requirements of this Section 2.06 are met and no Default or Event of
Default exists at the time such Letter of Credit is issued, extended or renewed.
The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if any Lender is at that time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Bank with the Borrower or such Lender to eliminate
the Issuing Bank’s actual or potential Fronting Exposure with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Disbursements as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect. Unless
otherwise expressly agreed by the Issuing Bank and the Borrower, the rules of
the ISP shall apply to each standby Letter of Credit. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in

 



--------------------------------------------------------------------------------



 



the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) September 25, 2014.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or an Event of Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. It is understood and agreed that with respect to any Letters of
Credit having an expiry date later than June 23, 2012, only the Extending
Revolving Lenders shall have a participation interest in such Letters of Credit
(each such participation interest to be based on such Extending Revolving
Lender’s Commitment Percentage of only those aggregate Revolving Credit
Commitments with a Revolving Credit Maturity Date of September 30, 2014).
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received written notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such written notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives such written notice, if such
written notice is received prior to 10:00 a.m., New York City time, on the day
of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such written notice, if such written notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.02 that such payment be financed with an ABR Revolving Borrowing
or Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Commitment
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Commitment Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.02 with respect to Loans made by such Revolving Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or

 



--------------------------------------------------------------------------------



 



a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement. It
is understood and agreed that with respect to any LC Disbursement in respect of
any Letter of Credit having an expiry date later than June 23, 2012, only the
Extending Revolving Lenders shall have a reimbursement obligation with respect
to such Letter of Credit (each such reimbursement obligation to be based on such
Extending Revolving Lender’s Commitment Percentage of only those aggregate
Revolving Credit Commitments with a Revolving Credit Maturity Date of
September 30, 2014).
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not
substantially comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC

 



--------------------------------------------------------------------------------



 



Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.06, then Section 2.08(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.06 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Requisite Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in the Collateral Account
an amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (a) of Section 7.01 or any Event of Default described in clause (i) of
Section 7.01. Furthermore, if any Revolving Lender is a Defaulting Lender, upon
three (3) Business Days’ notice by the applicable Issuing Bank, the Borrower
shall deposit in the Collateral Account, for the sole benefit of such Issuing
Bank, an amount in cash equal to each such Issuing Bank’s applicable Fronting
Exposure with respect to such Defaulting Lender. Each such deposit shall be held
by the Collateral Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement and the Borrower hereby grants
the Collateral Agent a security interest in respect of each such deposit and the
Collateral Account in which such deposits are held. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Collateral Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the Collateral Account. Moneys deposited in the
Collateral Account pursuant to this Section 2.06(j) shall be applied by the
Collateral Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default or the existence of a Defaulting Lender, such amount
together with interest income (if any) (to the extent not applied as aforesaid)
shall be

 



--------------------------------------------------------------------------------



 



returned to the Borrower within three Business Days after all Defaults or Events
of Default have been cured or waived or after the date on which such Lender is
no longer a Defaulting Lender, as applicable.
          SECTION 2.07. Repayment of Loans; Evidence of Debt. (a)(i) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of the relevant Lenders in respect of Revolving Credit Borrowings,
(A) on June 30, 2012 (or such earlier date as, and to the extent that, such
Revolving Loan becomes due and payable pursuant to Section 2.05 or Article VII),
the unpaid principal amount of each Revolving Loan having a Revolving Credit
Maturity Date of June 30, 2012 and that portion of each Swingline Loan
outstanding participated in by a Non-Extending Lender pursuant to
Section 2.04(c) and (B) on September 30, 2014 (or such earlier date as, and to
the extent that, such Revolving Loan becomes due and payable pursuant to
Section 2.05 or Article VII), the unpaid principal amount of each Revolving Loan
having a Revolving Credit Maturity Date of September 30, 2014 and each Swingline
Loan made to it by each such Lender, (ii) the Borrower hereby unconditionally
promises to pay the Administrative Agent for the account of the Term B-1 Lenders
on the Term B-1 Loan Maturity Date (or such earlier date as, and to the extent
that, such Term B-1 Loan becomes due and payable pursuant to Section 2.05 or
Article VII), the unpaid principal amount of each Term B-1 Loan held by each
such Term B-1 Lender, (iii) the Borrower hereby unconditionally promises to pay
the Administrative Agent for the account of the Term B-2 Lenders on the Term B-2
Loan Maturity Date (or such earlier date as, and to the extent that, such Term
B-2 Loan becomes due and payable pursuant to Section 2.05 or Article VII), the
unpaid principal amount of each Term B-2 Loan held by each such Term B-2 Lender
and (iv) the Borrower hereby unconditionally promises to pay the Administrative
Agent for the account of the Add-On Term Loan Lenders on the Add-On Term Loan
Maturity Date (or such earlier date as, and to the extent that, such Add-On Term
Loan becomes due and payable pursuant to Section 2.05 or Article VII), the
unpaid principal amount of each Add-On Term Loan held by each such Add-On Term
Loan Lender,. The Borrower hereby further agrees to pay interest in immediately
available funds at the applicable office of the Administrative Agent (as
specified in Section 2.13(a)) on the unpaid principal amount of the Revolving
Loans, Swingline Loans, Term B-1 Loans, Term B-2 Loans and Add-On Term Loans, as
applicable, made to it from time to time from the Original Effective Date until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.08. All payments required hereunder shall be made in Dollars.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
          (c) The Administrative Agent shall maintain the Register pursuant to
Section 10.04, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of each such Loan and each Lender’s share
thereof.
          (d) The entries made in the Register and accounts maintained pursuant
to paragraphs (b) and (c) of this Section 2.07 and the Notes maintained pursuant
to paragraph (e) of this Section 2.07 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any

 



--------------------------------------------------------------------------------



 



error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
          (e) The Loans of each Class made by each Lender to the Borrower shall,
if requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced by a single Note duly executed on behalf of
the Borrower, in substantially the form attached hereto as Exhibit G-1, G-2, G-3
or G-4, as applicable, with the blanks appropriately filled, payable to the
order of such Lender.
          SECTION 2.08. Interest Rates and Payment Dates. (a) Each Eurodollar
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) for each day during each Interest Period with
respect thereto at a rate per annum equal to:
     (i) in the case of a Eurodollar Revolving Loan, (A) the LIBO Rate
determined for such Interest Period, plus (B) the Applicable Rate; or
     (ii) in the case of a Eurodollar Term Loan, (A) the LIBO Rate determined
for such Interest Period plus (B) the Applicable Rate.
          (b) Each ABR Loan (including each Swingline Loan) shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, or over a year of 360 days when the Alternate
Base Rate is determined by reference to clause (c) of the definition of
“Alternate Base Rate”) at a rate per annum equal to the Alternate Base Rate plus
the Applicable Rate.
          (c) If (A) all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any Commitment Fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity
thereof or by acceleration or otherwise) or (B) an Event of Default described in
Section 7.01(i) shall be continuing, such overdue amount (in the case of clause
(A)) and all Obligations (in the case of clause (B)) shall bear interest at a
rate per annum which is (x) in the case of overdue principal (except as
otherwise provided in clause (y) below), the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.08
plus 2.00% per annum or (y) in the case of any overdue interest, Commitment Fee
or other amount, the rate described in Section 2.08(b) applicable to an ABR
Revolving Loan plus 2.00% per annum, in each case from the date of such
nonpayment (in the case of clause (A)) or such Event of Default (in the case of
clause (B)) to (but excluding) the date on which such amount is paid in full
(after as well as before judgment) (in the case of clause (A)) or such Event of
Default is cured (in the case of clause (B)).
          (d) Interest shall be payable in arrears on each Interest Payment Date
and on the Term B-1 Loan Maturity Date (in the case of Term B-1 Loans), the Term
B-2 Loan Maturity Date (in the case of Term B-2 Loans), the Add-On Term Loan
Maturity Date (in the case of Add-On Term Loans) and the applicable Revolving
Credit Maturity Date (in the case of Revolving Loans); provided, that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Interest in respect of each Loan shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

 



--------------------------------------------------------------------------------



 



          SECTION 2.09. Computation of Interest. Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error.
          SECTION 2.10. Fees. (a) The Borrower agrees to pay a commitment fee (a
“Commitment Fee”) to each Revolving Lender, for which payment will be made in
arrears through the Administrative Agent on the last Business Day of March,
June, September and December beginning after the Original Effective Date, and on
the Commitment Fee Termination Date (as defined below). The Commitment Fee due
to each Revolving Lender shall commence to accrue for a period commencing on the
Original Effective Date (or, in the case of a Revolving Lender which becomes a
Revolving Lender after the Original Effective Date, the date on which such
Revolving Lender becomes a Revolving Lender hereunder pursuant to
Section 10.04(b)) and shall cease to accrue on the date (the “Commitment Fee
Termination Date”) that is the earlier of (i) the date on which the Revolving
Credit Commitment of such Revolving Lender shall be terminated as provided
herein and (ii) the first date after the end of the Revolving Credit Commitment
Period. The Commitment Fee accrued to each Revolving Lender shall equal the
Commitment Fee Percentage multiplied by such Revolving Lender’s Commitment Fee
Average Daily Amount (as defined below) for the applicable quarter (or shorter
period commencing on the Original Effective Date (or, in the case of a Revolving
Lender which becomes a Revolving Lender after the Original Effective Date, the
date on which such Revolving Lender becomes a Revolving Lender hereunder
pursuant to Section 10.04(b)) and ending with such Lender’s Commitment Fee
Termination Date). A Revolving Lender’s “Commitment Fee Average Daily Amount”
with respect to a calculation period shall equal the average daily amount during
such period calculated using the daily amount of such Revolving Lender’s
Revolving Credit Commitment less such Revolving Lender’s Revolving Credit
Exposure (excluding clause (c) of the definition thereof for purposes of
determining the Commitment Fee Average Daily Amount only) for any applicable
days during the Revolving Credit Commitment Period. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Rate for Eurodollar Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Original
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Credit Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Original
Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees (collectively, “LC
Fees”) accrued through and including the last day of March, June, September and
December of each calendar year during the Revolving Credit Commitment Period
shall be payable on the last Business Day of such March, June, September and
December, commencing on the first such date to occur after the Original
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Credit Commitments terminate and any such fees accruing
after the date on which the Revolving Credit Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand therefor. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 



--------------------------------------------------------------------------------



 



          (c) The Borrower agrees to pay to the Administrative Agent the
administrative fee set forth in the Fee Letter (the “Agent Fees”).
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution. Once paid, none of the Fees
shall be refundable.
          SECTION 2.11. Termination, Reduction or Adjustment of Commitments.
(a) Unless previously terminated, (i) the Term B-1 Commitments shall terminate
at 5:00 pm., New York City time, on the Amendment Effective Date and (ii) the
applicable Revolving Credit Commitments shall terminate on the applicable
Revolving Credit Maturity Date.
          (b) The Borrower shall have the right, upon one Business Day’s notice
to the Administrative Agent, to terminate or, from time to time, reduce the
amount of the Revolving Credit Commitments; provided that no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any repayments of the Loans made on the effective date
thereof, the Aggregate Revolving Credit Exposure then outstanding would exceed
the Total Revolving Credit Commitment then in effect.
          (c) The Borrower shall pay to the Administrative Agent for the account
of the applicable Revolving Lenders, on each date of termination or reduction of
the Revolving Credit Commitments, the Commitment Fee on the amount of the
Revolving Credit Commitments so terminated or reduced accrued to the date of
such termination or reduction.
          (d) To the extent any reduction in the Revolving Credit Commitments
reduces the then Available Revolving Credit Commitments of all Lenders to an
amount equal to or less than the sum of (a) the Swingline Sublimit and (b) the
maximum allowable L/C Exposure, then such reduction in Revolving Credit
Commitments shall reduce on a pro rata basis the Swingline Commitment and the
maximum amount of LC Exposure permitted by Section 2.06(b) by an amount such
that the then Available Revolving Credit Commitments are equal to or less than
the sum of (a) and (b).
          SECTION 2.12. Inability to Determine Interest Rate; Unavailability of
Deposits; Inadequacy of Interest Rate. If prior to 11:00 a.m., London time, two
Business Days before the first day of any Interest Period, including an initial
Interest Period, for a requested Eurodollar Borrowing:
     (i) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Eurodollar Borrowing for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from a majority in
interest of the Lenders of the applicable Class that the Adjusted LIBO Rate
determined or to be determined for such Interest Period for such Eurodollar
Borrowing will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,
then the Administrative Agent shall give facsimile or telephonic notice thereof
to the Borrower and to the Lenders by 12:00 noon, New York City time, on the
same day. The Administrative Agent shall give facsimile or telephonic notice to
the Borrower and the Lenders as soon as practicable after the circumstances
giving rise to such notice no longer exist, and until such notice has been
given, any

 



--------------------------------------------------------------------------------



 



affected Eurodollar Loans shall not be (x) converted or continued pursuant to
Section 2.03 or (y) made pursuant to a Borrowing Request, and shall be continued
or made as an ABR Loans, as the case may be.
          SECTION 2.13. Pro Rata Treatment and Payments. (a) Each reduction of
the Revolving Credit Commitments of the Revolving Lenders shall be made pro rata
according to the amounts of such Revolving Lenders’ Commitment Percentages. Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on Loans which are ABR Loans shall be made pro rata according to
the respective outstanding principal amounts of such ABR Loans then held by the
Lenders of the applicable Class, with adjustments, as necessary and appropriate,
to reflect the different interest rates payable with respect to Revolving Loans
depending on the Revolving Credit Maturity Date of such Revolving Loans and
payment of principal to Non-Extending Lenders on the applicable Revolving Credit
Maturity Date. Subject to Section 2.05(f), each payment (including each
prepayment) by the Borrower on account of principal of and interest on Loans
which are Eurodollar Loans designated by the Borrower to be applied to a
particular Eurodollar Borrowing shall be made pro rata according to the
respective outstanding principal amounts of such Loans then held by the Lenders
of the applicable Class, with adjustments, as necessary and appropriate, to
reflect the different interest rates payable with respect to Revolving Loans
depending on the Revolving Credit Maturity Date of such Revolving Loans and
payment of principal to Non-Extending Lenders on their Revolving Credit Maturity
Date. Subject to Section 2.05(f), each payment (including each prepayment) by
the Borrower on account of principal of and interest on Swingline Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Swingline Loans or participating interests therein, as the case may be, then
held by the relevant Lenders. All payments (including prepayments) to be made by
the Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to 10:00 a.m., New York time, on the due date thereof to the Administrative
Agent, for the account of the Lenders of the applicable Class, at the
Administrative Agent’s New York office specified in Section 10.01 in the
currency in which the applicable obligation is denominated and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto in the same currency as received and promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day (and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. For the avoidance of
doubt, nothing in this Section 2.13(a) shall prohibit the Borrower from paying,
on June 30, 2012, the unpaid principal amount of each Revolving Loan having a
Revolving Credit Maturity Date of June 30, 2012 in accordance with the terms of
Section 2.07.
          (b) Subject to Section 2.12, unless the Administrative Agent shall
have been notified in writing by any Lender prior to a Borrowing that such
Lender will not make the amount that would constitute its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.13(b) shall be
conclusive in the absence of manifest error. If such Lender’s share of such

 



--------------------------------------------------------------------------------



 



Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Revolving Loans hereunder, on demand, from the
Borrower, but without prejudice to any right or claim that the Borrower may have
against such Lender.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder
from the Borrower, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder from the Borrower, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due from the Borrower to such parties.
          SECTION 2.14. Illegality. Notwithstanding any other provision herein,
if the adoption of or any change in any Requirement of Law, or in the
interpretation or application thereof, shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be suspended until such time as the making or maintaining of
Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.
          SECTION 2.15. Requirements of Law. (a) If at any time any Lender or
the Issuing Bank determines that the introduction after the Original Effective
Date of, or any change after the Original Effective Date in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
(other than any change by way of imposition or increase of reserve requirements
included in determining the Adjusted LIBO Rate) or the compliance by such Lender
or the Issuing Bank with any guideline, request or directive from any central
bank or other Governmental Authority (whether or not having the force of law),
shall have the effect of increasing the cost to such Lender or the Issuing Bank
for agreeing to make or making, funding or maintaining any Eurodollar Loans or
participating in, issuing or maintaining any Letter of Credit, then the Borrower
shall from time to time, within five Business Days of demand therefor by such
Lender or the Issuing Bank (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender or the
Issuing Bank additional amounts sufficient to compensate such Lender or the
Issuing Bank for such increased cost. A certificate setting forth in reasonable
detail the basis for calculating the amount of such increased cost, submitted to
the Borrower and the Administrative Agent by such Lender or the Issuing Bank,
shall be conclusive and binding for all purposes, absent manifest error. Such
Lender or the Issuing Bank, as applicable, shall promptly notify the
Administrative Agent and the Borrower in writing of the occurrence of any such
event, such notice to state, in reasonable detail, the reasons therefor and the
additional amount required fully to compensate such Lender or the Issuing Bank,
as applicable, for such increased cost or reduced amount. Such additional
amounts shall be payable directly to such Lender or the Issuing Bank, as
applicable, within five Business Days of the Borrower’s receipt of such notice,
and such notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower.
          (b) If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority in
each case after the Original Effective Date affects or would affect the amount
of capital required or expected to

 



--------------------------------------------------------------------------------



 



be maintained by any Lender or the Issuing Bank (or a holding company
controlling such Lender or the Issuing Bank) and such Lender or the Issuing Bank
determines (in its sole and absolute discretion) that the rate of return on its
capital (or the capital of its holding company, as the case may be) as a
consequence of its Revolving Credit Commitment or the Loans made by it or its
participations in Swingline Loans or any issuance, participation or maintenance
of Letters of Credit is reduced to a level below that which such Lender or the
Issuing Bank (or its holding company) could have achieved but for the occurrence
of any such circumstance, then, in any such case upon notice from time to time
by such Lender or the Issuing Bank to the Borrower, the Borrower shall
immediately pay directly to such Lender or the Issuing Bank, as the case may be,
additional amounts sufficient to compensate such Lender or the Issuing Bank (or
its holding company) for such reduction in rate of return. A statement of such
Lender or the Issuing Bank as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower. In determining such
amount, such Lender or the Issuing Bank may use any method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable.
          (c) In the event that the Issuing Bank or any Lender determines that
any event or circumstance that will lead to a claim under this Section 2.15 has
occurred or will occur, the Issuing Bank or such Lender will use its best
efforts to so notify the Borrower; provided that, subject to the next succeeding
sentence, any failure to provide such notice shall in no way impair the rights
of the Issuing Bank or such Lender to demand and receive compensation under this
Section 2.15, but without prejudice to any claims of the Borrower for
compensation for actual damages sustained as a result of any failure to observe
this undertaking. Notwithstanding the foregoing, no Borrower shall be required
to compensate a Lender or the Issuing Bank pursuant to this Section 2.15 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the event or circumstances giving rise to a right of claim pursuant
to this Section 2.15 and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor (except that, if the event or circumstances giving
rise to such right of claim is retroactive, then the nine-month period referred
to above shall be extended to include the period of retroactive effect thereof).
          SECTION 2.16. Taxes. (a) All payments by the Loan Parties of principal
of, and interest on, the Loans and all other amounts (including fees) payable
hereunder shall be made without setoff, counterclaim or other defense, free and
clear of, and without deduction or withholding for, any and all present or
future income, excise, stamp or franchise taxes and other taxes, fees, duties,
assessments, deductions, withholdings or other charges of any nature whatsoever
imposed by any taxing authority on the Administrative Agent, the Issuing Bank or
any Lender (or any assignee of such Lender or the Issuing Bank, as the case may
be, or a Participant or a change in designation of the lending office of a
Lender or the Issuing Bank, as the case may be (a “Transferee”)), including any
interest, additions to tax or penalties applicable thereto (“Taxes”), except as
required by applicable law. If any Indemnified Taxes are required to be withheld
by applicable law, rule or regulation from any payment by a Loan Party, such
Loan Party shall withhold and remit such Taxes in accordance with such
requirement. In the event that any withholding or deduction from any payment to
be made by a Loan Party hereunder or under any other Loan Documents is required
in respect of any Indemnified Taxes pursuant to any applicable law, rule or
regulation then such Loan Party will:
     (i) timely pay directly to the relevant authority in accordance with
applicable law the full amount required to be so withheld or deducted;
     (ii) promptly forward to the Administrative Agent an official receipt or
other documentation (or copy thereof) reasonably satisfactory to the
Administrative Agent evidencing such payment to such authority; and

 



--------------------------------------------------------------------------------



 



     (iii) pay to the Administrative Agent for the account of the Lenders or the
Issuing Bank or Transferees, as the case may be, such additional amount or
amounts as are necessary to ensure that the net amount actually received by each
Lender or the Issuing Bank or Transferees, as the case may be, will equal the
full amount such Lender or the Issuing Bank or Transferees, as the case may be,
would have received had no such withholding or deduction (including any
withholding or deduction applicable to additional amounts payable under this
Section 2.16) been required.
For purposes hereof, “Indemnified Taxes” shall mean all Taxes other than Taxes
imposed on or measured by the recipient’s net income or taxable capital by a
jurisdiction under the laws of which such Lender or Transferee is organized or
incorporated or in which its principal executive office or applicable lending
office is located or in which it conducts a trade or business or has a permanent
establishment (other than a trade, business or permanent establishment deemed to
arise by virtue of the transactions contemplated by this Agreement) or is
otherwise subject to such Taxes without regard to the transactions contemplated
by this Agreement (provided, however, in the case of a Lender or a Transferee
that is an affiliate of a Lender and that is a United States person within the
meaning of section 7701(a)(30) of the United States Internal Revenue Code of
1986, as amended and that makes and holds its Loans through a lending office
located in the United States (such Lender and any such Transferee referred to
herein as a “U.S. Taxpayer Lender”), Indemnified Taxes shall include any Taxes
imposed on or measured by the recipient’s net income or taxable capital by any
jurisdiction other than the United States or a State or any political
subdivision of the United States or a State (as the terms “United States” and
“State” are defined in sections 7701(a)(9) and 7701(a)(10) of the United States
Internal Revenue Code of 1986, as amended) to which such U.S. Taxpayer Lender
would not have been subject but for the transactions contemplated by this
Agreement (an “Indemnified Foreign Tax”)).
          (b) The Loan Parties agree to timely pay any and all present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies (including interest, fines and penalties in addition to tax)
arising from any payment made under any Loan Document or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document (“Other Taxes”).
          (c) If any Indemnified Taxes or Other Taxes are directly asserted
against the Administrative Agent, the Issuing Bank or any Lender or Transferee
with respect to any payment received by the Administrative Agent, the Issuing
Bank or such Lender or Transferee hereunder or under any other Loan Documents,
the Administrative Agent, the Issuing Bank or such Lender or Transferee may pay
such Indemnified Taxes or Other Taxes and the applicable Loan Party will
promptly pay such additional amounts (including any penalties, interest or
expenses) as shall be necessary in order that the net amount received by such
Person after the payment of such Indemnified Taxes (including any Indemnified
Taxes on such additional amount) or Other Taxes shall equal the amount such
Person would have received had such Indemnified Taxes or Other Taxes not been
asserted. In addition, the Borrower shall also reimburse each Lender or
Transferee or the Issuing Bank, upon the written request of such Lender or
Transferee or the Issuing Bank, for net additional taxes imposed on or measured
by the net income of such Person pursuant to the laws of the jurisdiction in
which such Person is organized or incorporated, or a jurisdiction in which the
principal executive office or lending office of such Person is located or in
which such Person conducts a trade or business or has a permanent establishment,
or under the laws of any political subdivision or taxing authority of any such
jurisdiction, as such Person shall determine are or were payable by such Person,
in respect of amounts payable to such Person pursuant to this Section 2.16 in
respect of Indemnified Taxes imposed as a consequence of payments by the
Borrower, taking into account the amount of Indemnified Taxes (x) that are
allowed as a deduction in determining taxes imposed on or measured by the net
income or allowed as a credit against any taxes imposed on or

 



--------------------------------------------------------------------------------



 



measured by net income and (y) in respect of which an amount is payable to such
Person pursuant to this Section 2.16.
          (d) If the Borrower fails to pay any Indemnified Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent, for the account of the Issuing Bank, the respective
Lenders or Transferees, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Issuing Bank, Lenders and Transferees
for any incremental Indemnified Taxes, Taxes, Other Taxes, interest, penalties
or other costs (including reasonable attorneys’ fees and expenses) that may
become payable by the Issuing Bank, any Lender or Transferee as a result of any
such failure. For purposes of this Section 2.16, a distribution hereunder by the
Administrative Agent to or for the account of the Issuing Bank, any Lender or
Transferee shall be deemed a payment by the Borrower.
          (e) Each Lender or Transferee that is organized under the laws of a
jurisdiction other than the United States of America or any state or political
subdivision thereof shall, on or prior to the Original Effective Date (in the
case of each Lender that is a party hereto on the Original Effective Date) or on
or prior to the date of any assignment, participation or change in the
designated lending office hereunder (in the case of a Transferee), execute and
deliver, if legally able to do so, to the Borrower and the Administrative Agent
(i) one or more (as the Borrower or the Administrative Agent may reasonably
request) accurate and complete original signed copies of United States Internal
Revenue Service Forms W-8ECI or W-8BEN or such other forms or documents (or
successor forms or documents), appropriately completed, as may be applicable to
establish the extent, if any, to which a payment to such Lender or Transferee is
exempt from or entitled to a reduced rate of withholding or deduction of Taxes
or (ii) if the Lender or Transferee is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit P (any such certificate, a “Section 2.16
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exemption) (or successor form) certifying to such Lender’s or Transferor’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note. In addition, each Lender and Transferee agrees
that from time to time after the Original Effective Date, when a lapse in time
or change in the Lender’s or Transferee’s circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will, to the
extent legally able to do so, deliver to the Borrower or the Agent two new
accurate and complete original signed copies of Internal Revenue Service Form
W-8ECI, Form W-8BEN (with respect to the benefits of any income tax treaty), or
Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 2.16 Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under the Loan Documents.
          (f) No Borrower shall be required to indemnify or to pay any
additional amounts to the Issuing Bank or any Lender or Transferee with respect
to any Indemnified Taxes pursuant to this Section 2.16 to the extent that
(i) any obligation of the Borrower to withhold, deduct or pay amounts with
respect to such Indemnified Tax (other than a Tax imposed by Canada and other
than an Indemnified Foreign Tax) existed under generally accepted interpretation
and application of the law on the date the Issuing Bank or such Lender or
Transferee, other than a U.S. Taxpayer Lender, became a party to this Agreement
or otherwise becomes a Transferee, except to the extent that, at the time such
Lender or Transferee becomes a party to this Agreement or otherwise becomes a
Transferee, such Person’s assignor was already entitled to receive
indemnification or additional amounts from a Loan Party with respect to any such
Indemnified Tax under the provisions hereunder; provided that this clause (i)
shall not apply to any Tax imposed on a Lender or Transferee in connection with
an interest or participation in any Loan or

 



--------------------------------------------------------------------------------



 



other obligation that such Lender or Transferee was required to acquire pursuant
to Section 2.19, (ii) to the extent such Indemnified Taxes are imposed solely
because any Lender or Transferee fails to timely provide the forms or
certificates required by the provisions of the immediately preceding paragraph
or (iii) in the case of a payment of a U.S. source fee (other than a fee treated
as interest for U.S. federal income tax purposes) to a Lender or Transferee,
other than a U.S. Taxpayer Lender, described in clause (ii) of Section 2.16(e),
to the extent that such forms or certificates do not establish a complete
exemption from U.S. withholding taxes with respect to such payment.
Notwithstanding anything to the contrary, it is understood and agreed, for the
avoidance of doubt, that the obligation of the Loan Parties to indemnify for
Indemnified Taxes withheld or deducted from any payment (including, without
limitation, fees) to be made by the Loan Parties hereunder and to pay additional
amounts under this Section 2.16 shall apply with respect to any and all
Indemnified Taxes imposed on or with respect to the Issuing Bank and each Lender
and Transferee with respect to any other Tax, as a result of, a change in law or
regulation or a change in the interpretation or application thereof by any
Governmental Authority having jurisdiction over such Person occurring after the
time such Person becomes a party to this Agreement.
          (g) In the event that the Issuing Bank or any Lender determines that
any event or circumstance that will lead to a claim by it under this
Section 2.16 has occurred, the Issuing Bank or such Lender will use commercially
reasonable efforts to so notify the Borrower; provided that any failure to
provide such notice shall in no way impair the rights of the Administrative
Agent, the Issuing Bank, any Lender or any Transferee to demand and receive
compensation under this Section 2.16.
          (h) If the Borrower pays any additional amount under this Section 2.16
to a Lender and such Lender determines in its sole discretion that it has
actually realized in connection therewith a refund or any reduction of, or
credit against, its Tax liabilities (a “Tax Benefit”) such Lender shall pay to
the Borrower an amount that the Lender shall, in its sole discretion, determine
is equal to the after-tax net benefit obtained, if any, by the Lender as
consequence of such Tax Benefit net of all out-of-pocket expenses of such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such Tax Benefit); provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any Tax Benefit with respect to which such
Lender has made a payment to the Borrower pursuant to this Section 2.16(h) shall
be treated as Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 2.16; (iii) nothing in this Section 2.16(h) shall
require the Lender to disclose any confidential information to any Loan Party
(including, without limitation, its tax returns); and (iv) notwithstanding
anything to the contrary, in no event will any Lender be required to pay any
amount to the Borrower the payment which would place such Lender in a less
favorable net after-tax position than such Lender would have been in if the
additional amounts giving rise to such Tax Benefits had never been paid.
          SECTION 2.17. Indemnity. In the event any Lender shall incur any loss
or expense (including any loss (other than lost profit) or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to make, continue or maintain any portion of the principal amount of
any Loan as, or to convert any portion of the principal amount of any Loan into,
a Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to an ABR
Loan or repayment or prepayment of the principal amount of any Eurodollar Loan
on a date other than the scheduled last day of the Interest Period applicable
thereto, whether pursuant to Section 2.03, 2.05, 2.07 2.14, 2.15 or 2.20 or
otherwise, or any failure to borrow or convert any Eurodollar Loan after notice
thereof shall have been given hereunder, whether by reason of any failure to
satisfy a condition to such Borrowing or otherwise, then, upon the written
notice of such Lender to the Borrower (with a copy to the Administrative Agent),
the Borrower with respect to such Loan shall, within five Business Days of its

 



--------------------------------------------------------------------------------



 



receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice (which shall include calculations in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrower.
          SECTION 2.18. Change of Lending Office. Each Lender (or Transferee)
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14, 2.15 or 2.16 with respect to such Lender (or Transferee), it will,
if requested by the Borrower, use commercially reasonable efforts (subject to
overall policy considerations of such Lender (or Transferee)) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
respective lending offices to suffer no material economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 2.18 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender (or Transferee) pursuant to Sections 2.14, 2.15 and 2.16.
          SECTION 2.19. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower (in each case to the extent permitted hereunder), or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim received by
such Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loans or participations in LC Disbursements which at the time
shall be due and payable as a result of which the unpaid principal portion of
its Loans and participations in LC Disbursements which at the time shall be due
and payable shall be proportionately less than the unpaid principal portion of
such Loans and participations in LC Disbursements of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in such Loans and participations in LC Disbursements of such other
Lender, so that the aggregate unpaid principal amount of such Loans and
participations in LC Disbursements held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans and
participations in LC Disbursements as prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section and
the payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustments restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or an LC Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender were a direct creditor
directly to the Borrower in the amount of such participation.
          SECTION 2.20. Assignment of Commitments Under Certain Circumstances.
In the event that (a) any Lender shall have delivered a notice or certificate
pursuant to Section 2.14 or 2.15 or the Borrower shall be required to make
additional payments to any Lender under Section 2.16 (each, an “Increased Cost
Lender”), or (b) a Lender is a Defaulting Lender then, with respect to each such
Increased Cost Lender or Defaulting Lender (the “Terminated Lender”), the
Borrower shall have the right, but not the obligation, at its own expense, upon
notice to such Terminated Lender and the Administrative Agent, to replace such
Terminated Lender with (x) another Lender or (y) an assignee (in accordance with
and subject to the restrictions contained in Section 10.04), and such Terminated
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in Section 10.04) all its interests,
rights and obligations under this Agreement to such other Lender or assignee;
provided, however, that no Terminated Lender shall be obligated to make any such
assignment unless (i) such assignment shall not conflict with any law or any
rule, regulation or order of

 



--------------------------------------------------------------------------------



 



any Governmental Authority and (ii) the affected Terminated Lender shall have
been paid in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Terminated Lender and participations in LC Disbursements and Swingline
Loans held by such Terminated Lender and all commitment fees and other fees owed
to such Terminated Lender hereunder and all other amounts accrued for such
Terminated Lender’s account or owed to it hereunder (including, without
limitation, any Commitment Fees).
          SECTION 2.21. Increase in Commitments.
          (a) Borrower Request. The Borrower may by written notice to the
Administrative Agent elect to increase the existing Revolving Credit Commitment
and/or institute an Add-On Term Loan by an amount not in excess of $250,000,000
in the aggregate as follows:
          (i) Increase in Revolving Credit Commitments. The Borrower may from
time to time at any time prior to September 30, 2014, upon prior written notice
to the Administrative Agent request to increase the Revolving Credit
Commitments. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the increased Revolving
Credit Commitment shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom the
Borrower proposes any portion of such increased Revolving Credit Commitment be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased Revolving Credit
Commitment may elect or decline, in its sole discretion, to provide such
increased Revolving Credit Commitment.
     (A) Conditions. The increased Revolving Credit Commitment shall become
effective, as of such Increase Effective Date; provided that:
     (I) each of the conditions set forth in Section 4.03 shall be satisfied;
     (II) any such increase shall be in a minimum principal amount of
$25,000,000 and in integral multiples of $1,000,000 in excess thereof;
     (III) no Default shall have occurred and be continuing or would result from
the borrowings made on the Increase Effective Date, if any;
     (IV) the Borrower shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and
     (V) the Borrower shall deliver mortgage amendments sufficient to cover the
full amount of the increase of the Revolving Credit Commitments, pursuant to
documentation reasonably satisfactory to the Administrative Agent.
     (B) Terms of New Revolving Loans and Commitments. The terms and provisions
of Revolving Loans made pursuant to increased Revolving Credit Commitments shall
be identical to the Revolving Loans. The increased Revolving Credit Commitments
shall be effected by a joinder agreement (the “Increase Joinder”) executed by
the Borrower, the Administrative Agent and each Lender making such increased
Revolving Credit Commitment, in form and substance satisfactory to each of them.
The Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of

 



--------------------------------------------------------------------------------



 



this Section 2.21. In addition, unless otherwise specifically provided herein,
all references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to increased Revolving Credit Commitments made pursuant to this
Agreement.
     (C) Adjustment of Revolving Loans. Each of the Revolving Lenders having a
Revolving Commitment prior to such Increase Effective Date (the “Pre-Increase
Revolving Lenders”) shall assign to any Revolving Lender which is acquiring a
new or additional Revolving Commitment on the Increase Effective Date (the
“Post-Increase Revolving Lenders”), and such Post-Increase Revolving Lenders
shall purchase from each Pre-Increase Revolving Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in LC
Exposure and Swingline Loans outstanding on such Increase Effective Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in LC Exposure
and Swingline Loans will be held by Pre-Increase Revolving Lenders and
Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such increased Revolving Commitments.
     (D) Equal and Ratable Benefit. The Revolving Credit Commitment established
pursuant to this paragraph shall constitute Revolving Credit Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such increased
Revolving Credit Commitment.
          (ii) Institution of Add-On Term Loan. The Borrower may from time to
time at any time prior to September 30, 2016, upon prior written notice to the
Administrative Agent, institute one or more Add-On Term Loans. Each such notice
shall specify (i) the date (the “Add-On Term Loan Effective Date”) on which the
Borrower proposes that the Add-On Term Loan shall be advanced, which shall be a
date not less than 20 days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period as the Administrative Agent may
agree in writing) and (ii) the identity of each Person to whom the Borrower
proposes any portion of such Add-On Term Loan be allocated and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the Add-On Term Loan may elect or decline, in its sole discretion,
to provide such Add-On Term Loan.
     (A) Conditions. The institution of the Add-On Term Loan shall be subject to
the following conditions:
     (I) each of the conditions set forth in Section 4.03 shall be satisfied;
     (II) no Default shall have occurred and be continuing or would result from
the Add-On Term Loan made on the Add-On Term Loan Effective Date, if any;
     (III) the Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction;
     (IV) the Borrower shall deliver mortgage amendments sufficient to cover the
full amount of the Add-On Term Loan, pursuant to documentation reasonably
satisfactory to the Administrative Agent;

 



--------------------------------------------------------------------------------



 



     (V) any institution of the Add-On Term Loan shall be in a minimum principal
amount of $50,000,000 and integral multiples of $10,000,000;
     (VI) an Authorized Officer of the Borrower shall deliver to the
Administrative Agent a compliance certificate demonstrating that, upon giving
effect to the institution of the Add-On Term Loan on a Pro Forma Basis, the
Borrower would be in compliance with the financial covenants contained in
Section 6.13 as at the date of the last ended Test Period, as if such advance of
the Add-On Term Loan occurred as of the first day of the relevant Test Period;
     (VII) the Add-On Term Loan Maturity Date shall be as set forth in the
Add-On Term Loan Joinder Agreement; provided, that, such date shall not be
earlier than the Term B-2 Loan Maturity Date;
     (VIII) the scheduled principal amortization payments under each Add-On Term
Loan shall be as set forth in the Add-On Term Loan Joinder Agreement; provided,
that, the Weighted Average Life to Maturity of the Add-On Term Loan shall not be
less than the Weighted Average Life to Maturity of the Term B-2 Loans;
     (IX) the all-in-yield of each Add-On Term Loan shall be as set forth in the
Add-On Term Loan Joinder Agreement (it being understood that “all-in-yield”
shall be determined after taking into account original issue discount (assuming
a four year average life), fees (other than bona fide arrangement, underwriting,
structuring or similar fees not generally shared with the applicable Lenders)
and interest rate (including any applicable LIBOR floor)), provided, that, in
the event that the all-in-yield for such Add-On Term Loan is fifty basis points
(0.50%) or more greater than the all-in-yield for the Term B-2 Loans, the
all-in-yield for the Term B-2 Loans shall be increased such that the
all-in-yield for the Term B-2 Loans is fifty basis points (0.50%) less than the
all-in-yield for such Add-On Term Loan; and
     (X) until such time as the Term B-1 Loans have been repaid in full, only up
to $75,000,000 of the Add-On Term Loan may be used by the Borrower for general
corporate purposes and any proceeds in excess thereof must be used by the
Borrower to prepay the Term B-1 Loans in accordance with Section 2.05(c)(v).
     (B) Terms of the Add-On Term Loan. As contemplated above, some of the terms
and provisions of Add-On Term Loan shall be effected by the applicable Add-On
Term Loan Joinder Agreement executed by the Borrower, the Administrative Agent
and each Lender making an Add-On Term Loan, in form and substance satisfactory
to each of them. Such Add-On Term Loan Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.21. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to the Add-On Term Loans.
     (C) Equal and Ratable Benefit. The Add-On Term Loans made pursuant to this
paragraph shall be entitled to all the benefits afforded by this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to be perfected
under the UCC or otherwise after giving effect to the institution of any such
Add-On Term Loan.

 



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
          In order to induce the Lenders and the Administrative Agent to enter
into this Agreement and to extend credit hereunder and under the other Loan
Documents on the Original Effective Date and on the Amendment Effective Date,
the Loan Parties, jointly and severally, make the representations and warranties
set forth in this Article III (after giving effect to the Transactions) and upon
the occurrence of each Credit Event thereafter:
          SECTION 3.01. Organization, etc. Each Loan Party (a) is a corporation
or other form of legal entity, and each of its Subsidiaries is a corporation,
partnership or other form of legal entity, validly organized and existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, (b) is duly qualified to do business and is in
good standing as a foreign corporation or foreign partnership (or comparable
foreign qualification, if applicable, in the case of any other form of legal
entity), as the case may be, in each jurisdiction where the nature of its
business requires such qualification, and (c) has full power and authority and
holds all requisite governmental licenses, permits and other approvals to
(i) enter into and perform its obligations under this Agreement and each other
Loan Document to which it is a party and (ii) own or hold under lease its
Property and to conduct its business substantially as currently conducted by it,
except, in the case of clauses (b) and (c)(ii) only, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
          SECTION 3.02. Due Authorization, Non-Contravention, etc. The
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document to which it is a party, the borrowing of the Loans, the
use of the proceeds thereof and the issuance of the Letters of Credit hereunder
are within each Loan Party’s corporate, partnership or comparable powers, as the
case may be, have been duly authorized by all necessary corporate, partnership
or comparable and, if required, stockholder action, as the case may be, and do
not
     (a) contravene the Organizational Documents of any Loan Party or any of its
respective Subsidiaries;
     (b) contravene any law, statute, rule or regulation binding on or affecting
any Loan Party or any of its respective Subsidiaries;
     (c) violate or result in a default or event of default or an acceleration
of any rights or benefits under any indenture, agreement or other instrument
binding upon any Loan Party or any of its respective Subsidiaries; or
     (d) result in, or require the creation or imposition of, any Lien on any
assets of any Loan Party or any of its respective Subsidiaries, except Liens
created under the Loan Documents,
except, in the cases of clauses (b), (c)and (d) only, as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
          SECTION 3.03. Government Approval, Regulation, etc. No consent,
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower or any other Loan
Party of this Agreement or any other Loan Document, the borrowing of the Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder,
nor for the consummation of the

 



--------------------------------------------------------------------------------



 



Transactions, except (i) such as have been obtained or made and are in full
force and effect, (ii) filings necessary to perfect Liens under the Security
Documents and (iii) those, the failure of which to obtain or make, would not
reasonably be expected to have a Material Adverse Effect. No Loan Party or any
of its respective Subsidiaries is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
          SECTION 3.04. Validity, etc. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party will, on the due execution and delivery
thereof and assuming the due execution and delivery of this Agreement by each of
the other parties hereto, constitute, the legal, valid and binding obligation of
such Loan Party enforceable in accordance with its respective terms, subject to
the effect of bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.
          SECTION 3.05. Boeing Agreements; IRB Agreements. The Borrower has
provided to the Administrative Agent true and correct copies of each Boeing
Agreement and each IRB Agreement.
          SECTION 3.06. Financial Information. (a) (x) The consolidated balance
sheet and the related consolidated statement of loss, shareholders’ equity and
cash flows of the Parent Guarantor as of (i) December 31, 2009 and (ii) as of
and for the six months ended July 1, 2010, have been prepared in accordance with
GAAP consistently applied, and present fairly in all material respects in the
financial condition of the Parent Guarantor and the results of its operations
and its cash flows as of the dates and for the periods presented and (y) the
financial statements referred to in clause (x)(i) above have been audited by
independent registered public accountants of nationally recognized standing and
are accompanied by an unqualified opinion of such accountants.
          (b) Except as disclosed in the financial statements referred to above
or the notes thereto, none of the Parent Guarantor or its Subsidiaries has any
Indebtedness, contingent liabilities, long-term commitments or unrealized losses
that have had or reasonably could be expected to have, individually or in the
aggregate, a Material Adverse Effect.
          SECTION 3.07. No Material Adverse Effect. Since December 29, 2005, no
event or circumstance has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect.
          SECTION 3.08. Litigation. Except as set forth on Schedule 3.08 to the
Original Credit Agreement, there is no pending or, to the knowledge of the Loan
Parties, threatened litigation, action or proceeding against the Parent
Guarantor or any of its Subsidiaries, or the ability of the parties to
consummate the transactions contemplated hereby (including the Transactions),
which could reasonably be expected to have a Material Adverse Effect or which
purports to affect the legality, validity or enforceability of this Agreement or
any other Loan Document or the transactions contemplated hereby or thereby
(including the Transactions).
          SECTION 3.09. Compliance with Laws and Agreements. None of the Loan
Parties has violated, is in violation of or has been given written notice of any
violation of any laws (other than Environmental Laws, which are the subject of
Section 3.14), regulations or orders of any Governmental Authority applicable to
it or its property or any indenture, agreement or other instrument binding upon
it or its property, except for any violations which could not reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing. No breach, default, violation, cancellation,
termination or other event that could reasonably be expected to have a Material
Adverse Effect has occurred under any Boeing Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 3.10. Subsidiaries. Schedule 3.10 to the Original Credit
Agreement sets forth the name of, and the direct or indirect ownership interest
of the Parent Guarantor and the Borrower in each of their respective
Subsidiaries and identifies each Subsidiary that is a Loan Party, in each case
as of the Original Effective Date and as of the Amendment Effective Date.
          SECTION 3.11. Ownership of Properties. (a) Each of the Borrower and
its Subsidiaries has good and marketable title in fee simple to (or other
similar title in jurisdictions outside the United States of America), or valid
leasehold interests in, or easements or other limited property interests in, or
is licensed to use, all its properties and assets (including all Mortgaged
Properties), except for defects in the foregoing that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to do so in the aggregate could not reasonably be expected to have a
Material Adverse Effect. All such properties and assets are free and clear of
Liens, other than Permitted Liens.
          (b) As of the Original Effective Date, Schedule 3.11(b) to the
Original Credit Agreement contains and will contain a true and complete list of
each parcel of Real Property (i) owned in fee by any Loan Party as of the
Original Effective Date and (ii) leased, subleased or otherwise occupied or
utilized by any Loan Party, as lessee or otherwise, as of the Original Effective
Date.
          (c) Each of the Borrower and its Subsidiaries has complied with all
obligations under all leases and other Real Property Agreements (including,
without limitation, the IRB Agreements) to which it is a party, except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect, and all such leases and other Real Property Agreements are in full force
and effect, except in respect of which the failure to be in full force and
effect could not reasonably be expected to have a Material Adverse Effect. Each
of the Borrower and its Subsidiaries enjoys peaceful and undisturbed possession
under all such leases, other than leases in respect of which the failure to
enjoy peaceful and undisturbed possession could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.
          (d) Each of the Borrower and its Subsidiaries owns, possesses, is
licensed or otherwise has the right to use, or could obtain ownership or
possession of, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, except for those the failure to own, possess, license or use could
not reasonably be expected to have a Material Adverse Effect, and without any
known conflict or alleged conflict with the rights of others, except where such
conflicts could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
          (e) As of the Original Effective Date, no Loan Party or any of its
respective Subsidiaries has received any written notice of, or has any knowledge
of, any pending or contemplated condemnation proceeding affecting any of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation
that remains unresolved as of the Original Effective Date.
          (f) Except as set forth on Schedule 3.11(f) to the Original Credit
Agreement, neither the Borrower nor any of its Subsidiaries is obligated on the
Original Effective Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.
          SECTION 3.12. Taxes. Each of the Parent Guarantor, the Borrower and
its Subsidiaries has timely filed all federal, foreign and all other material
tax returns and reports required by law to have been filed by it and has timely
paid all taxes and governmental charges due (whether or not

 



--------------------------------------------------------------------------------



 



shown on any tax return), except any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books; provided that any such contest of taxes or charges with respect to
Collateral shall have the effect of preventing the forfeiture or sale of such
Collateral. Each of the Parent Guarantor, the Borrower and its Subsidiaries has
made adequate provision in accordance with GAAP for all taxes not yet due and
payable. Neither the Parent Guarantor, nor the Borrower, nor any of its
Subsidiaries has ever been a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6662(d)(2)(C)(iii) of
the Code or within the meaning of Section 6111(c) or Section 6111(d) of the Code
as in effect immediately prior to the enactment of the American Jobs Creation
Act of 2004, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.
          SECTION 3.13. Pension and Welfare Plans. Except as set forth on
Schedule 3.13 to the Original Credit Agreement, no ERISA Event has occurred or
is reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect or give rise to a Lien on the assets of any Loan Party
or a Subsidiary. The Borrower and its Subsidiaries and their ERISA Affiliates
are in compliance in all respects with the presently applicable provisions of
ERISA and the Code with respect to each Plan except for failures to so comply
which could not reasonably be expected to have a Material Adverse Effect. Except
as set forth on Schedule 3.13 to the Original Credit Agreement, no condition
exists or event or transaction has occurred with respect to any Plan which
reasonably might result in the incurrence by the Borrower or any of its
Subsidiaries or any ERISA Affiliate of any liability, fine or penalty which
could reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 3.13 to the Original Credit Agreement, the present value of
all accumulated benefit obligations of all underfunded Pension Plans (based on
the assumptions used for purposes of statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Pension Plans by an amount that could reasonably be expected to have
a Material Adverse Effect if the Pension Plans were terminated. Using actuarial
assumptions and computation methods consistent with subpart 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of each Loan Party or ERISA
Affiliate to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, could not reasonably be expected to result in a Material
Adverse Effect. Except as set forth on Schedule 3.13 to the Original Credit
Agreement, neither the Borrower nor any of its Subsidiaries has any contingent
liability with respect to post-retirement benefits provided by the Borrower or
any of its Subsidiaries under a Welfare Plan, other than (i) liability for
continuation coverage described in Part 6 of Subtitle B of Title I of ERISA and
(ii) liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
          Except as could not reasonably be expected to have a Material Adverse
Effect, (a) each Foreign Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, and (b) neither the Borrower nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of or withdrawal from any Foreign Plan.
          SECTION 3.14. Environmental Warranties. (a) Except as set forth on
Schedule 3.14(a) to the Original Credit Agreement, all facilities and property
owned, leased or operated by the Borrower or any of its Subsidiaries, and all
operations conducted thereon, are in compliance with all Environmental Laws,
except for such noncompliance that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



          (b) Except as set forth on Schedule 3.14(b) to the Original Credit
Agreement, there are no pending or threatened (in writing):
     (i) Environmental Claims received by the Borrower or any of its
Subsidiaries, or
     (ii) written claims, complaints, notices or inquiries received by the
Borrower or any of its Subsidiaries regarding Environmental Liability,
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          (c) Except as set forth on Schedule 3.14(c) to the Original Credit
Agreement, there have been no Releases of Hazardous Materials at, on, under or
from any property now or, to any Loan Party’s knowledge, previously owned,
leased or operated by the Borrower or any of its Subsidiaries that, individually
or in the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect.
          (d) The Borrower and its Subsidiaries have been issued and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits which, if not so obtained or as to which the Borrower and
its Subsidiaries are not in compliance, or are not in effect, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
          (e) No property now or, to any Loan Party’s knowledge, previously
owned, leased or operated by the Borrower or any of its Subsidiaries is listed
or proposed (with respect to owned property only) for listing on the CERCLIS or
on any similar state list of sites requiring investigation or clean-up, or on
the National Priorities List pursuant to CERCLA.
          (f) There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, surface impoundments or disposal areas, on or
under any property now or, to any Loan Party’s knowledge, previously owned or
leased by the Borrower or any of its Subsidiaries which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          (g) Neither the Borrower nor any of its Subsidiaries has transported
or arranged for the transportation of any Hazardous Material to any location
which is listed or proposed for listing on the National Priorities List pursuant
to CERCLA, on the CERCLIS or on any similar state list or which is the subject
of federal, state or local enforcement actions or other investigations which
would reasonably be expected to lead to any Environmental Claim against the
Borrower or such Subsidiary.
          (h) No liens have been recorded pursuant to any Environmental Law with
respect to any property or other assets currently owned or leased by the
Borrower or its Subsidiaries.
          (i) Neither the Borrower nor any of its Subsidiaries is currently
conducting any Remedial Action pursuant to any Environmental Law, nor has any of
the Loan Parties or any of their respective Subsidiaries assumed by contract,
agreement or operation of law any obligation under Environmental Law, the cost
of which, singly or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (j) There are no polychlorinated biphenyls or asbestos or
asbestos-containing material present at any property owned, leased or operated
by the Borrower or any of its Subsidiaries, which, singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



          SECTION 3.15. Regulations T, U and X. The Loans, the use of the
proceeds thereof, this Agreement and the transactions contemplated hereby will
not result in a violation of or be inconsistent with any provision of
Regulation T, Regulation U or Regulation X.
          SECTION 3.16. Disclosure; Accuracy of Information; Pro Forma Balance
Sheets and Projected Financial Statements. (a) Neither this Agreement nor any
other document, certificate or statement, in each case concerning any Loan Party
or the Acquired Business, furnished to the Administrative Agent or any Lender by
or on behalf of any Loan Party in connection herewith contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained herein and therein not misleading, in
light of the circumstances under which they were made; provided that to the
extent this or any such document, certificate or statement was based upon or
constitutes a forecast or projection, the Loan Parties represent only that they
acted in good faith and utilized reasonable assumptions and due care in the
preparation of such document, certificate or statement, it being understood that
forecast and projections are subject to uncertainties and contingencies and no
assurance can be given that any forecast or projection will be realized.
          (b) The pro forma consolidated balance sheets as of December 29, 2005
and March 30, 2006, prepared giving effect to the Amendment Transactions as if
the Amendment Transactions had occurred on such date and furnished to the
Lenders, (i) were prepared in good faith based on reasonable assumptions used to
prepare the pro forma financial statements included in the Information
Memorandum, (ii) accurately reflect all material adjustments necessary to give
effect to the Amendment Transactions and (iii) present fairly the pro forma
financial position of the Borrower and its consolidated Subsidiaries as of their
respective dates, as if the Amendment Transactions had occurred on such date.
          (c) The pro forma consolidated income statement projections for the
Borrower and its Subsidiaries, pro forma consolidated balance sheet projections
for the Borrower and its Subsidiaries and pro forma consolidated cash flow
projections for the Borrower and its Subsidiaries, all for the Fiscal Years
ending 2006 through 2013, inclusive, and on a quarterly basis through and
including Fiscal Year 2006 and annually thereafter which were furnished to the
Lenders (the “Projected Financial Statements”) and which give effect to the
Amendment Transactions and all Indebtedness and Liens incurred or created in
connection with the Amendment Transactions were prepared in good faith based on
assumptions that are reasonable as of the date of such projections and as of the
Original Effective Date and all material assumptions with respect to the
Projected Financial Statements are set forth therein. The Projected Financial
Statements present a good faith estimate of the consolidated financial
information contained therein at the date thereof, it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by the projections will differ from the projected
results and that the difference may be material.
          SECTION 3.17. Insurance. The properties of the Borrower and each of
its Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and operating and
owning properties in the same or similar locations, and as required to be
maintained pursuant to the Security Documents. All such insurance (including the
related insurance policies) is in full force and effect, all premiums with
respect thereto that are due and payable have been duly paid and no Loan Party
has received or is aware of any notice of violation or cancellation thereof and
each Loan Party has complied in all material respects with the material
requirements of each such policy.

 



--------------------------------------------------------------------------------



 



          SECTION 3.18. Labor Matters. Except as could not reasonably be
expected to have a Material Adverse Effect (for purposes of this representation
being made on the Original Effective Date only, with references to the Loan
Parties in such definition being deemed to be references to the Borrower and its
Subsidiaries taken as a whole), (a) there are no strikes, lockouts or slowdowns
against the Loan Parties pending or, to the knowledge of any Loan Party,
threatened; (b) the hours worked by and payments made to employees of the Loan
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters; and
(c) all payments due from the Loan Parties, or for which any claim may be made
against the Loan Parties, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Parties.
          SECTION 3.19. Solvency. Immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted.
          SECTION 3.20. Securities. The common Equity Interests of each of the
Parent Guarantor’s and the Borrower’s Subsidiaries are fully paid and
non-assessable. The Equity Interests of each Subsidiary held, directly or
indirectly, by the Borrower are owned, directly or indirectly, by the Borrower
free and clear of all Liens except the Liens created by the Security Documents
and non-consensual Permitted Liens. There are not, as of the Original Effective
Date, any existing options, warrants, calls, subscriptions, convertible or
exchangeable securities, rights, agreements, commitments or arrangements for any
Person to acquire any common stock of the Borrower or any of its Subsidiaries or
any other securities convertible into, exchangeable for or evidencing the right
to subscribe for any such common stock, except as disclosed in the financial
statements delivered pursuant to Sections 5.01(a) and (b) or otherwise disclosed
to the Lenders prior to the Original Effective Date.
          SECTION 3.21. Indebtedness Outstanding. Set forth on Schedule 3.21 to
the Original Credit Agreement is a list and description of all Indebtedness of
the Loan Parties and their respective Subsidiaries (other than the Loans) that
will be outstanding immediately after the Original Effective Date (such
Indebtedness, “Indebtedness to Remain Outstanding”).
          SECTION 3.22. Security Documents. (a) The Pledge Agreement is
effective to create in favor of the Collateral Agent for its benefit and the
benefit of the Secured Parties legal, valid and enforceable security interests
in the Securities Collateral (as defined in the Pledge Agreement) and, when such
Securities Collateral is delivered to the Collateral Agent or appropriate
financing statements are filed, the Pledge Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the pledgor thereunder in such Securities Collateral.
          (b) (i) The Security Agreement is effective to create in favor of the
Collateral Agent for its benefit and the benefit of the Secured Parties legal,
valid and enforceable security interests in the Collateral (as defined in the
Security Agreement) and (ii) when (x) financing statements in appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate
and (y) upon the taking of possession or control by the Collateral Agent of any
such Collateral in which a security interest may be perfected only by possession
or control (which possession or control shall be given to the Collateral

 



--------------------------------------------------------------------------------



 



Agent to the extent possession or control by the Collateral Agent is required by
the Security Agreement), the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Collateral (other than the Intellectual Property
(as defined in the Security Agreement)) to the extent such Lien and security
interest can be perfected by the filing of a financing statement pursuant to the
UCC or by possession or control by the Collateral Agent, in each case prior and
superior in right to any other Person, other than any holder of Permitted Liens.
          (c) When the filings in clause (b)(ii)(x) above of this Section 3.22
are made and when the Security Agreement (or a short form security agreement
substantially in the form of Annex V-A, Annex V-B or Annex V-C, as applicable,
to the Security Agreement) is filed in the United States Patent and Trademark
Office and the United States Copyright Office, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by such
filing, recording or registration (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Original Effective Date), in each case prior and superior in right to
any other Person other than with respect to Permitted Liens.
          (d) Each Mortgage identifying the Secured Parties as Secured Parties
therein executed and delivered as of the Original Effective Date is, or, to the
extent any Mortgage identifying the Secured Parties as Secured Parties therein
is duly executed and delivered thereafter by the relevant Loan Party, will be,
effective to create, subject to the exceptions listed in each title insurance
policy covering such Mortgage, in favor of the Collateral Agent, for its benefit
and the benefit of the Secured Parties, a legal, valid and enforceable Lien on
and security interest in all of the Loan Parties’ right, title and interest in
and to the Mortgaged Properties thereunder and the proceeds thereof, and when
the Mortgages are filed in the offices specified on Schedule 3.22(d) to the
Original Credit Agreement, the Mortgages shall constitute a Lien on, and
security interest in, all right, title and interest of the Loan Parties in that
part of such Mortgaged Properties that constitute Real Property and fixtures and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Permitted
Liens.
          SECTION 3.23. Anti-Terrorism Laws. (a) None of the Loan Parties or, to
the knowledge of any of the Loan Parties, any of their Affiliates is in
violation of any laws relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.
          (b) No Loan Party or, to the knowledge of any of the Loan Parties, any
of their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans is any of the following:
     (i) a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
     (ii) a Person or entity owned or controlled by, or acting for or on behalf
of, any Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 



--------------------------------------------------------------------------------



 



     (iii) a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
     (v) a Person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
          (c) No Loan Party or, to the knowledge of any Loan Party, any of its
brokers or other agents acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
          SECTION 3.24. Subordination. The obligations of the Loan Parties in
respect of Indebtedness arising pursuant to any Permitted Kansas Bond Financing
are junior and subordinate to the Obligations.
          SECTION 3.25. IRB Agreements. (a) Each of the Boeing IRB Asset Trust
(the “Boeing Trust”) and the TBC Trust (the “TBC Trust” and together with the
Boeing Trust, the “Trusts”) has been duly organized and as of the Original
Effective Date is validly existing as a statutory trust under the Delaware
Statutory Trust Act and has full power and authority and holds all requisite
governmental licenses, permits and approvals to (i) enter into and perform its
obligations under the IRB Agreements to which it is a party and to consummate
the IRB Actions and (ii) conduct the business to be conducted under the IRB
Agreements and as contemplated by the IRB Agreements.
          (b) The execution, delivery and performance of the IRB Agreements by
each Loan Party which is a party thereto and the consummation of the IRB
Transactions are within each such Loan Party’s powers, have been duly authorized
by all necessary action and do not:
     (i) contravene the Organizational Documents of such Loan Party;
     (ii) contravene any law, statute, rule or regulation binding on or
affecting such Loan Party;
     (iii) violate or result in a default or event of default or an acceleration
of any rights or benefits under any Boeing IRB Document or any indenture,
agreement or other instrument binding upon such Loan Party; or
     (iv) result in, or require the creation or imposition of, any Lien on any
assets of any such Loan Party or the IRB Assets.
          (c) The execution, delivery and performance of the IRB Agreements by
each Trust which is a party thereto and the consummation of the IRB Actions are
within each such Trust’s powers, have been duly authorized by all necessary
action and do not:

 



--------------------------------------------------------------------------------



 



     (i) contravene the Organizational Documents of such Trust;
     (ii) contravene any law, statute, rule or regulation binding on or
affecting such Trust;
     (iii) violate or result in a default or event of default or an acceleration
of any rights or benefits under any Boeing IRB Document or any indenture,
agreement or other instrument binding upon such Trust; or
     (iv) result in, or require the creation or imposition of, any Lien on any
assets of any such Trust or the IRB Assets.
          (d) No consent, authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or other
Person is required for the due execution, delivery or performance by each Trust,
each Loan Party and Seller of the IRB Agreements and the consummation of the IRB
Transactions, except such as have been obtained or made and are in full force
and effect.
          (e) Each IRB Agreement has been duly executed and delivered by each
Trust and Loan Party thereto and constitutes the legal, valid and binding
obligation of each Trust and Loan Party thereto, enforceable in accordance with
its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.
          (f) The Borrower and/or its Subsidiaries have valid leasehold
interests free and clear of all Liens (other than non-consensual Permitted
Liens) in the IRB Assets pursuant to the Buyer Sublease.
          (g) The IRB Pledge Agreement is effective to create in favor of the
Borrower a legal, valid and enforceable security interest in the Transferred
Asset Ownership Class of interests of the Boeing Trust and, when such interests
are delivered to the Borrower and appropriate financing statements are filed,
the IRB Pledge Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of TBC Trust in the
Transferred Asset Ownership Class of interests of the Boeing Trust, prior and
superior in right to any other Person.
ARTICLE IV
CONDITIONS
          SECTION 4.01. Original Effective Date. The obligations of the Lenders
to make Loans, and the obligation of each Issuing Bank to issue Letters of
Credit, on the Original Effective Date were subject to the satisfaction of the
conditions set forth in Section 4.01 of the Original Credit Agreement.
          SECTION 4.02. Amendment Effective Date. The obligations of the Lenders
to make Loans, and the obligation of each Issuing Bank to issue Letters of
Credit, in each case, on the Amendment Effective Date are subject, at the time
of the making of such Loans or the issuance of such Letters of Credit, to
satisfaction of the following conditions on or prior to the Amendment Effective
Date:
     (a) The Administrative Agent (or its counsel) shall have received from
Borrower and the Parent Guarantor a counterpart of this Agreement signed on
behalf of such party.

 



--------------------------------------------------------------------------------



 



     (b) All conditions precedent in Section 5 of the Amendment Agreement shall
have been satisfied.
          SECTION 4.03. Conditions to Each Credit Event. The agreement of each
Lender to make any Loan and of the Issuing Bank to issue, amend, renew or extend
any Letter of Credit (excluding continuations and conversions of Loans) (such
event being called a “Credit Event”) requested to be made by it on any date
(including the Original Effective Date and the Amendment Effective Date) is
subject to the satisfaction of the following conditions:
     (a) The Administrative Agent shall have received a notice of such Credit
Event as required by Section 2.02 or 2.04, as applicable.
     (b) The representations and warranties set forth in Article III hereof and
in the other Loan Documents shall be true and correct in all material respects
(except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as if then made (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date).
     (c) At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event, as to the matters specified in
paragraphs (b) and (c) of this Section 4.03.
ARTICLE V
AFFIRMATIVE COVENANTS OF THE LOAN PARTIES
          The Parent Guarantor and the Borrower each hereby covenants and agrees
with the Lenders that on or after the Original Effective Date and until the
Commitments have expired or terminated and the principal of and interest on each
Loan and all Fees and other amounts payable hereunder or under any other Loan
Document have been paid in full (other than contingent indemnification
obligations that are not then due and payable) and all Letters of Credit have
expired, terminated or been collateralized and all LC Disbursements shall have
been reimbursed:
          SECTION 5.01. Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information:
     (a) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of earnings and cash flow of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the same period in
the prior Fiscal Year and for the period commencing at the end of the previous
Fiscal Year and ending with the end of such Fiscal Quarter (including a note
with a consolidating balance sheet and statements of earnings and cash flows for
each Non-Guarantor Subsidiary), certified by a Financial Officer of the Borrower
as fairly presenting in all material respects the

 



--------------------------------------------------------------------------------



 



financial position, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP consistently applied and a narrative report
and management’s discussion and analysis, in a form reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, as
compared to the comparable periods in the previous Fiscal Year and budgeted
amounts (it being understood that such information may be furnished in the form
of a Form 10-Q);
     (b) as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, including therein a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and consolidated statements of earnings and cash flow of the
Borrower and its Subsidiaries for such Fiscal Year (including a note with a
consolidating balance sheet and statements of earnings and cash flows for each
Non-Guarantor Subsidiary), in each case certified (without any Impermissible
Qualification) in a manner reasonably acceptable to the Administrative Agent by
an independent public accounting firm reasonably acceptable to the
Administrative Agent, together with a certificate from a Financial Officer of
the Borrower (a “Compliance Certificate”) containing a computation in reasonable
detail of, and showing compliance with, each of the financial ratios and
restrictions contained in the Financial Covenants and to the effect that, in
making the examination necessary for the signing of such certificate, such
Financial Officer has not become aware of any Default or Event of Default that
has occurred and is continuing, or, if such Financial Officer has become aware
of such Default or Event of Default, describing such Default or Event of Default
and the steps, if any, being taken to cure it, and concurrently with the
delivery of the foregoing financial statements, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default or Event of Default under Section 6.13 (which certificate may be
limited to the extent required by accounting rules or guidelines) and a
narrative report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Borrower for such Fiscal Year, as compared to amounts for
the previous Fiscal Year and budgeted amounts (it being understood that such
information may be furnished in the form of a Form 10-K) (provided that such
comparison need not be covered by the certification of the independent public
accounting firm referred to above);
     (c) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
Compliance Certificate containing a computation in reasonable detail of, and
showing compliance with, each of the financial ratios and restrictions contained
in the Financial Covenants and to the effect that, in making the examination
necessary for the signing of such certificate, such Financial Officers have not
become aware of any Default or Event of Default that has occurred and is
continuing, or, if such Financial Officers have become aware of such Default or
Event of Default, describing such Default or Event of Default and the steps, if
any, being taken to cure it;
     (d) no later than January 15 of each Fiscal Year of the Borrower,
commencing with the Fiscal Year beginning January 1, 2006, a detailed
consolidated budget by Fiscal Quarter for such Fiscal Year beginning January 1,
2006 (including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for each Fiscal Quarter
during such Fiscal Year beginning January 1, 2006) and for each such Fiscal Year
thereafter through the Final Maturity Date (including a projected consolidated
balance sheet and

 



--------------------------------------------------------------------------------



 



related statements of projected operations and cash flow as of the end of each
such Fiscal Year) and, promptly when available, any significant revisions of
such budgets;
     (e) promptly upon receipt thereof, copies of all material written reports
submitted to the Borrower by independent certified public accountants in
connection with each annual, interim or special audit of the books of the
Borrower or any of its Subsidiaries made by such accountants, including any
management letters submitted by such accountants to management in connection
with their annual audit;
     (f) promptly and in any event within five days after becoming aware of the
occurrence of any Default or Event of Default, a statement of a Financial
Officer of the Borrower setting forth details of such Default or Event of
Default and the action which the Borrower has taken and proposes to take with
respect thereto;
     (g) promptly and in any event within five Business Days after (i) the
occurrence of any adverse development with respect to any litigation, action or
proceeding against a Loan Party or any of its Subsidiaries that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or (ii) the commencement of any litigation, action or proceeding against a Loan
Party or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect or that purports to affect the legality, validity or
enforceability of this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, notice thereof and, to the extent requested by
the Administrative Agent, copies of all documentation relating thereto;
     (h) promptly after the sending or filing thereof, copies of all reports
which the Parent Guarantor sends to its security holders generally in their
capacity as such, and all reports, registration statements (other than on Form
S-8 or any successor form) or other materials (including affidavits with respect
to reports) which the Parent Guarantor or any of its Subsidiaries or any of
their officers files with the SEC or any national securities exchange;
     (i) promptly upon becoming aware of the taking of any specific actions by
the Parent Guarantor or any other Person to terminate any Pension Plan (other
than a termination pursuant to Section 4041(b) of ERISA which can be completed
without the Parent Guarantor or any ERISA Affiliate having to provide more than
$1.0 million in addition to the normal contribution required for the plan year
in which termination occurs to make such Pension Plan sufficient), or the
occurrence of an ERISA Event which could result in a Lien on the assets of any
Loan Party or a Subsidiary or in the incurrence by a Loan Party of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect, or any increase in the contingent liability of a Loan Party with
respect to any post-retirement Welfare Plan benefit if the increase in such
contingent liability which could reasonably be expected to have a Material
Adverse Effect, notice thereof and copies of all documentation relating thereto;
     (j) upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Loan Party or ERISA Affiliate with the Internal Revenue Service with
respect to each Pension Plan; (ii) to the extent available, the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
any Loan Party or ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request;

 



--------------------------------------------------------------------------------



 



     (k) promptly and in any event within five Business Days, notice of any
other development that could reasonably be expected to have a Material Adverse
Effect;
     (l) promptly, and in any event within five Business Days of the receipt of
any written notice from the Seller with respect to the cancellation of any
programs covered by any of the Boeing Agreements;
     (m) promptly, from time to time, such other information respecting the
condition or operations, financial or otherwise, of the Parent Guarantor or any
of its Subsidiaries as any Lender through the Administrative Agent may from time
to time reasonably request;
     (n) with respect to each Test Period for which a Cure Right will be
exercised, on the date the financial statements pursuant to Section 5.01(a) or
(b) have been, or should have been, delivered for the applicable fiscal period,
the Borrower shall deliver together with such financial statements a certificate
of a Financial Officer of the Borrower containing a computation in reasonable
detail of the applicable Event of Default and a notice of its intent to cure (a
“Notice of Intent to Cure”) such Event of Default through the issuance of
Permitted Cure Securities as contemplated pursuant to Section 7.07; and
     (o) promptly and in any event within five days after becoming aware of the
occurrence of any Boeing Funded Capital Expenditure Shortfall Event, a statement
of a Financial Officer of the Borrower setting forth the details of the Boeing
Funded Capital Expenditures Shortfall Event (including the Boeing Shortfall
Amount) and the action which the Borrower has taken and proposes to take with
respect thereto.
          SECTION 5.02. Compliance with Laws, etc. Each of the Parent Guarantor
and the Borrower will, and will cause each of their respective Subsidiaries to,
comply in all respects with all applicable laws, rules, regulations and orders,
except where such noncompliance, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
          SECTION 5.03. Maintenance of Properties. Each of the Parent Guarantor
and the Borrower will, and will cause each of their respective Subsidiaries to,
maintain, preserve, protect and keep its material properties and assets in good
repair, working order and condition, and make necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times except where the failure to do
so would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.
          SECTION 5.04. Insurance. Each of the Parent Guarantor and the Borrower
will, and will cause each of their respective Subsidiaries to, maintain or cause
to be maintained with financially sound and responsible insurance companies
insurance with respect to its properties material to the business of the Loan
Parties and their respective Subsidiaries against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations (including, without limitation, (i) physical hazard insurance on an
“all risk” basis including an industry standard Lenders Loss Payable Clause,
(ii) commercial general liability against claims for bodily injury, death or
property damage and including the Administrative Agent and the Collateral Agent
as additional insured parties or, in the case of property insurance, loss payee,
(iii) boiler and machinery insurance covering all electrical and mechanical
equipment and vessels under pressure constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance as may be required
by any Requirement of Law and (vi) such other insurance against risks as the
Administrative Agent or the Collateral Agent may from time to time require).
Each such insurance policy shall provide that it may not be cancelled or
otherwise terminated

 



--------------------------------------------------------------------------------



 



without at least thirty (30) days’ prior written notice, and ten (10) days in
the event of nonpayment of premium to the Administrative Agent. To the extent
any such policy is cancelled, adversely modified or renewed, each of the Parent
Guarantor and the Borrower shall, and shall cause each of their respective
Subsidiaries to, deliver a Certificate of Insurance to the Administrative Agent,
together with evidence reasonably satisfactory to the Administrative Agent of
the payment of the premium therefor.
          Each of the Parent Guarantor and the Borrower will, and will cause
each other Loan Party to, with respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Requisite
Lenders may from time to time require, if at any time the area in which any
improvements are located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
          SECTION 5.05. Books and Records; Visitation Rights; Maintenance of
Ratings. (a) Each of the Parent Guarantor and the Borrower will, and will cause
each of their respective Subsidiaries to, keep books and records which
accurately reflect in all material respects its business affairs and material
transactions and permit the Administrative Agent or any Lender or their
representatives, at reasonable times and intervals, to (x) visit all of its
offices, (y) discuss its financial matters with its officers and independent
public accountant and (z) upon the reasonable request of the Administrative
Agent or a Lender, examine (and, at the expense of the Borrower, photocopy
extracts from) any of its books or other corporate or partnership records
(provided that as long as no Default or Event of Default has occurred and is
continuing, (a) the Loan Parties shall bear the expense of not more than one
such visit per Fiscal Year and (b) such visits shall be coordinated through the
Administrative Agent).
          (b) The Borrower shall use commercially reasonable efforts to continue
to have this Agreement and the Revolving Loans hereunder rated by each of
Moody’s and S&P.
          SECTION 5.06. Environmental Covenant. Each of the Parent Guarantor and
the Borrower will, and will cause each of their respective Subsidiaries to:
     (a) use and operate all of its facilities and properties in compliance with
all Environmental Laws except for such noncompliance which, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
keep all Environmental Permits in effect and remain in compliance therewith and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except for any noncompliance that could not reasonably be expected to have
a Material Adverse Effect;
     (b) promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;
     (c) in the event of the presence of any Hazardous Material on any Mortgaged
Property which is in violation of any Environmental Law or which could
reasonably be expected to result in an Environmental Liability which violation
or Environmental Liability could reasonably be expected to have a Material
Adverse Effect, each applicable Loan Party and its Subsidiaries, upon discovery
thereof, shall take all necessary steps to initiate and expeditiously complete
all response, corrective and other action to mitigate and eliminate any such
adverse

 



--------------------------------------------------------------------------------



 



effect in accordance with and to the extent required by applicable Environmental
Laws, and shall keep the Administrative Agent informed of their actions;
     (d) at the written request of the Administrative Agent or the Requisite
Lenders, which request shall specify in reasonable detail the basis therefor,
each Loan Party will provide, at such Loan Party’s sole cost and expense, an
environmental site assessment report (which may include where appropriate
testing and sampling, including sampling of soil and ground water) concerning
any Mortgaged Property now or hereafter owned or leased by such Loan Party or
any of its respective Subsidiaries, prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the potential cost of any Remedial Action in
connection with such Hazardous Materials on, at, under or emanating from such
Mortgaged Property pursuant to any applicable Environmental Law; provided that
such request may be made only (i) if an Event of Default has occurred and is
continuing for not less than 60 days or (ii) if (x) the performance of such
requested actions could not reasonably be expected to adversely affect the
ability of the Borrower to recover from the Seller pursuant to the Seller’s
indemnity obligations under the Acquisition Agreement and (y) the Administrative
Agent or the Requisite Lenders reasonably believe that (A) the Borrower or any
such Mortgaged Property is not in compliance with Environmental Law and such
noncompliance could reasonably be expected to have a Material Adverse Effect, or
(B) circumstances exist that could reasonably be expected to form the basis of
an Environmental Claim against such Loan Party or to result in Environmental
Liability, in each case that could reasonably be expected to have a Material
Adverse Effect (in such events as are listed in this subparagraph, the
environmental site assessment shall be focused upon the noncompliance or other
circumstances as applicable). If any Loan Party fails to provide the same within
45 days after such request was made, the Administrative Agent may order the
same, and such Loan Party shall grant and hereby grants to the Administrative
Agent and the Requisite Lenders and their agents access to such Mortgaged
Property and specifically grants the Administrative Agent and the Requisite
Lenders an irrevocable non-exclusive license, subject to the rights of tenants,
to perform such an assessment, all at such Loan Party’s sole cost and expense;
and
     (e) promptly, from time to time, provide such information and
certifications which the Administrative Agent may reasonably request from time
to time to evidence compliance with this Section 5.06.
          SECTION 5.07. Information Regarding Collateral. (a) Each of the Parent
Guarantor and the Borrower will, and will cause each of the other Loan Parties
to, furnish to the Administrative Agent and the Collateral Agent prompt written
notice of any change (i) in such Loan Party’s legal name, (ii) in the location
of any Loan Party’s chief executive office or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s corporate structure, (iv) in any
Loan Party’s Federal Taxpayer Identification Number or organizational
identification number or (v) in any Loan Party’s jurisdiction of organization.
Each of the Parent Guarantor and the Borrower will not, and will not permit any
other Loan Party to, effect or permit any change referred to in the preceding
sentence unless (i) it shall have given the Administrative Agent and the
Collateral Agent written notice not later than 10 days after any such change and
(ii) all filings have been made under the UCC or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interests in all the Collateral. Each
of the Parent Guarantor and the Borrower will, and will cause each other Loan
Party to, promptly to notify the Administrative Agent if any material portion of
the Collateral is damaged or destroyed.

 



--------------------------------------------------------------------------------



 



          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to clause (b) of
Section 5.01, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer or the chief legal officer of the Borrower
(A) updating, to the extent necessary, to reflect (i) the list of owned and
leased Real Property, (ii) any changes to the names or locations of any Loan
Party or (iii) any other information reasonably requested by the Administrative
Agent with respect to the Collateral or (B) confirming that there has been no
change in such information since the date of the Perfection Certificate or the
latest supplement to the Perfection Certificate.
          SECTION 5.08. Existence; Conduct of Business. Each of the Parent
Guarantor and the Borrower will, and will cause each of their respective
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect (a) its legal existence and (b) the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except (other than in
respect of the legal existence of the Borrower) where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that
nothing in this Section 5.08 shall prohibit any merger or consolidation,
liquidation or dissolution permitted under Section 6.03 or sale or other
disposition permitted under Section 6.05.
          SECTION 5.09. Performance of Obligations. Each of the Parent Guarantor
and the Borrower will, and will cause each of their respective Subsidiaries to,
perform all of their respective obligations under the terms of each mortgage,
indenture, security agreement, other debt instrument and material contract by
which they are bound or to which they are a party except for such noncompliance
as in the aggregate could not reasonably be expected to have a Material Adverse
Effect.
          SECTION 5.10. Casualty and Condemnation. Each of the Parent Guarantor
and the Borrower (a) will furnish to the Administrative Agent and the Lenders
prompt written notice of any casualty, Destruction or other insured damage to
any Collateral in an amount in excess of $5.0 million or the commencement of any
action or proceeding for the Taking of any Collateral or any part thereof or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement.
          SECTION 5.11. Pledge of Additional Collateral. Within 30 days after
the acquisition of assets of the type that would have constituted Collateral on
the Original Effective Date pursuant to the Security Documents (including
pursuant to the release of IRB Assets from the IRB Agreements) (the “Additional
Collateral”), each of the Parent Guarantor and the Borrower will, and will cause
each of the other Loan Parties to, take all necessary action, including the
filing of appropriate financing statements under the provisions of the UCC,
applicable domestic or local laws, rules or regulations in each of the offices
where such filing is necessary or appropriate, or entering into or amending the
Guarantee Agreement and the Security Documents, to grant to the Collateral Agent
for its benefit and the benefit of the Secured Parties, a perfected first
priority Lien, subject in each case only to Permitted Liens, in such Collateral
in each case pursuant to and to the full extent required by the Security
Documents and this Agreement (including, without limitation, satisfaction of the
conditions set forth in subsections (t) and (u) of Section 4.01 of the Original
Credit Agreement). In the event that any Loan Party acquires an interest in
additional Real Property having a fair market value in excess of $1.0 million as
determined in good faith by the Borrower (including pursuant to the release of
any such Real Property that constituted an IRB Asset from the IRB Agreements) or
renews any Real Property Agreement, including, without limitation, the renewal
of any Real Property Agreement relating to the “3300 South Turnpike Drive
Facility” (as referred to on Schedule 3.11(b) to the Original Credit Agreement),
(whether or not the subject of a Mortgage or other Security Documents), the
Parent Guarantor or the Borrower or (to the extent

 



--------------------------------------------------------------------------------



 



applicable) will cause the other Loan Parties to, and using its commercially
reasonable efforts in respect of any such leases, take such actions and execute
such documents as the Collateral Agent shall require to confirm the Lien of a
Mortgage, if applicable, or to create a new Mortgage or other Security Documents
(including, without limitation, satisfaction of the conditions set forth in
subsections (t) and (u) of Section 4.01 of the Original Credit Agreement). All
actions taken by the parties in connection with the pledge of Additional
Collateral, including, without limitation, reasonable costs of counsel for the
Administrative Agent and the Collateral Agent, shall be for the account of the
Borrower, which shall pay all sums due on demand.
          SECTION 5.12. Further Assurances. Each of the Parent Guarantor and the
Borrower will, and will cause each of the other Loan Parties to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
the delivery of appropriate opinions of counsel), which are required under any
applicable law, or which the Administrative Agent, the Collateral Agent or the
Requisite Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Security Documents or the validity or priority of any such
Lien, all at the expense of the Loan Parties. Each of the Parent Guarantor and
the Borrower will, and will cause each of the other Loan Parties to, provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
          SECTION 5.13. Use of Proceeds. The Borrower covenants and agrees that
the proceeds of the Term B-1 Loans (that were not converted from Term B Loans
under the Original Credit Agreement) received from the Term B-1 Lenders on the
Amendment Effective Date will be used to repay all outstanding Term B Loans and
to pay fees and expenses payable hereunder. The Borrower covenants and agrees
that all Revolving Credit Borrowings will be used for general corporate
purposes. The Borrower also covenants and agrees that the proceeds of the Add-On
Term Loans will be used for general corporate purposes (provided that for so
long as the Term B-1 Loans remain outstanding at the time of the institution of
the Add-On Term Loans, only up to $75,000,000 of the Add-On Term Loans in the
aggregate may be used for general corporate purposes until the Term B-1 Loans
are paid in full).
          SECTION 5.14. Payment of Taxes. Each of the Parent Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, pay and
discharge all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any Properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful claims which, if unpaid, might become a Lien or charge upon any
Properties of the Parent Guarantor, the Borrower or any of their respective
Subsidiaries or cause a failure or forfeiture of title thereto; provided that
neither the Parent Guarantor nor the Borrower nor any of their respective
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings diligently
conducted, which proceedings have the effect of preventing the forfeiture or
sale of the Property or asset that may become subject to such Lien, if it has
maintained adequate reserves with respect thereto in accordance with and to the
extent required under GAAP. Each of the Parent Guarantor and the Borrower will,
and will cause each of their respective Subsidiaries to, timely file or cause to
be timely filed all material tax returns required to be filed by it.
          SECTION 5.15. Interest Rate Protection. No later than the 60th day
after the Original Effective Date, the Borrower shall enter into, and for a
minimum of three years after the Original Effective Date maintain, Hedging
Agreements with terms and conditions reasonably acceptable to the Administrative
Agent that result in at least 50% of the aggregate principal amount of the
Borrower’s

 



--------------------------------------------------------------------------------



 



Consolidated Indebtedness being effectively subject to a fixed or minimum
interest rate reasonably acceptable to the Administrative Agent.
          SECTION 5.16. Guarantees. In the event that any direct or indirect
Subsidiary of the Borrower existing on the Original Effective Date has not
previously executed the Guarantee Agreement or in the event that any Person
becomes a direct or indirect Subsidiary (other than a Foreign Subsidiary or a
Non-Guarantor Subsidiary) of the Borrower after the Original Effective Date, the
Borrower will promptly notify the Administrative Agent of that fact and cause
such Subsidiary to promptly execute and deliver to the Administrative Agent a
counterpart of the Guarantee Agreement and deliver to the Collateral Agent a
counterpart of the Security Agreement and the Pledge Agreement and to take all
such further actions and execute all such further documents and instruments
(including actions, documents and certificates comparable to those described in
Section 4.01(t) and (u) of the Original Credit Agreement) as may be necessary
or, in the reasonable opinion of the Administrative Agent, desirable to create
(i) in favor of the Collateral Agent, for the benefit of itself and of the
Secured Parties, a valid and perfected first priority Lien a valid and perfected
Lien on all of the Property and assets of such Subsidiary described in the
applicable Security Documents.
          SECTION 5.17. IRB Agreements. (i) The Borrower agrees to promptly take
all actions necessary or desirable (x) for ownership of all Non-Qualifying
Assets to be transferred to the Borrower as and to the extent it is permitted to
do so under the IRB Agreements and (y) for the actions set forth in the next to
last sentence of Section 2.01(a) in the Buyer Sublease to be completed.
          (ii) The Borrower agrees to promptly enforce all rights and remedies
it may have under the IRB Agreements in connection with its rights to possess
and utilize the IRB Assets without payment of rent after the Original Effective
Date and to have ownership of all Non-Qualifying Assets to be transferred to it
as and to the extent permitted under the IRB Agreements.
ARTICLE VI
NEGATIVE COVENANTS OF THE LOAN PARTIES
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all Fees and other amounts payable hereunder or
under any other Loan Document have been paid in full (other than contingent
indemnification obligations that are not then due and payable) and all Letters
of Credit have expired, terminated or been collateralized and all LC
Disbursements shall have been reimbursed, each of the Parent Guarantor and the
Borrower hereby covenants and agrees with the Lenders that from and after the
Original Effective Date:
          SECTION 6.01. Indebtedness; Certain Equity Securities. (a) Each of the
Parent Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist (including by way of Guarantee) any Indebtedness, except:
     (i) Indebtedness incurred and outstanding under the Loan Documents;
     (ii) [Reserved];
     (iii) Indebtedness to Remain Outstanding and any Permitted Refinancing
thereof;

 



--------------------------------------------------------------------------------



 



     (iv) Indebtedness of the Borrower to any Subsidiary Loan Party and of any
Subsidiary Loan Party to the Borrower or any other Subsidiary Loan Party;
     (v) Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness
of any other Subsidiary Loan Party or the Borrower, in each case, to the extent
such Indebtedness was permitted to be incurred hereunder, and if such
Indebtedness is subordinated to the Obligations under the Loan Documents, such
Guarantee is as subordinated in right of payment to the Obligations;
     (vi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;
     (vii) Indebtedness of the Borrower or any Subsidiary of the Borrower
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof; provided that (A) such
Indebtedness is incurred prior to or within 120 days after such acquisition or
the completion of such construction or improvement (provided that this subclause
(A) shall not apply with respect to fixed or capital assets owned as of and
since the Original Effective Date so long as the proceeds of such Indebtedness
incurred after the Original Effective Date are utilized to repay Loans to the
extent required pursuant to Section 2.05(c)(iii)) and (B) the aggregate
principal amount of Indebtedness permitted by this clause (vii) shall not exceed
$200.0 million at any time outstanding;
     (viii) Hedging Agreements entered into in the ordinary course of business
and not for speculative purposes;
     (ix) Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such Person;
     (x) Indebtedness of the Borrower and its Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, bankers’ acceptances
and similar obligations and trade-related letters of credit, in each case
provided in the ordinary course of business and not in connection with
indebtedness for money borrowed, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;
     (xi) Indebtedness arising from agreements of the Borrower or any Subsidiary
of the Borrower providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary of the
Borrower, other than Guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary of the Borrower for
the purpose of financing such acquisition;
     (xii) obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any of its Subsidiaries in the ordinary
course of business and not in connection with indebtedness for money borrowed;

 



--------------------------------------------------------------------------------



 



     (xiii) Indebtedness incurred by Non-Guarantor Subsidiaries and Foreign
Subsidiaries which is Non-Recourse Debt;
     (xiv) any Permitted Sponsor Indebtedness;
     (xv) Prepaid Insurance in an amount not to exceed $15.0 million at any time
outstanding;
     (xvi) Permitted Kansas Bond Financing not to exceed $100.0 million at any
time outstanding;
     (xvii) Permitted IRB Lease Obligations;
     (xviii) Indebtedness assumed in connection with any Permitted Acquisition;
provided that such Indebtedness is not incurred in contemplation of such
Permitted Acquisition, and modifications, refinancings, refundings, renewals or
extensions thereof, (c) so long as (x) no Default then exists or would arise
therefrom, (y) the Borrower and its Subsidiaries are in compliance, on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, with the
covenant contained in Section 6.13 recomputed as at the date of the last ended
Test Period, as if such incurrence (and any related repayment of other
Indebtedness) had occurred on the first day of the relevant Test Period and
(z) no more than $40.0 million in aggregate principal amount of Indebtedness may
be outstanding under this subclause (xviii) at any time;
     (xix) Permitted Subordinated Indebtedness, so long as (x) no Default then
exists or would arise therefrom and (y) the Borrower and its Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness, with the covenants contained in Section 6.13 recomputed as at the
date of the last ended Test Period, as if such incurrence (and any related
repayment of other Indebtedness) had occurred on the first day of the relevant
Test Period;
     (xx) other unsecured Indebtedness of the Borrower or any Subsidiary of the
Borrower in an aggregate principal amount not exceeding $50.0 million at any
time outstanding; and
     (xxi) Permitted Additional Indebtedness, so long as (x) no Default then
exists or would arise therefrom and (y) the Borrower and its Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness, with the covenants contained in Section 6.13 recomputed as at the
date of the last ended Test Period, as if such incurrence (and any related
repayment of other Indebtedness) had occurred on the first day of the relevant
Test Period.
          (b) The Parent Guarantor will not, directly or indirectly, issue any
Disqualified Capital Stock other than to the Borrower or a Subsidiary Loan
Party. The Borrower will not permit any of its Subsidiaries to, directly or
indirectly, issue any Preferred Stock other than to the Borrower or a Subsidiary
Loan Party.
          SECTION 6.02. Liens. Each of the Parent Guarantor and the Borrower
will not, and will not permit any of their respective Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on any Property
or asset (including any income or revenues (including accounts receivable)) now
owned or hereafter acquired by them, except the following (herein collectively
referred to as “Permitted Liens”):

 



--------------------------------------------------------------------------------



 



     (i) Liens in favor of the Collateral Agent under the Security Documents;
     (ii) [Reserved];
     (iii) Liens on assets acquired after the Original Effective Date existing
at the time of acquisition thereof by the Borrower or any of its Subsidiaries;
provided that such Liens were not incurred in connection with, or in
contemplation of, such acquisition and do not extend to any assets of the
Borrower or any of its Subsidiaries other than the specific assets so acquired
(and improvements thereon);
     (iv) landlords’, carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s, attorney’s or other like liens, in any case incurred in the
ordinary course of business which are not overdue for a period of more than
45 days or which are being contested in good faith and by appropriate
proceedings promptly instituted and diligently conducted; provided that (A) a
reserve or other appropriate provision, if any, as is required by GAAP shall
have been made therefor, and (B) such Liens relating to statutory obligations,
surety or appeal bond or performance bonds shall only extend to or cover cash
and Permitted Investments not in the Collateral Account;
     (v) Liens existing on the Amendment No. 3 Effective Date and set forth on
Schedule 6.02(v) and any renewals, replacements or extensions thereof, provided
that (i) no additional property is covered thereby and (ii) the amount secured
or benefited thereby is not increased (except, in connection with any
refinancing, refunding, renewal or extension thereof, by an amount equal to
accrued interest, a reasonable premium paid in connection with such renewal,
replacement or extension, as applicable, and fees and expenses reasonably
incurred in connection therewith);
     (vi) Liens for taxes, assessments or governmental charges or claims or
other like statutory Liens that do not secure Indebtedness for borrowed money
and (A) that are not yet delinquent or (B) that are being contested in good
faith by appropriate proceedings promptly instituted and diligently concluded;
provided that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor;
     (vii) Liens to secure Indebtedness (including Capital Lease Obligations) of
the type described in Section 6.01(a)(vii) covering only the assets acquired or
improved with such Indebtedness;
     (viii) Liens in the form of zoning restrictions, easements, rights of way,
licenses, reservations, covenants, conditions or other restrictions on the use
of real property or other minor irregularities in title (including leasehold
title) that do not (1) secure Indebtedness or (2) materially interfere with the
ordinary conduct of the Parent Guarantor, the Borrower and their respective
Subsidiaries, taken as a whole;
     (ix) Liens not for borrowed money in the form of pledges or deposits
securing bids, tenders, performance, payment of insurance premiums, statutory
obligations, surety bonds, appeal bonds, leases to which the Borrower or any of
its Subsidiaries is a party and other obligations of a like nature, in each
case, made in the ordinary course of business, provided that such Liens shall in
no event encumber any Collateral other than cash and Permitted Investments not
in the Collateral Account;
     (x) Liens resulting from any judgments, awards or orders to the extent that
such judgments, awards or orders do not cause or constitute an Event of Default
under this Agreement;

 



--------------------------------------------------------------------------------



 



     (xi) Liens in the form of licenses, leases or subleases granted or created
by the Borrower or any of its Subsidiaries, which licenses, leases or subleases
do not interfere, individually or in the aggregate, in any material respect with
the business of the Borrower and its Subsidiaries, taken as a whole;
     (xii) Liens on fixtures or personal property held by or granted to
landlords pursuant to leases to the extent that such Liens are not yet due and
payable; provided that with respect to any such Liens on any material portion of
the Collateral in existence on the Original Effective Date which Liens
individually or in the aggregate materially impair the use (for its intended
purposes) or the value of such Collateral, the Borrower or any applicable
Subsidiary of the Borrower has used its commercially reasonable efforts to
obtain a landlord lien waiver reasonably satisfactory to the Collateral Agent;
     (xiii) Liens solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent of a
Permitted Acquisition otherwise permitted hereunder;
     (xiv) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xv) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any Real
Property which Liens do not individually or in the aggregate materially
interfere with the conduct of the business of the Borrower and its Subsidiaries
taken as a whole;
     (xvi) bankers’ Liens, rights of setoff and similar Liens existing solely
with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or any Subsidiary of the Borrower, in each
case granted in the ordinary course of business in favor of the bank or banks
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management or other account arrangements, including those
involving pooled accounts and netting arrangements, provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
     (xvii) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;
     (xviii) pledges or deposits in the ordinary course of business in
connection with worker’s compensation, unemployment insurance and other social
security legislation, other than any lien imposed by ERISA;
     (xix) Liens representing the right of Seller to purchase certain assets
from the Borrower or any of its Subsidiaries and set-off rights under the Boeing
Agreements;
     (xx) Liens on amounts deposited into escrow pursuant to and in accordance
with the definition of “IAM Pension Fund Contributions”;
     (xxi) Liens incurred in the ordinary course of business of the Borrower or
any of its Subsidiaries with respect to obligations that do not in the aggregate
exceed $1.0 million at any time outstanding;

 



--------------------------------------------------------------------------------



 



     (xxii) Liens with respect to unearned premiums of Prepaid Insurance
incurred pursuant to Section 6.01(a)(xv);
     (xxiii) Liens in favor of the Borrower or any Subsidiary Loan Party on
Property of non-Loan Parties; and
     (xxiv) Liens to secure Permitted IRB Lease Obligations covering only the
property leased from a City in connection with such Permitted IRB Lease
Obligations.
provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral (as defined in the Security
Agreement) other than Liens in favor of the Collateral Agent and Liens permitted
by Section 6.02(ii).
          SECTION 6.03. Fundamental Changes; Line of Business. (a) Each of the
Parent Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, directly or indirectly, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with them, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, (i) any Wholly Owned Subsidiary of the Borrower
may merge or consolidate with and into the Borrower in a transaction in which
the Borrower is the surviving Person, (ii) any Wholly Owned Subsidiary of the
Borrower (A) that is not a Subsidiary Loan Party may merge or consolidate with
and into any Wholly Owned Subsidiary of the Borrower and (B) that is a
Subsidiary Loan Party may merge or consolidate with and into any Wholly Owned
Subsidiary of the Borrower in a transaction in which the surviving Person is a
Subsidiary Loan Party, (iii) any Wholly Owned Subsidiary of the Borrower or the
Parent Guarantor used primarily as a financing vehicle in connection with a
Permitted Kansas Bond Financing may merge or consolidate with and into the
Borrower or the Parent Guarantor; provided that the Borrower or the Parent
Guarantor is the surviving Person of that merger or consolidation and the
Permitted Kansas Bond Financing obligations attributable to such Subsidiary have
been discharged in full and such Subsidiary shall have no other Indebtedness,
(iv) Permitted Acquisitions may be consummated through merger or consolidation
so long as the surviving Person is the Borrower (in the case of an acquisition
by the Borrower) or a Subsidiary Loan Party (in the case of an acquisition by a
Subsidiary Loan Party) and (v) any merger, consolidation of a Person whose only
assets are the subject of any Asset Sale permitted by Section 6.05(xiii);
provided that in connection with the foregoing, each of the Parent Guarantor and
the Borrower will, and will cause each Subsidiary Loan Party to, take all
actions necessary or reasonably requested by the Collateral Agent to maintain
the perfection of or perfect, as the case may be, protect and preserve the Liens
on the Collateral granted to the Collateral Agent pursuant to the Security
Documents and otherwise comply with the provisions of Sections 5.11, 5.12 and
5.16, in each case, on the terms set forth therein and to the extent applicable.
          (b) Notwithstanding the foregoing, (x) any Subsidiary of the Borrower
may dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any other Subsidiary Loan Party and (y) any
Non-Guarantor Subsidiary may liquidate and distribute its assets ratably to its
shareholders (provided that in connection with the foregoing, the Parent
Guarantor and Borrower will, and will cause each Subsidiary Loan Party to, take
all actions necessary or reasonably requested by the Collateral Agent to
maintain the perfection of or perfect, as the case may be, protect and preserve
Liens on Collateral granted to the Collateral Agent pursuant to the Security
Documents and otherwise comply with the provisions of Sections 5.11, 5.12 and
5.16, in each case, on the terms set forth therein and to the extent
applicable).
          (c) The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, engage in any business other than businesses of the
type conducted by the Borrower and the

 



--------------------------------------------------------------------------------



 



Subsidiary Loan Parties on the Original Effective Date and businesses similar,
complementary, or reasonably related thereto and reasonable extensions thereof,
including, without limitation, the modification, maintenance, repair and
overhaul businesses and the direct marketing and sale of spare parts and units.
          (d) Each of the Parent Guarantor and the Borrower will not establish,
create or acquire any additional Subsidiaries of any of them without the prior
written consent of the Requisite Lenders; provided that, without such consent,
the Borrower may establish or create (x) one or more direct or indirect Wholly
Owned Subsidiaries of the Borrower so long as Sections 5.11, 5.12 and 5.16 shall
be complied with, and (y) one or more Non-Guarantor Subsidiaries or Foreign
Subsidiaries, so long as any Investment in such Non-Guarantor Subsidiary or
Foreign Subsidiary, together with all other investments in Non-Guarantor
Subsidiaries and Foreign Subsidiaries since the Original Effective Date, is
permitted by Section 6.04(x) or (xvi).
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. Each of the Parent Guarantor and the Borrower will not, and will
not permit any of their respective Subsidiaries to, directly or indirectly,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary of the Borrower prior to such merger) any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment in, any other Person, or provide other credit
support for any Person or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (each of the foregoing, an “Investment” and collectively, “Investments”),
except:
     (i) Permitted Investments;
     (ii) Investments existing on the Amendment No. 3 Effective Date (or in
respect of which a binding commitment to make such Investment existed on the
Amendment No. 3 Effective Date) and set forth on Schedule 6.04;
     (iii) Investments (x) by the Parent Guarantor in the Borrower and by the
Borrower and the Subsidiaries of the Borrower in the Borrower or any Subsidiary
Loan Parties; provided that any such Investment held by a Loan Party shall be
pledged pursuant to a Pledge Agreement and (y) by any Subsidiary of the Borrower
that is not a Subsidiary Loan Party in any other Subsidiary of the Borrower that
is not a Subsidiary Loan Party;
     (iv) Investments permitted by Sections 6.01(a)(viii);
     (v) Guarantees constituting Indebtedness permitted by Section 6.01(a)(v);
     (vi) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (vii) loans and advances to employees, officers and directors of the Parent
Guarantor or its Subsidiaries in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) not to
exceed $10.0 million in the aggregate at any time outstanding;

 



--------------------------------------------------------------------------------



 



     (viii) loans and advances to employees, officers and directors of Parent
Guarantor or any of its Subsidiaries to the extent used to acquire Equity
Interests of Parent Guarantor to the extent such transactions are cashless;
     (ix) Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
     (x) Investments in Non-Guarantor Subsidiaries and Foreign Subsidiaries in
an aggregate amount (when taken together with the aggregate amount of all
Acquisition Consideration (plus the fair market value of any Equity Interests or
Equity Rights of the Parent Guarantor paid as consideration in a Permitted
Acquisition) paid since the Amendment No. 3 Effective Date with respect to
acquisitions of Foreign Subsidiaries and Non-Guarantor Subsidiaries pursuant to
clause (xii) of this Section 6.04) not to exceed $200.0 million at any time
outstanding;
     (xi) Investments representing amounts deposited into escrow pursuant to and
in accordance with the definition of “IAM Pension Fund Contributions”;
     (xii) Permitted Acquisitions; provided that, with respect to any Permitted
Acquisition made in accordance with this clause (xii), the aggregate amount of
Acquisition Consideration paid since the Amendment No. 3 Effective Date with
respect to acquisitions of Foreign Subsidiaries and Non-Guarantor Subsidiaries
shall not exceed, when taken together with the then outstanding Investments made
pursuant to clause (x) of this Section 6.04, $200.0 million;
     (xiii) Investments in respect of bonds owned by the Borrower or any
Subsidiary Loan Party as described in clause (f) of the definition of “Permitted
Kansas Bond Financing”; provided that Permitted Kansas Bond Financing is
permitted by Section 6.01(a)(xvi);
     (xiv) Investments in respect of industrial revenue bonds owned by the
Borrower or a Subsidiary Loan Party in connection with a Permitted IRB Lease
Obligations; provided that Permitted IRB Lease Obligations is permitted by
Section 6.01(a)(xvii);
     (xv) other Investments by the Borrower or any Subsidiary Loan Party not to
exceed $25.0 million in the aggregate at any time outstanding;
     (xvi) the consummation of the U.K. Acquisition on or prior to April 30,
2006;
     (xvii) so long as no Default shall have occurred and be continuing or would
result therefrom, Investments in Joint Ventures not to exceed $50.0 million in
the aggregate at any time outstanding; and
     (xviii) those transfers and contributions constituting Investments
permitted by Section 6.05(xvi).
          SECTION 6.05. Asset Sales. Each of the Parent Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
directly or indirectly, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by them, and the Borrower will not permit
any of its Subsidiaries to, directly or indirectly, issue any additional Equity
Interest in such Subsidiary, except:

 



--------------------------------------------------------------------------------



 



     (i) sales of inventory or used, surplus, obsolete, outdated, inefficient or
worn out equipment and other property in the ordinary course of business;
     (ii) sales, transfers and dispositions to the Borrower or any other
Subsidiary Loan Party; provided that in connection with the foregoing, each of
the Parent Guarantor and the Borrower will, and will cause the Subsidiary Loan
Parties to, take all actions necessary or reasonably requested by the Collateral
Agent to maintain the perfection of or perfect, as the case may be, protect and
preserve the Liens on the Collateral granted to the Collateral Agent pursuant to
the Security Documents and otherwise comply with the provisions of
Sections 5.11, 5.12 and 5.16, in each case, on the terms set forth therein and
to the extent applicable;
     (iii) the lease or sublease of Real Property or personal property in the
ordinary course of business and not constituting a sale and leaseback
transaction;
     (iv) sales of Permitted Investments on ordinary business terms;
     (v) Liens permitted by Section 6.02 and Investments permitted under Section
6.04;
     (vi) sales, transfers and other dispositions of property by any Subsidiary
of the Borrower that is not a Subsidiary Loan Party to another Subsidiary of the
Borrower that is not a Subsidiary Loan Party;
     (vii) non-exclusive licenses and sublicenses of intellectual property in
the ordinary course of business;
     (viii) the abandonment or cancellation of intellectual property that is not
material or is no longer used or useful in any material respect in the business
of the Parent Guarantor and its Subsidiaries;
     (ix) sales or forgiveness of accounts receivable in the ordinary course of
business in connection with the collection or compromise thereof;
     (x) issuances of Equity Interests in a Subsidiary of the Borrower to the
Borrower or a Subsidiary Loan Party;
     (xi) sales, transfer or other dispositions of (a) Property to Seller
required pursuant to Section 5.2.1 of the SBP as in effect on the Original
Effective Date sold to the Seller for consideration of not less than as set
forth in the SBP with respect thereto, (b) obsolete equipment and inventory to
the Seller, (c) Property to Seller pursuant to Section 12.2E or 25.2 (by
reference to Section 12.0) of the GTA or Section 7.2E, 9.2 (by reference to
Section 7.0) or 9.3 (by reference to Section 8.2F) of the 787 GTA, in each case
as in effect on the Original Effective Date and (d) Property to Seller in
accordance with Section 14.0 (by reference to Section 13.2E) of the GTA or
Section 10.1 (by reference to Section 8.2F) of the 787 GTA, in each case as in
effect on the Original Effective Date; provided that the fair market value of
all such Property so transferred to Seller pursuant to this subclause (d) shall
not exceed $35.0 million in any Fiscal Year;
     (xii) sales of Real Property interests listed on Schedule 6.05(xii) to the
Original Credit Agreement in connection with the exercise of a purchase option
with respect thereto by the Seller;
     (xiii) sales, transfers and dispositions of assets (other than Equity
Interests of a Subsidiary of the Borrower, unless, after giving effect to such
sale, transfer or disposition, such

 



--------------------------------------------------------------------------------



 



Subsidiary no longer constitutes a Subsidiary of the Borrower and the Borrower
is permitted to make an Investment under Section 6.04 in an amount equal to the
Equity Interests retained by the Borrower or any of its Subsidiaries in such
Person) not otherwise permitted under this Section; provided that the aggregate
fair market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (xiii) shall not, in the aggregate, exceed
$25.0 million during any Fiscal Year and $75.0 million in the aggregate since
the Amendment No. 3 Effective Date and the Net Proceeds thereof are applied as
required by Section 2.05(c)(i);
     (xiv) the donation of the “Antennae Range”;
     (xv) sales, transfers and/or other dispositions of property by one or more
Loan Parties to a City (as described in the definition of Permitted IRB Lease
Obligations) in connection with the incurrence of Permitted IRB Lease
Obligations; and
     (xvi) the following transfers to be taken in connection with a potential
restructuring in the following order: (a) the transfer by the Borrower or any
Subsidiary of the Borrower of a loan receivable of up to $70 million issued by
the U.K. Subsidiary (the “Loan Receivable”) to a newly formed Subsidiary of the
Borrower (“US LLC 2”) for no consideration, (b) the transfer by Spirit
AeroSystems International Holdings, Inc., a Delaware corporation (“Spirit
International”), of the Equity Interests of the U.K. Subsidiary to US LLC 2 for
no consideration, (c) the contribution by Spirit International of 99% of its
membership interests in US LLC 2 to Spirit AeroSystems Investco LLC, a Delaware
limited liability company (“Investco”) or a different newly formed Subsidiary of
Spirit International (Investco or such newly formed Subsidiary, “US LLC 1”) and
(d) the contribution by Spirit International and US LLC 1 of their membership
interests in US LLC 2 to a new Subsidiary of Spirit International organized
under the laws of the United Kingdom (the “New UK LLP”);
provided that, unless otherwise specified, all sales, transfers, leases and
other dispositions permitted hereby shall be made for fair value and, in the
case of clauses (xii) and (xiii), for at least 75% cash and Permitted
Investments and in the case of clause (xi) 100% cash (other than sales,
transfers or dispositions under clause (b), (c) or (d) thereof to the extent
Seller is entitled to a right of set-off).
          SECTION 6.06. Sale and Leaseback Transactions. Each of the Parent
Guarantor and the Borrower will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, enter into any arrangement, directly or
indirectly, whereby they shall sell or transfer any Property, real or personal,
used or useful in their business, whether now owned or hereafter acquired, and
thereafter rent or lease such Property or other Property that they intend to use
for substantially the same purpose or purposes as the Property being sold or
transferred (any such transaction, a “Sale and Leaseback Transaction”) unless
(i) the sale of such Property is permitted by Section 6.05 and (ii) any Liens
arising in connection with its use of such Property are permitted by
Section 6.02.
          SECTION 6.07. Restricted Payments. Each of the Parent Guarantor and
the Borrower will not, and will not permit any of their respective Subsidiaries
to, directly or indirectly, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:
     (i) any Subsidiary of the Borrower may declare and pay dividends to the
Borrower, any Subsidiary Loan Party and ratably to any other holders of such
Subsidiary’s Equity Interests with respect to their Equity Interests;

 



--------------------------------------------------------------------------------



 



     (ii) the Parent Guarantor may pay dividends consisting solely of shares of
its common Equity Interests or additional shares of the same class of shares as
the dividend being paid and that do not constitute Disqualified Capital Stock;
     (iii) so long as no Event of Default shall have occurred and be continuing,
the Borrower may pay cash dividends to the Parent Guarantor for the purpose of
enabling the Parent Guarantor to purchase, redeem or acquire any of its Equity
Interests or Equity Rights from any of its or any of its or any Subsidiary’s
present or former officers, directors or employees (or permitted transferees,
assigns, estates or heirs of the foregoing) upon the death, disability or
termination of employment of such officer, directors or employee, so long as the
aggregate amount of payments under this clause (iii) ((i) excluding repayment of
loans made by the Parent Guarantor or such Subsidiary pursuant to Section
6.04(viii) and repaid in connection with such purchase, redemption or other
acquisition of such Equity Interests or Equity Rights and (ii) net of any
proceeds received by the Parent Guarantor and contributed to the Borrower after
the Original Effective Date in connection with resales of any Equity Interests
or Equity Rights so purchased, redeemed or acquired) shall not exceed
$3.0 million in any Fiscal Year and $10.0 million in the aggregate since the
Original Effective Date;
     (iv) the Borrower may pay cash dividends to the Parent Guarantor at the
times and in the amounts necessary to enable the Parent Guarantor to pay its
franchise tax obligations, provided that (x) the amount of cash dividends paid
pursuant to this clause (iv) to enable the Parent Guarantor to pay such
franchise taxes shall not exceed the amount of such franchise taxes actually
owing by the Parent Guarantor at such time for the respective period and (y) any
refunds received by the Parent Guarantor shall promptly be returned by the
Parent Guarantor to the Borrower;
     (v) Permitted Tax Distributions may be made by the Borrower to the Parent
Guarantor, so long as the Parent Guarantor contemporaneously uses such
distributions to pay the taxes in accordance with the definition of “Permitted
Tax Distributions”;
     (vi) cashless exercises of options and warrants;
     (vii) the Borrower may make Restricted Payments to the Parent Guarantor in
an amount not to exceed $3.0 million during any Fiscal Year if the proceeds
thereof are immediately used by the Parent Guarantor to pay customary
out-of-pocket expenses for administrative, legal and accounting services and
other fees required to maintain its legal existence and the registration and
listing of its securities; and
     (viii) the Borrower may make payments to participants under the Parent
Guarantor’s Union Equity Participation Plan during the fourth Fiscal Quarter of
Fiscal Year 2006 in connection with the IPO.
          SECTION 6.08. Transactions with Affiliates. Each of the Parent
Guarantor and the Borrower will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of their
Affiliates (each an “Affiliate Transaction”), unless such transactions are at
prices and on terms and conditions taken as a whole not less favorable to the
Loan Party or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, except:

 



--------------------------------------------------------------------------------



 



     (i) transactions between or among the Borrower and the Subsidiary Loan
Parties not involving any other Affiliate and transactions among Subsidiaries of
the Borrower not involving any Loan Party;
     (ii) any Restricted Payment permitted by Section 6.07 and any transaction
permitted by Section 6.01(a)(iv) or 6.01(a)(v), Section 6.03, Section 6.04(ii),
6.04(iii), 6.04(v), 6.04(vii), 6.04(viii), 6.04(x), 6.04(xviii) or 6.05(xvi);
     (iii) fees and compensation, benefits and incentive arrangements paid or
provided to, and any indemnity provided on behalf of, officers, directors or
employees of the Borrower or any Subsidiary of the Borrower as determined in
good faith by the Board of Directors of the Borrower and in the ordinary course
of business;
     (iv) [intentionally omitted];
     (v) payment to the Sponsors of their reasonable out-of-pocket expenses
incurred in connection with services provided to the Loan Parties;
     (vi) the issuance or sale of any Equity Interests of the Parent Guarantor
(and the exercise of any options, warrants or other rights to acquire Equity
Interests of the Parent Guarantor);
     (vii) fees paid to Onex Partners, the Sponsors and their respective
Affiliates during the fourth Fiscal Quarter of Fiscal Year 2006 in connection
with the termination of the Management Agreement in an aggregate amount not to
exceed $4.0 million; and
     (viii) the payment of a Closing Fee to Sponsor on the Original Effective
Date of not more than $5.0 million.
          SECTION 6.09. Restrictive Agreements. Each of the Parent Guarantor and
the Borrower will not, and will not permit any of their respective Subsidiaries
to, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of any Loan Party or any of their respective Subsidiaries to
create, incur or permit to exist any Lien upon any of its Property, revenues or
assets, or (b) the ability of any Subsidiary of the Parent Guarantor or the
Borrower to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary of the Borrower or to Guarantee Indebtedness of the Borrower or
any other Subsidiary of the Borrower or to transfer property to the Borrower or
any of its Subsidiaries; provided that the foregoing shall not apply to:
     (i) conditions imposed by law or by any Loan Document;
     (ii) clause (a) shall not apply to assets encumbered by Permitted Liens as
long as such restriction applies only to the asset encumbered by such Permitted
Lien;
     (iii) restrictions and conditions existing on the Original Effective Date
not otherwise excepted from this Section 6.09 identified on Schedule 6.09 to the
Original Credit Agreement (but shall not apply to any amendment or modification
expanding the scope of any such restriction or condition);
     (iv) [Reserved];

 



--------------------------------------------------------------------------------



 



     (v) any agreement in effect at the time any Person becomes a Subsidiary of
the Borrower; provided that such agreement was not entered into in contemplation
of such Person becoming a Subsidiary of the Borrower;
     (vi) customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary of the Borrower (or the assets of a Subsidiary of
the Borrower) pending such sale, provided such restrictions and conditions apply
only to the Subsidiary of the Borrower that is to be sold (or whose assets are
to be sold) and such sale is permitted hereunder;
     (vii) clause (a) shall not apply to customary provisions in leases and
contracts in the ordinary course of business between the Borrower or any of its
Subsidiaries and its customers and other contracts restricting the assignment
thereof;
     (viii) agreements governing Indebtedness to Remain Outstanding and
Permitted Refinancings thereof and that are no more restrictive, taken as a
whole, with respect to such restrictions than those contained in such agreements
on the Original Effective Date;
     (ix) customary provisions with respect to the disposition or distribution
of assets or property in joint venture agreements, limited liability company
operating agreements, partnership agreements, stockholders agreements, asset
sale agreements, agreements in respect of sales of Equity Interests and other
similar agreements entered into in connection with transactions not prohibited
under this Agreement, provided that such encumbrance or restriction shall only
be effective against the assets or property that are the subject of such
agreements;
     (x) clause (a) shall not apply to restrictions existing under the Boeing
Agreements; and
     (xi) restrictions imposed under a Permitted Kansas Bond Financing on any
financing vehicle used primarily in connection with a Permitted Kansas Bond
Financing.
          SECTION 6.10. Amendments or Waivers of Certain Documents; Prepayments
of Certain Indebtedness. (a) Each of the Parent Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, directly or
indirectly, amend or otherwise change, cancel, terminate or waive the terms of
any Organizational Document of any such Persons, any Acquisition Document, any
Boeing Agreement, any Boeing IRB Document, any IRB Agreement, any document
governing any Indebtedness outstanding as of the Original Effective Date (other
than the Seller Loan Documents (as defined in the Original Credit Agreement)),
any document governing Permitted Subordinated Indebtedness (including without
limitation any subordination agreements relating thereto) incurred pursuant to
Section 6.01(a)(xix), or any document entered into after the Original Effective
Date relating to any Permitted Kansas Bond Financing (including without
limitation any subordination agreements and pledge agreements relating thereto),
in each case in a manner materially adverse to the Lenders.
          (b) Each of the Parent Guarantor and the Borrower will not, and will
not permit any of their respective Subsidiaries to, make any voluntary or
optional payment or mandatory prepayment or redemption or acquisition for value
of (including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before such Indebtedness is due for the
purpose of paying such Indebtedness when due) or exchange of principal of any
obligation under any Permitted Subordinated Indebtedness incurred pursuant to
Section 6.01(a)(xix) or under any Permitted Sponsor Indebtedness.

 



--------------------------------------------------------------------------------



 



          (c) Each of the Parent Borrower and the Borrower will not, and will
not permit any of their respective Subsidiaries to, make (or give any notice or
offer in respect of) any voluntary or optional payment or redemption or
acquisition for value of (including, without limitation, by way of depositing
with any trustee with respect thereto money or securities before such
Indebtedness is due) any of the Term B-1 Loans, the Term B-2 Loans, the Add-On
Term Loans or any Indebtedness issued pursuant to a senior note offering (other
than pursuant to a full refinancing of any such Indebtedness with the proceeds
of any Permitted Additional Indebtedness or any prepayment of the Term B-1 Loans
with the proceeds of the Add-On Term Loans) unless immediately after giving
effect to any such optional prepayment, redemption or acquisition for value, the
Borrower and the Subsidiary Loan Parties have unrestricted cash maintained in
the United States (and cash maintained in the United States subject to a control
agreement in favor of the Collateral Agent or the Administrative Agent for
purposes other than cash collateralizing Fronting Exposure) and availability
under the Revolving Credit Commitments of at least $350 million.
          (d) [Reserved].
          SECTION 6.11. No Other “Senior Debt”. The Borrower shall not
designate, nor permit the designation of, any Indebtedness (other than under
this Agreement or the other Loan Documents) as “Senior Debt” (or any equivalent
term) under any subordination agreement entered into in connection with a
Permitted Kansas Bond Financing.
          SECTION 6.12. [Reserved].
          SECTION 6.13 Financial Covenants.
     (a) The Borrower will not permit the Covenant Leverage Ratio as of the last
day of any Fiscal Quarter to exceed 2.5:1.0.
     (b) The Borrower will not permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 4.0:1.0.
     (c) The Borrower will not permit the Total Leverage Ratio as of the last
day of any Fiscal Quarter to exceed 3.5:1.0.
          SECTION 6.14. [Reserved].
          SECTION 6.15. Limitation on Activities of Parent Guarantor.
Notwithstanding anything to the contrary set forth herein, the Parent Guarantor
shall not conduct any business or hold or acquire any assets and shall have no
operations other than (i) the Equity Interests of the Borrower and any
Subsidiary formed in connection with a Permitted Kansas Bond Financing,
(ii) obligations under the Loan Documents and the Boeing Agreements and
(iii) activities incidental to the foregoing.
          SECTION 6.16. IRB Agreements. The Borrower shall not consent to any
matter requiring its consent under any IRB Agreement (including, without
limitation, in its capacity as Special Agent under the TBC Trust Agreement and
the Boeing Trust Agreement (to the extent the Borrower assumes such role under
the IRB Agreements) and under the Assignment Agreement or Buyer Sublease) or
agree to the modification, waiver or amendment of any IRB Agreement without the
prior written consent of the Administrative Agent.
          SECTION 6.17. Fiscal Year. Change its fiscal year-end to a date other
than that set forth in the definition of “Fiscal Year.”

 



--------------------------------------------------------------------------------



 



          SECTION 6.18. Anti-Terrorism Law. Each of the Parent Guarantor and the
Borrower shall not, and shall not permit each of its respective Subsidiaries to,
(i) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
Section 3.23 above, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or any other Anti-Terrorism Law, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law (and each of the Parent Guarantor and the Loan Party
shall promptly deliver or cause to be delivered to the Lenders any certification
or other evidence requested from time to time by any Lender in its reasonable
discretion, confirming the Loan Parties’ compliance with this Section 6.18).
          SECTION 6.19. Embargoed Person. At all times throughout the term of
the Loans, (a) none of the funds or assets of the Loan Parties that are used to
repay the Loans shall constitute property of, or shall be beneficially owned
directly or, to the knowledge of each of the Parent Guarantor and the Borrower,
indirectly by, any Person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons” (the
“SDN List”) maintained by the Office of Foreign Assets Control (OFAC), U.S.
Department of the Treasury, and/or to the knowledge of each of the Parent
Guarantor and the Borrower, as of the date thereof, based upon reasonable
inquiry by the Parent Guarantor and the Borrower, on any other similar list
(“Other List”) maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in any of the Loan Parties (whether directly or indirectly) is
prohibited by law, or the Loans made by the Lenders hereunder would be in
violation of law, or (2) the Executive Order, any related enabling legislation
or any other similar Executive Orders (collectively, “Executive Orders”), and
(b) no Embargoed Person shall have any direct interest, and to the knowledge of
each of the Parent Guarantor and the Borrower, as of the Original Effective
Date, based upon reasonable inquiry by the Parent Guarantor and the Borrower,
indirect interest, of any nature whatsoever in any of the Loan Parties, with the
result that the investment in any of the Loan Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.
          SECTION 6.20. Anti-Money Laundering. At all times throughout the term
of the Loans, to the knowledge of each of the Parent Guarantor and the Borrower,
as of the Original Effective Date, based upon reasonable inquiry by each of the
Parent Guarantor and the Borrower, none of the funds of any of the Loan Parties
that are used to repay the Loans shall be derived from any unlawful activity
with the result that the investment in any of the Loan Parties (whether directly
or indirectly), is prohibited by law or the Loans would be in violation of law.
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01. Listing of Events of Default. Each of the following
events or occurrences described in this Section 7.01 shall constitute (i) an
“Event of Default”, if any Loans, LC Disbursements or Letters of Credit are
outstanding, and (ii) an “Event of Termination”, if no Loans, LC Disbursements
or Letters of Credit are outstanding:
     (a) The Borrower shall default (i) in the payment when due of any principal
of any Loan (including, without limitation, on any scheduled principal payment
date) or any

 



--------------------------------------------------------------------------------



 



reimbursement obligation in respect of any LC Disbursement, (ii) in the payment
when due of any interest on any Loan (and such default shall continue unremedied
for a period of three Business Days), or (iii) in the payment when due of any
Fee described in Section 2.10 or of any other previously invoiced amount
required to be paid under the Loan Documents (other than an amount described in
clauses (i) and ii)) payable under this Agreement or any other Loan Document
(and such default shall continue unremedied for a period of five days).
     (b) Any representation or warranty of the Borrower, the Parent Guarantor or
any other Loan Party made or deemed to be made hereunder or in any other Loan
Document or any other writing or certificate furnished by or on behalf of the
Borrower, the Parent Guarantor or any other Loan Party to the Administrative
Agent, the Issuing Bank or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be incorrect in any
material respect when made or deemed made.
     (c) The Borrower shall default in the due performance and observance of any
of its obligations under clause (f), (g), (k) or (l) of Section 5.01,
Section 5.08 (with respect to the maintenance and preservation of the Parent
Guarantor’s or the Borrower’s corporate existence), Section 5.13 or Article VI
or the Fee Letter.
     (d) The Borrower, the Parent Guarantor or any other Loan Party shall
default in the due performance and observance of any agreement (other than those
specified in paragraphs (a) through (c) above) contained herein or in any other
Loan Document, and such default shall continue unremedied for a period of
30 days after the date of such default.
     (e) A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.
     (f) Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $15.0 million (other than amounts
covered by (x) insurance for which the insurer thereof has been notified of such
claim and has not challenged such coverage or (y) valid third party
indemnifications for which the indemnifying party thereof has been notified of
such claim and has not challenged such indemnification) individually or in the
aggregate shall be rendered by a court or Governmental Authority against the
Borrower, the Parent Guarantor or any of their Subsidiaries (or any combination
thereof) and
     (i) enforcement proceedings shall have been commenced by any creditor upon
such judgment or order and not stayed; or
     (ii) there shall be any period (after any applicable statutory grace
period) of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
     (g) Any of the following events shall occur with respect to any Pension
Plan:

 



--------------------------------------------------------------------------------



 



     (i) the taking of any specific actions by a Loan Party, any ERISA Affiliate
or any other Person to terminate a Pension Plan if, as a result of such
termination, a Loan Party or any ERISA Affiliate could reasonably be expected to
incur a liability or obligation to such Pension Plan which could reasonably be
expected to have a Material Adverse Effect; or
     (ii) an ERISA Event, or noncompliance with respect to Foreign Plans, shall
have occurred that gives rise to a Lien on the assets of any Loan Party or a
Subsidiary or, when taken together with all other ERISA Events and noncompliance
with respect to Foreign Plans that have occurred, could reasonably be expected
to have a Material Adverse Effect.
     (h) Any Change in Control shall occur.
     (i) The Borrower, the Parent Guarantor or any of their Significant
Subsidiaries shall
     (i) become insolvent or generally fail to pay debts as they become due;
     (ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower, the Parent Guarantor
or any of such Significant Subsidiaries or substantially all of the property of
any thereof, or make a general assignment for the benefit of creditors;
     (iii) in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower, the Parent Guarantor or any of such Significant
Subsidiaries or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged or
stayed within 60 days, provided that the Borrower, the Parent Guarantor and each
such Significant Subsidiary hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any relevant proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents;
     (iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower, the Parent Guarantor or any such
Significant Subsidiary and, if any such case or proceeding is not commenced by
the Borrower, the Parent Guarantor or such Significant Subsidiary, such case or
proceeding shall be consented to or acquiesced in by the Borrower, the Parent
Guarantor such Significant Subsidiary or shall result in the entry of an order
for relief or shall remain for 60 days undismissed and unstayed, provided that
the Borrower, the Parent Guarantor and each such Significant Subsidiary hereby
expressly authorizes the Administrative Agent and each Lender to appear in any
court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or
     (v) take any corporate or partnership action (or comparable action, in the
case of any other form of legal entity) authorizing any of the foregoing.
     (j) The obligations of the Parent Guarantor under the Guarantee Agreement
or of any Subsidiary Loan Party under the Guarantee Agreement shall cease to be
in full force and

 



--------------------------------------------------------------------------------



 



effect or the Parent Guarantor or any such Subsidiary Loan Party shall repudiate
its obligations thereunder.
     (k) Any Lien purported to be created under any Security Document shall fail
or cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of Collateral, with the priority required
by the applicable Security Document.
     (l) The subordination provisions in any Permitted Kansas Bond Financing
document, to the extent relating to the Obligations (the “Subordination
Provisions”) shall fail in any material respect to be enforceable by the Lenders
(which have not effectively waived the benefits thereof) in accordance with the
terms thereof or the Borrower, the Parent Guarantor or any Subsidiary Loan Party
shall assert in writing the invalidity of the Subordination Provisions.
     (m) The earlier of (a) 90 days after the discontinuance of the 787 Program
such that less than 500 shipsets will be delivered to the Seller pursuant to
such program (such discontinuance, a “787 Discontinuance”), which discontinuance
is uncured during such 90 day period, and (b) the first date on which (x) the
Borrower or its Subsidiaries repays any 787 Program advance payments in cash
(but excluding repayments that continue to be made through delivery of 787
shipsets) or (y) the Seller exercises any right of setoff after such 787
Discontinuance but before the last shipset ordered by the Seller has been
delivered, in each case, pursuant to a 787 Discontinuance, whether or not the
90 day period described in clause (a) above has elapsed; provided, however, for
purposes of the Events of Default described in clauses (a) and (b)(x) of this
clause (m), such events shall be Events of Default only if, either immediately
upon the occurrence, or as of any quarterly period during the continuation, of
such 787 Discontinuance, the Borrower is not in compliance with the Covenant
Leverage Ratio financial covenant, as recalculated for purposes of Section 6.13.
     (n) [Reserved].
     (o) The payment of any rent by any Loan Party or Subsidiary of any Loan
Party under the IRB Agreements for use of the IRB Assets shall be required, or
title of ownership does not get transferred in accordance with the IRB
Agreements to Borrower in respect of Non-Qualifying Assets free and clear of
Liens as and to the extent required in the IRB Agreements.
     (p) The Lien purported to be created under IRB Pledge Agreement shall fail
or cease to be a valid and perfected Lien on the Transferred Asset Ownership
Class of interests of the Boeing Trust.
     (q) The IRB Assets or any material portion thereof are not transferred to
the Borrower as, when and to the extent contemplated by the IRB Agreements.
     (r) [Reserved]
     (s) (x) There occurs an “Event of Default” within the meaning of
Section 13.1 of the GTA or Section 8.1 of the 787 GTA or (y) during any Fiscal
Year the Borrower and/or any Subsidiary Loan Party is required to transfer
Property to Seller in accordance with Section 14.0 (by reference to
Section 13.2E) of the GTA and/or Section 10.1 (by reference to Section 8.2F) of
the 787 GTA as in effect on the Original Effective Date with an aggregate fair
market value in excess of $35.0 million.

 



--------------------------------------------------------------------------------



 



          SECTION 7.02. [Reserved].
          SECTION 7.03. Action if Bankruptcy. If any Event of Default described
in Section 7.01(i)shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand, all of which are hereby
waived by the Borrower.
          SECTION 7.04. Action if Other Event of Default. If any Event of
Default (other than any Event of Default described Section 7.01(i)) shall occur
for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Requisite Lenders, shall by
written notice to the Borrower and each Lender declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment and/or, as the case may be, the
Commitments shall terminate.
          SECTION 7.05. Action if Event of Termination. Upon the occurrence and
continuation of any Event of Termination, the Requisite Lenders may, by notice
from the Administrative Agent to the Borrower and the Lenders (except if an
Event of Termination described in Section 7.01(i) shall have occurred, in which
case the Commitments (if not theretofore terminated) shall, without notice of
any kind, automatically terminate) declare their Commitments terminated, and
upon such declaration the Lenders shall have no further obligation to make any
Loans hereunder. Upon such termination of the Commitments, all accrued fees and
expenses shall be immediately due and payable.
          SECTION 7.06. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, in full or in part, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations (other than principal and contingent
indemnification obligations) under this

 



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;
     (d) Fourth, to the payment in full in cash, pro rata, of principal amount
of the Obligations (including contingent indemnification obligations due or
claimed with respect thereto); and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
          In the event that any such proceeds are insufficient to pay in full
the items described in clauses (a) through (e) of this Section 7.06, the Loan
Parties shall remain liable, jointly and severally, for any deficiency.
          SECTION 7.07. Certain Cure Rights. Notwithstanding anything to the
contrary contained in Section 7.01, in the event that the Borrower fails to
comply with any Financial Covenant contained in Section 6.13, the Parent
Guarantor shall have the right, no later than 15 Business Days after the
delivery of a Notice of Intent to Cure, to issue Permitted Cure Securities to
any Equity Investors only for cash in an aggregate amount not in excess of the
minimum amount necessary to cure the relevant failure to comply with such
Financial Covenant, the net cash proceeds of which shall be contributed to the
common equity capital of the Borrower (collectively, the “Cure Right”), and upon
the receipt by the Borrower of such cash (the “Cure Amount”), provided such Cure
Amount is used to repay Loans under Section 2.05(a) within two Business Days of
the issuance of the Permitted Cure Securities with respect thereto, such
Financial Covenant shall be recalculated giving effect to the following pro
forma adjustments:
     (a) Consolidated EBITDA shall be increased, in accordance with the
definition thereof, solely for the purpose of measuring such Financial Covenant
and not for any other purpose under this Agreement, by an amount equal to the
Cure Amount;
     (b) if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of such Financial Covenant,
the Borrower shall be deemed to have satisfied the requirements of such
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or default of such Financial Covenant which had occurred shall
be deemed cured for all purposes of this Agreement and the other Loan Documents;
     (c) to the extent that the Cure Amount proceeds are used to repay
Indebtedness, such Indebtedness shall not be deemed to have been repaid for
purposes of calculating the Financial Covenants for the Test Period with respect
to which such Cure Right was exercised; and
     (d) to the extent a Fiscal Quarter ended for which such Financial Covenant
is initially recalculated as a result of a Cure Right is included in the
calculation of a Financial Covenant in a subsequent fiscal period, the Cure
Amount shall be included in the amount of Consolidated EBITDA for such initial
Fiscal Quarter;
provided that (x) the Cure Rights shall not be exercised more than once in any
twelve (12) month period nor more than three times since the Original Effective
Date and (y) the aggregate Cure Amount shall not exceed $100.0 million in the
aggregate since the Original Effective Date.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE AGENTS
          SECTION 8.01. The Agents. Each Lender hereby irrevocably designates
and appoints the Agents as the agents of such Lender under this Agreement and
the other Loan Documents, and each Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Each Lender that holds Term B-1 Loans or has Term
B-1 Commitments and each Qualified Counterparty (in each case, in its capacity
as such) hereby irrevocably designates and appoints the Collateral Agent as an
agent of such Person under this Agreement and each other Loan Document to which
the Collateral Agent is a party. In addition, without hereby limiting any
implied authority, each Lender hereby expressly authorizes and directs the
Collateral Agent to enter into each Loan Document to which it is a party as its
agent. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans, all payments and all other amounts due to the Lenders hereunder, and
promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Borrower of
any Default specified in this Agreement of which such Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by the Borrower pursuant to this Agreement as received by such Agent.
          None of the Agents nor any of their Related Parties shall be liable to
the Lenders as such for any action taken or omitted to be taken by any of them
except to the extent finally judicially determined to have resulted from its or
his or her own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants or agreements contained in any Loan Document. The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or any
other Loan Documents or other instruments or agreements. Each Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Requisite Lenders (or, when expressly
required hereby, all the Lenders) and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders. Each Agent shall, in the absence of actual knowledge
to the contrary, be entitled to rely on any instrument or document believed by
it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons. None of the Agents nor any of their Related
Parties shall have any responsibility to the Loan Parties on account of the
failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Loan Parties of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. Each Agent may execute any and all duties
hereunder by or through any of its Related Parties or any sub-agent appointed by
it and shall be entitled to rely upon the advice of legal counsel selected by it
with respect to all matters

 



--------------------------------------------------------------------------------



 



arising hereunder and shall not be liable for any action taken or suffered in
good faith by it in accordance with the advice of such counsel.
          The Lenders hereby acknowledge that no Agent shall be under any duty
to take any discretionary action permitted to be taken by it pursuant to the
provisions of any Loan Document unless it shall be requested in writing to do so
by the Requisite Lenders.
          The Collateral Agent hereby agrees that it holds and will hold all of
its right, title and interest in, to and under the Security Documents and the
Collateral granted to the Collateral Agent thereunder whether now existing or
hereafter arising (all such right, title and interest being hereinafter referred
to as the “Collateral Estate”) under and subject to the conditions set forth in
this Agreement; and the Collateral Agent further agrees that it will hold such
Collateral Estate for the benefit of the Secured Parties, for the enforcement of
the payment of all Obligations (subject to the limitations and priorities set
forth herein and in the respective Security Documents) and as security for the
performance of and compliance with the covenants and conditions of this
Agreement and each of the Security Documents.
          All of the powers, remedies and rights of the Collateral Agent as set
forth in this Agreement may be exercised by the Collateral Agent in respect of
any Security Document as though set forth in full therein and all of the powers,
remedies and rights of the Collateral Agent as set forth in any Security
Document may be exercised from time to time as herein and therein provided.
          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower. Upon receipt of
any such notice of resignation, the Requisite Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York, New York, having combined capital and surplus of at
least $500 million, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within sixty
(60) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Requisite
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article VIII shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Swingline Lender and, if Bank of America is then an Issuing Bank,
Bank of America in its capacity as Issuing Bank. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and

 



--------------------------------------------------------------------------------



 



become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender and, if Bank of America is then an Issuing Bank, Bank
of America in its capacity as Issuing Bank, (b) the retiring Swingline Lender
and, if Bank of America is then an Issuing Bank, Bank of America in its capacity
as Issuing Bank, shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) if Bank of
America is then an Issuing Bank, the successor Issuing Bank shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.
          The Collateral Agent may resign as the Collateral Agent upon 30 days’
notice to the Lenders and the Borrower. If the Collateral Agent shall resign as
the Collateral Agent under this Agreement and the other Loan Documents, then the
Requisite Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Collateral Agent, and the term “Collateral Agent” means such successor agent
effective upon such appointment and approval, and such former Collateral Agent’s
rights, powers and duties as the Collateral Agent shall be terminated, without
any other or further act or deed on the part of such former Collateral Agent or
any of the parties to this Agreement or any holders of the Loans. If no
successor agent has accepted appointment as the Collateral Agent by the date
that is 30 days following a retiring Collateral Agent’s notice of resignation,
the retiring Collateral Agent shall, in consultation with the Borrower, appoint
a successor Collateral Agent (which successor agent shall be a financial
institution of nationally-recognized standing that, in the ordinary course of
business, performs functions equivalent to those of the Collateral Agent
hereunder), and the retiring Collateral Agent’s resignation shall become
effective upon such appointment. After any retiring Collateral Agent’s
resignation as the Collateral Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Collateral Agent under this Agreement and the other Loan Documents.
          With respect to the Loans made by it hereunder, each Agent in its
individual capacity and not as an Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not an Agent, and
such Agent and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
          The Lenders and the Issuing Bank irrevocably authorize the
Administrative Agent and the Collateral Agent (and the Administrative Agent and
the Collateral Agent hereby agree)
     (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination or expiration of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations that are not then due and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
which have been collateralized in a manner reasonably acceptable to the
Administrative Agent),

 



--------------------------------------------------------------------------------



 



(ii) that is sold, transferred or disposed of or to be sold, transferred or
disposed of as part of or in connection with any sale, transfer or disposition
permitted hereunder and under the Loan Documents substantially simultaneously
with such sale, disposition or transfer, or (iii) subject to Section 10.08, if
approved, authorized or ratified in writing by the Requisite Lenders; and
     (b) to release (i) US LLC 1 and, if applicable, US LLC 2 at such time it
becomes a Foreign Subsidiary and (ii) any Guarantor from its obligations under
the Guarantee if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
          Notwithstanding anything to the contrary in this Agreement, neither
the Lead Arranger, any Co-Arranger, any Co-Syndication Agent nor the
Co-Documentation Agents, in such respective capacities, shall have any
obligations, duties or responsibilities, or shall incur any liabilities, under
this Agreement or any other Loan Document.
ARTICLE IX
[RESERVED]
ARTICLE X
MISCELLANEOUS
          SECTION 10.01. Notices. (a) Except as set forth in Section 10.17,
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telecopy or electronic mail, as follows:
     (i) if to the Borrower, to it at 3801 South Oliver Street, Wichita, Kansas
67210, Attention: Treasurer and Attention: General Counsel, with a copy to
Courtney S. Marcus, Fulbright & Jaworski L.L.P., 2200 Ross Avenue, Suite 2800,
Dallas, Texas 75201; Direct: (214) 855-7464; Fax: (214) 855-8200; Email:
cmarcus@fulbright.com;
     (ii) if to the Administrative Agent or the Collateral Agent, to it at 1455
Market Street, 5th Floor, Mail Code CA5-701-05-19, San Francisco, California
94103, Attention: Bob Rittelmeyer; Direct: (415) 436-2616; Fax: (415) 503-5099;
Email: robert.j.rittelmeyer@baml.com;
     (iii) [Reserved];
     (vi) if to the Issuing Bank, to it at Bank of America, 1000 W. Temple St.,
Los Angeles, California 90012-1514, Attention: Sandra Leon, Direct:
(213) 580-8369, Fax: (213) 457-8841; Email: sandra.leon@baml.com; and
     (vii) if to a Lender, to it at its address (or telecopy number) set forth
in Schedule 2.01 or its Administrative Questionnaire or in the Assignment and
Acceptance pursuant to which such Lender shall have become a party hereto.
          All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or electronic mail during normal business hours or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in

 



--------------------------------------------------------------------------------



 



accordance with the latest unrevoked direction from such party given in
accordance with this Section 10.01. Each Loan Party and Lender hereunder agrees
to notify the Administrative Agent in writing promptly of any change to the
notice information provided above or in Schedule 2.01.
          (b) The Borrower shall forthwith on demand indemnify each Lender
against any loss or liability which that Lender incurs (and that Lender shall
not be liable to the Borrower in any respect) as a consequence of:
     (i) any Person to whom any notice or communication under or in connection
with this Agreement is sent by the Borrower by telecopy failing to receive that
notice or communication (unless directly caused by that Person’s gross
negligence or willful misconduct); or
     (ii) any telecopy communication which reasonably appears to that Lender to
have been sent by the Borrower having in fact been sent by a Person other than
the Borrower.
          SECTION 10.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by Lenders hereto and shall survive the making by the
Lenders of the Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
The provisions of Sections 2.16, 10.02, 10.05 and 10.16 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
          SECTION 10.03. Binding Effect. Subject to Sections 4.01 and 4.02, this
Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
          SECTION 10.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party (including any
Affiliate of the Issuing Bank that issues any Letter of Credit). All covenants,
promises and agreements by or on behalf of the Borrower, the Agents or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.04(f)(iii) and, solely to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and

 



--------------------------------------------------------------------------------



 



the Loans at the time owing to it); provided, however, that (i) except in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or in connection with the initial syndication of the Commitments and Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than, in the case of the Term B-1 Loans, the Term B-2 Loans and the Add-On Term
Loans, $1.0 million and increments of $1.0 million in excess thereof and, in the
case of the Revolving Loans, $5.0 million and increments of $1.0 million in
excess thereof (or (A) if the aggregate amount of the Commitment or Loans of the
assigning Lender is a lesser amount, the entire amount of such Commitment or
Loans, or (B) in any other case, such lesser amount as the Borrower and the
Administrative Agent otherwise agree), (ii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (ii) shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
and Loans, (iii) except in the case of the assignment to an Affiliate of such
Lender or an assignment required to be made pursuant to Section 2.20, the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 (it being understood that only one fee shall be required to be
paid by a Lender in respect of concurrent assignments to two or more Approved
Funds), and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Subject to acceptance and
recording pursuant to Section 10.04(e), from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five Business Days after the execution thereof (unless otherwise
determined by the Administrative Agent), (A) the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.16 and 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment, as well as to any Fees accrued for its account and not yet paid).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(f).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment, and the outstanding balances of its Loans and participations in
Swingline Loans, in each case without giving effect to assignments thereof which
have not become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of their respective obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements, if any, delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own

 



--------------------------------------------------------------------------------



 



credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon either Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to such
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender; and (viii)
Schedule 2.01 shall be deemed to be amended to reflect the assigning Lender
thereunder and the assignee thereunder after giving effect thereto.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements, and participations in
Swingline Loans, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). Except to the extent inconsistent with Section 2.07(d),
the entries in the Register shall be conclusive and the Borrower, the Agents,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
Section 10.04(b) above and, if required, the written consent of the Borrower,
the Issuing Bank, the Swingline Lender and the Administrative Agent to such
assignment, the Administrative Agent shall (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Lenders. No assignment shall be
effective unless it has been recorded in the Register as provided in this
Section 10.04(e).
          (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) each Participant shall be entitled to
the benefit of the cost protection provisions contained in Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.04(b) (provided that no Participant shall
be entitled to receive any greater amount pursuant to such Section than the
Lender would have been entitled to receive in respect of the interest
transferred), and (iv) the Borrower, the Agents, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right (which each Lender agrees will not be
limited by the terms of any participation agreement or other agreement with a
participant) to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents (other than,
without the consent of the Participant, amendments, modifications or waivers
described in Section 10.08(c) that affect such Participant).

 



--------------------------------------------------------------------------------



 



          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower and its Subsidiaries
furnished to such Lender by or on behalf of any of the Loan Parties; provided
that, prior to any such disclosure of information, each such assignee or
participant or proposed assignee or participant shall execute a confidentiality
agreement in form and substance consistent with provisions of Section 10.16.
          (h) Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided that (x) no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto and (y) any
foreclosure or similar action shall be subject to the provisions of Section
10.04(b) concerning assignments and shall not be effective to transfer any
rights under this Agreement or in any Loan, Note or other instrument evidencing
the rights of a Lender under this Agreement until the requirements of
Section 10.04(b) concerning assignments are fully satisfied. In order to
facilitate such a pledge or assignment, the Borrower shall, at the request of
the assigning Lender, duly execute and deliver to the assigning Lender a
promissory note or notes evidencing the Loans made to the Borrower by the
assigning Lender hereunder.
          (i) The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.
          (j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
          (k) If a Non-Extending Revolving Lender assigns all or a portion of
such Non-Extending Revolving Lender’s Revolving Credit Commitment and Revolving
Loans (including such Non-Extending Revolving Lender’s participations in LC
Exposure and/or Swingline Loans) to an Eligible Assignee pursuant to the terms
of this Section 10.04, such Eligible Assignee may agree in the applicable
Assignment and Acceptance to become an Extending Revolving Lender with respect
to such assigned Revolving Commitments, Revolving Loans and participations in
such LC Exposure and/or Swingline Loans and agree in the applicable Assignment
and Acceptance to extend the Revolving Credit Maturity

 



--------------------------------------------------------------------------------



 



Date with respect to such assigned Revolving Commitments, Revolving Loans and
participations in LC Exposure and/or Swingline Loans to September 30, 2014. For
the avoidance of doubt, the parties hereto agree that the extension of the
Revolving Credit Maturity Date shall occur automatically on the effective date
of the applicable Assignment and Acceptance and that such Eligible Assignee
shall become an Extending Revolving Lender hereunder without the need for any
amendment to this Agreement.
          SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent and BAS, including the reasonable fees, charges and
disbursements of Moore & Van Allen, PLLC, counsel for the Administrative Agent
and BAS, and local counsel, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby contemplated shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by BAS, including reasonable fees, charges and
disbursements of Moore & Van Allen, PLLC, as counsel for BAS, RBS Securities
Inc. and The Bank of Nova Scotia, in connection with preparation of Amendment
No. 3 and the extension and syndication of the credit facilities in connection
therewith (whether or not the transactions thereby contemplated shall be
consummated), (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iv) all
reasonable out-of-pocket expenses incurred by BAS, the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement
(including its rights under this Section), the other Loan Documents or the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and, in connection with any such enforcement
or protection, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent, the Lead Arranger, the Issuing Bank
or any Lender; provided, however, that the Borrower shall not be obligated to
pay for expenses incurred by a Lender in connection with the assignment of Loans
to an assignee Lender (except pursuant to Section 2.20) or the sale of Loans to
a Participant pursuant to Section 10.04.
          (b) The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Co-Documentation Agents, the Lead Arranger, the
Co-Arrangers, the Issuing Bank, each Lender, each Affiliate of any of the
foregoing Persons and each of their respective Related Parties (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto or thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or
Letters of Credit (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability or Environmental Claim related in any way to the
Borrower or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related reasonable expenses are finally judicially determined to
have arisen by reason of the Indemnitee’s gross negligence or willful
misconduct.

 



--------------------------------------------------------------------------------



 



          (c) To the extent that the Borrower fails to promptly pay any amount
to be paid by them to any Agent, the Lead Arranger, the Co-Arrangers, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to such Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (other than syndication expenses); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
applicable Agent, the Lead Arranger, the Issuing Bank or the Swingline Lender in
its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Credit
Exposures, outstanding Term B-1 Loans, outstanding Term B-2 Loans, outstanding
Add-On Term Loans and unused Commitments at the time.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) The provisions of this Section 10.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 10.05 shall be payable on
written demand therefor.
          SECTION 10.06. Right of Setoff. If an Event of Default or Event of
Termination shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and other Loan Documents held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. In
connection with exercising its rights pursuant to the previous sentence, a
Lender may at any time use the Borrower’s credit balances with the Lender to
purchase at the Lender’s applicable spot rate of exchange any other currency or
currencies which the Lender considers necessary to reduce or discharge any
amount due by the Borrower to the Lender, and may apply that currency or those
currencies in or towards payment of those amounts. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after making any such setoff.
          SECTION 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 10.08. Waivers; Amendment. (a) No failure or delay of any
Agent, the Issuing Bank or any Lender in exercising any power or right hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the

 



--------------------------------------------------------------------------------



 



Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 10.08(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default regardless of whether
an Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default or Event of Default at the time. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
          (b) Subject to Sections 10.08(c), 10.08(d) and 10.08(e), no amendment,
modification, termination or waiver of any provision of any Loan Document, or
consent to any departure by any Loan Party therefrom, shall in any event be
effective without the written concurrence of the Requisite Lenders.
          (c) Subject to Section 10.08(e), without the written consent of each
Lender that would be directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Requisite Lenders), no amendment,
modification, termination, waiver or consent shall be effective if the effect
thereof would:
     (i) extend the scheduled final maturity of any Loan or Note;
     (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
     (iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Maturity Date;
     (iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to
Section 2.08(c)) or any fee payable hereunder or any prepayment premium payable
hereunder, it being understood that any amendment or modification to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (iv);
     (v) extend the time for payment of any such interest or fees or prepayment
premium;
     (vi) reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;
     (vii) amend, modify, terminate or waive any provision of Section 2.13(c),
Section 2.19, Section 7.06, Section 10.08(b), this Section 10.08(c),
Section 10.08(d) or Section 10.08(e) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
affect the protections to such additional extensions of credit of the type
provided to the Revolving Credit Commitments and the Term B-1 Loans on the
Original Effective Date);
     (viii) amend the definition of “Requisite Lenders” or “Commitment
Percentage”; provided, with the consent of Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders” or “Commitment Percentage” on substantially the same basis
as the Revolving Credit Commitments, Revolving Loans, Term B-1 Commitments and
Term B-1 Loans, are included on the Original Effective Date;

 



--------------------------------------------------------------------------------



 



     (ix) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guarantee except as expressly
provided in the Loan Documents or subordinate the Liens under any Security
Document, it being understood that additional extensions of credit under this
Agreement pursuant to Section 2.21 or consented to by the Requisite Lenders may
be equally and ratably secured by the Collateral with the then existing secured
obligations under the Security Documents; or
     (x) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document.
          (d) Subject to Section 10.08(e), no amendment, modification,
termination, waiver or consent with respect to any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall:
     (i) increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided no amendment, modification,
termination, waiver or consent with respect to any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Commitment of any Lender;
     (ii) amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of Swingline
Lender;
     (iii) amend the definition of “Requisite Class Lenders” without the consent
of Requisite Class Lenders of each Class; provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Revolving Credit Commitments, Revolving Loans, Term B-1
Commitments and Term B-1 Loans are included on the Original Effective Date;
     (iv) alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.05 without the consent of Requisite
Class Lenders of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided the Requisite Lenders may waive, in
whole or in part, any prepayment so long as the application, as between Classes,
of any portion of such prepayment is still required to be made is not altered
and, if additional extensions of term credit under this Agreement consented to
by the Requisite Lenders are made, such new term loans may be included on a pro
rata basis in the various prepayments required pursuant to Section 2.05;
     (v) amend, modify, terminate or waive any obligation of Lenders relating to
the issuance of or purchase of participations in Letters of Credit without the
written consent of Administrative Agent and of Issuing Bank;
     (vi) amend, modify, terminate or waive any provision of Article VIII as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent;
     (vii) amend, modify, terminate or waive any provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination to grant any consent

 



--------------------------------------------------------------------------------



 



thereunder without the written consent of each Lender (or each Lender of such
Class, as the case may be);
     (viii) amend, modify, terminate or waive the manner of application of any
optional or mandatory prepayments of Loans to the remaining amortization
payments of (A) the Term B-1 Loans without the written consent of Term B-1
Lenders holding more than 50% of the outstanding Term B-1 Loans, (B) the Term
B-2 Loans without the written consent of Term B-2 Lenders holding more than 50%
of the outstanding Term B-2 Loans and (C) the Add-On Term Loans without the
written consent of Add-On Term Loan Lenders holding more than 50% of the
outstanding Add-On Term Loans;
     (ix) expressly amend, modify, supplement or waive any condition precedent
in Section 4.03 to any Revolving Credit Borrowing without the written consent of
the Requisite Revolving Lenders; or
     (x) increase the maximum duration of Interest Periods hereunder without the
consent of all Lenders;
provided that any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Revolving
Lender (but not the Term B-1 Lenders, the Term B-2 Lenders or the Add-On Term
Loan Lenders), or the Term B-1 Lenders (but not the Revolving Lenders, the Term
B-2 Lenders or the Add-On Term Loan Lenders), or the Term B-2 Lenders (but not
the Revolving Lenders, the Term B-1 Lenders or the Add-On Term Loan Lenders), or
the Add-On Term Loan Lenders (but not the Revolving Lenders, the Term B-1
Lenders or the Term B-2 Lenders) may be effected by an agreement or agreements
in writing entered into by the Borrower and requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time.
          (e) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement (other than as
contemplated by Sections 10.08(d)(i), 10.08(d)(ii), 10.08(d)(v) and
10.08(d)(vi)), the consent of the Requisite Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(such Lender, a “Non-Consenting Lender”), then the Borrower, at its sole cost
and expense, shall have the right, so long as all Non-Consenting Lenders whose
individual consent is required are treated as described below, to transfer or
assign, without recourse, all of the rights, obligations and interests of each
such Non-Consenting Lender or Lenders with respect to either this Agreement or
the Class of Loans or Commitments that is subject to the related change, waiver,
discharge or termination to one or more assignees (in accordance with and
subject to the restrictions contained in Section 10.04) approved by the
Administrative Agent (and with respect to any Revolving Credit Commitments or
Revolving Loans, the Issuing Bank and the Swingline Lender), which approval
shall not be unreasonably withheld, so long as at the time of such transfer or
assignment, each such assignee consents to the proposed change, waiver,
discharge or termination; provided, however, that no Non-Consenting Lender shall
be obligated to make any such assignment unless, (x) such assignment shall not
conflict with any law or any rule, regulation or order of any Governmental
Authority and (y) such assignee or the Borrower shall pay to the affected
Non-Consenting Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Non-Consenting Lender and participations in LC Disbursements
and Swingline Loans held by such Non-Consenting Lender and all commitment fees
and other fees owed to such Non-Consenting Lender hereunder and all other
amounts accrued for such Non-Consenting Lender’s account or owed to it hereunder
(including, without limitation, any Commitment Fees).

 



--------------------------------------------------------------------------------



 



          SECTION 10.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
          SECTION 10.10. Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents; provided that any letter agreement relating to the subject matter
hereof between the Borrower and a Lender shall remain effective in accordance
with its terms to the extent it expressly survives the effectiveness of this
Agreement. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
          It is intended by the parties hereto that (a) all obligations of the
parties under the Original Credit Agreement shall continue to exist under and be
evidenced by this Amended and Restated Credit Agreement and the other Loan
Documents; and (b) except as expressly stated herein or amended hereby, the
Original Credit Agreement and the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Obligations; it being understood that it is the intent of the parties hereto
that this Amended and Restated Credit Agreement does not constitute a novation
of rights, obligations and liabilities of the respective parties (including the
Obligations) existing under the Original Credit Agreement or evidence payment of
all or any of such obligations and liabilities and such rights, obligation and
liabilities shall continue and remain outstanding, and that this Amended and
Restated Credit Agreement amends and restates in its entirety the Original
Credit Agreement.
          SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.
          SECTION 10.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid

 



--------------------------------------------------------------------------------



 



provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions. Without limiting the foregoing
provisions of this Section 10.12, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, the Issuing Bank or the Swingline Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
          SECTION 10.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 10.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
          SECTION 10.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 10.15. Jurisdiction; Consent to Service of Process. (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.
          (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court referred to in paragraph (a) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 10.16. Confidentiality. None of the Administrative Agent, any
Co-Syndication Agent nor any Lender may disclose to any Person any non-public
information of the Loan Parties furnished to the Administrative Agent, any
Co-Syndication Agent or the Lenders by the Loan Parties (such information being
referred to collectively herein as the “Loan Party Information”), except that
each of the Administrative Agent, the Co-Syndication Agents and the Lenders may
disclose Loan Party Information (i) to its and its affiliates’ employees,
officers, directors, agents, accountants, attorneys and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Loan Party Information and instructed to keep
such Loan Party Information confidential on substantially the same terms as
provided herein), (ii) to the extent

 



--------------------------------------------------------------------------------



 



required by any regulatory authority or self-regulatory body with jurisdiction
or having oversight over the Administrative Agent or such Lender, (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; provided, that unless specifically prohibited by applicable law,
reasonable efforts shall be made to notify the Borrower of any such request,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 10.16, (A)
to any pledge referred to in Section 10.04(h) or any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement and (B) each Qualified Counterparty party to a
Hedging Agreement and (vii) to the extent such Loan Party Information (A) is or
becomes generally available to the public on a nonconfidential basis other than
as a result of a breach of this Section 10.16 by the Administrative Agent, the
Co-Syndication Agents or such Lender, or (B) is or becomes available to the
Administrative Agent, such Co-Syndication Agent or such Lender on a
nonconfidential basis from a source other than the Loan Parties. Nothing in this
provision shall imply that any party has waived any privilege it may have with
respect to advice it has received.
          SECTION 10.17. Website Communications.
          (a) Delivery. (i) Each Loan Party hereby agrees that it will use
commercially reasonable efforts to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (C) provides notice of any Default or Event of
Default under this Agreement or (D) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium and in a format acceptable to the Administrative Agent to
robert.j.rittelmeyer@baml.com. In addition, each Loan Party agrees to continue
to provide the Communications to the Administrative Agent in the manner
specified in this Agreement but only to the extent requested by the
Administrative Agent. The Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at the e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of this Agreement and any other Loan Documents. Nothing in
this Section 10.17 shall prejudice the right of the Agents, the Co-Syndication
Agents, the Lead Arranger, the Co-Documentation Agents, the Co-Arrangers or any
Lender to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document.
          (ii) Each Lender agrees that receipt of e-mail notification that such
Communications have been posted pursuant to paragraph (b) below at the e-mail
address(es) set forth on Schedule 2.01 opposite such Lender’s name or pursuant
to the notice provisions of any assignment and acceptance agreement shall
constitute effective delivery of the Communications to such Lender for purposes
of this Agreement and any other Loan Document. Each Lender further agrees to
notify the Administrative Agent in writing (including by electronic
communication) promptly of any change in its e-mail address or any extended
disruption in its internet delivery services.
          (b) Each Loan Party and Lender further agrees that the Administrative
Agent and/or the Loan Parties may make the Communications

 



--------------------------------------------------------------------------------



 



available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission systems (the “Platform”) and that
the posting of any document or Communication on such Platform shall be deemed to
be delivery of such document or Communication to the Lenders. Each Loan Party
acknowledges that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution.
          (c) THE COMMUNICATIONS TRANSMITTED PURSUANT TO THIS SECTION 10.17 AND
THE PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM AND THE ADMINISTRATIVE AGENT
AND BAS EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS OR THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR BAS IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
RELATED PARTIES HAVE ANY LIABILITY TO THE LOAN PARTIES, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          SECTION 10.18. USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name,
address and tax identification number of Borrower and other information
regarding Borrower that will allow such Lender or the Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. This notice is
given in accordance with the requirements of the Act and is effective as to the
Lenders and the Administrative Agent.
          SECTION 10.19. No Advisory or Fiduciary Responsibility
          In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, BAS, RBS Securities Inc.
and The Bank of Nova Scotia in their capacities as arrangers (for purposes of
this Section 10.19, collectively the “Arrangers”) are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent

 



--------------------------------------------------------------------------------



 



and the Arrangers each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any of the Arrangers has any obligation
to the Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any of the Arrangers has any obligation
to disclose any of such interests to the Borrower, any other Loan Party or any
of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent or any of the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



Exhibit D
[FORM OF]
ADD-ON TERM LOAN JOINDER AGREEMENT
     THIS ADD-ON TERM LOAN LENDER JOINDER AGREEMENT dated as of
                    , 201    (this “Agreement”) is by and among each of the
Persons identified as “Add-On Term Loan Lenders” on the signature pages hereto
(each, an “Add-On Term Loan Lender”), the Borrower, the Guarantors, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.
WITNESSETH
     WHEREAS, pursuant to that certain Credit Agreement dated as of June 16,
2005 (as amended, amended and restated, modified, extended or restated from time
to time, the “Credit Agreement”), among the SPIRIT AEROSYSTEMS, INC. (the
“Borrower”), SPIRIT AEROSYSTEMS HOLDINGS, INC. (the “Parent Guarantor”), the
financial institutions from time to time party thereto (the “Lenders”), and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, “Collateral Agent”) for the
Lenders, the Lenders have agreed to provide the Borrower with revolving credit
facilities and term loans;
     WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has
requested that each Add-On Term Loan Lender provide a portion of the Add-On Term
Loan under the Credit Agreement; and
     WHEREAS, each Add-On Term Loan Lender has agreed to provide a portion of
the Add-On Term Loan on the terms and conditions set forth herein and to become
an “Add-On Term Loan Lender” under the Credit Agreement in connection therewith;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Each Add-On Term Loan Lender severally agrees to make its portion of the
Add-On Term Loan in a single advance to the Borrower on the date hereof in the
amount of its respective Add-On Term Loan Commitment; provided that, after
giving effect to such advances, the Outstanding Amount of the Add-On Term Loan
shall not exceed [     ] [($     )]. The Add-On Term Loan Commitment and the
Add-On Term Loan commitment percentage for each of the Add-On Term Loan Lenders
shall be as set forth on Schedule 2.01 attached hereto. The existing
Schedule 2.01 to the Credit Agreement shall be deemed to be amended to include
the information set forth on Schedule 2.01 attached hereto.
     2. The Applicable Rate with respect to the Add-On Term Loan shall be (a)
[          %], with respect to Eurodollar Rate Loans, and (b) [          %],
with respect to Base Rate Loans.
     3. The Add-On Term Loan Maturity Date shall be [          ].
     4. The Borrower shall repay to the Add-On Term Loan Lenders the principal
amount of the Add-On Term Loan in quarterly installments on the dates set forth
below as follows:

 



--------------------------------------------------------------------------------



 



                  Principal       Principal Date   Amortization Payment   Date  
Amortization Payment  
 
           
 
           
 
      Add-On Term Loan
Maturity Date   Outstanding Amount  
Total:
             

     5. Each Add-On Term Loan Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Add-On Term Loan Lender under the Credit Agreement, (ii) it
qualifies as being Eligible Assignee, (iii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement as an Add-On Term Loan
Lender thereunder and shall have the obligations of an Add-On Term Loan Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Add-On Term Loan Lender, and (v) if it is a Lender that is organized under the
laws of a jurisdiction other than the United States of America or any state or
political subdivision thereof, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, including
without limitation Section 2.16(e) thereof; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as an Add-On Term Loan Lender.
     6. Each of the Administrative Agent, the Borrower, and the Guarantors
agrees that, as of the date hereof, each Add-On Term Loan Lender shall (a) be a
party to the Credit Agreement and each other Loan Document to which Lenders are
party, (b) be an “Add-On Term Loan Lender” for all purposes of the Credit
Agreement and the other Loan Documents and (c) have the rights and obligations
of an Add-On Term Loan Lender under the Credit Agreement and the other Loan
Documents.
     7. The address of each Add-On Term Loan Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Add-On Term Loan Lender to the Administrative Agent.
     8. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.
     9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by a duly authorized officer as of the date first above written.

          ADD-ON TERM
LOAN LENDER[S]:


 

      By:           Name:           Title:         BORROWER: SPIRIT AEROSYSTEMS,
INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit G-3
[FORM OF]
TERM B-2 LOAN NOTE

      $[                                         ]   New York, New York
[Insert date]

     FOR VALUE RECEIVED, the undersigned, SPIRIT AEROSYSTEMS, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay [Lender]
(the “Lender”), at the office of the Administrative Agent specified in
Section 2.13 of the Credit Agreement, on each date set forth under the Credit
Agreement and on the Term B-2 Loan Maturity Date (terms used without definition
shall have the meanings assigned to such terms in that certain Credit Agreement
dated as of June 16, 2005 (as amended, amended and restated, modified, extended
or restated from time to time, the “Credit Agreement”), among the Borrower,
SPIRIT AEROSYSTEMS HOLDINGS, INC. (the “Parent Guarantor”), the financial
institutions from time to time party thereto (the “Lenders”), and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, “Collateral Agent”) for the
Lenders, the principal amount of $[                    ] or the unpaid principal
amount of the Term B-2 Loan made by the Lender to the Borrower, pursuant to
Section 2.01 of the Credit Agreement, whichever is less, such payment or payment
to be in immediately available funds, and to pay interest from the date hereof
on the unpaid principal amount from time to time outstanding, at said office, at
a rate or rates per annum and payable on such dates as are determined pursuant
to the Credit Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
of and, to the extent permitted by law, overdue interest on the Term B-2 Loan
made by such Lender to the Borrower from their due dates at a rate or rates
determined as set forth in, and to the extent required by, the Credit Agreement.
     The Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. The nonexercise by the holder of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
     The Term B-2 Loan evidenced by this Note and all payments and prepayments
of the principal hereof and interest hereon (including the currencies in which
such payments, prepayments and interest are denominated) and the respective
dates thereof shall be endorsed by the holder hereof on the schedule attached
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, or otherwise recorded by such holder in
its internal records; provided, however, that any failure of the holder hereof
to make such a notation or any error in such notation shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Note and the Credit Agreement.
     This Note evidences a Term B-2 Loan referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This Note is entitled to the benefit of
the Credit Agreement, including the guarantees thereunder, and the Security
Documents. THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     In the event of a conflict between this Note and the Credit Agreement, the
provisions of the Credit Agreement will govern.

            SPIRIT AEROSYSTEMS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

                                          Amount of                     Amount
of   ABR   Unpaid                 Principal of   Loans   Principal        
Amount   Amount   ABR   Converted to   Balance of         of ABR   Converted to
  Loans   Eurodollar   ABR   Notation Date   Loans   ABR Loans   Repaid   Loans
  Loans   Made by
 
                       
 
                       
 
                       
 
                       

 



--------------------------------------------------------------------------------



 



LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                                  Amount                    
Interest       of                     Period and       Eurodollar   Unpaid      
      Amount   Eurodollar   Amount of   Loans   Principal         Amount of  
Converted   Rate with   Principal of   Converted   Balance of         Eurodollar
  To Eurodollar   Respect   Eurodollar   to ABR   Eurodollar   Notation Date  
Loans   Loans   Thereto   Loans Repaid   Loans   Loans   Made by
 
                           
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



Exhibit G-4
[FORM OF]
ADD-ON TERM LOAN NOTE

      $[                                        ]   New York, New York
[Insert date]

     FOR VALUE RECEIVED, the undersigned, SPIRIT AEROSYSTEMS, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay [Lender]
(the “Lender”), at the office of the Administrative Agent specified in
Section 2.13 of the Credit Agreement, on each date set forth under the Credit
Agreement and on the Add-On Term Loan Maturity Date (terms used without
definition shall have the meanings assigned to such terms in that certain Credit
Agreement dated as of June 16, 2005 (as amended, amended and restated, modified,
extended or restated from time to time, the “Credit Agreement”), among the
Borrower, SPIRIT AEROSYSTEMS HOLDINGS, INC. (the “Parent Guarantor”), the
financial institutions from time to time party thereto (the “Lenders”), and Bank
of America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, “Collateral Agent”) for the
Lenders, the principal amount of $[_________] or the unpaid principal amount of
the Add-On Term Loan made by the Lender to the Borrower, pursuant to
Section 2.01 of the Credit Agreement, whichever is less, such payment or payment
to be in immediately available funds, and to pay interest from the date hereof
on the unpaid principal amount from time to time outstanding, at said office, at
a rate or rates per annum and payable on such dates as are determined pursuant
to the Credit Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
of and, to the extent permitted by law, overdue interest on the Add-On Term Loan
made by such Lender to the Borrower from their due dates at a rate or rates
determined as set forth in, and to the extent required by, the Credit Agreement.
     The Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. The nonexercise by the holder of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
     The Add-On Term Loan evidenced by this Note and all payments and
prepayments of the principal hereof and interest hereon (including the
currencies in which such payments, prepayments and interest are denominated) and
the respective dates thereof shall be endorsed by the holder hereof on the
schedule attached hereto and made a part hereof, or on a continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
such holder in its internal records; provided, however, that any failure of the
holder hereof to make such a notation or any error in such notation shall not in
any manner affect the obligation of the Borrower to make payments of principal
and interest in accordance with the terms of this Note and the Credit Agreement.
     This Note evidences an Add-On Term Loan referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This Note is entitled to the benefit of
the Credit Agreement, including the guarantees thereunder, and the Security
Documents. THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     In the event of a conflict between this Note and the Credit Agreement, the
provisions of the Credit Agreement will govern.

            SPIRIT AEROSYSTEMS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

                                          Amount of                     Amount
of   ABR   Unpaid                 Principal of   Loans   Principal        
Amount   Amount   ABR   Converted to   Balance of         of ABR   Converted to
  Loans   Eurodollar   ABR   Notation Date   Loans   ABR Loans   Repaid   Loans
  Loans   Made by
 
                       
 
                       
 
                       

 



--------------------------------------------------------------------------------



 



LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                                  Amount                    
Interest       of                     Period and       Eurodollar   Unpaid      
      Amount   Eurodollar   Amount of   Loans   Principal         Amount of  
Converted   Rate with   Principal of   Converted   Balance of         Eurodollar
  To Eurodollar   Respect   Eurodollar   to ABR   Eurodollar   Notation Date  
Loans   Loans   Thereto   Loans Repaid   Loans   Loans   Made by
 
                           
 
                           
 
                           

 